[icdsecondamendedandresta001.jpg]
Execution Version Second Amended and Restated Credit Agreement – Independence
Contract Drilling SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of July
14, 2017 among INDEPENDENCE CONTRACT DRILLING, INC., AND CERTAIN OF ITS
SUBSIDIARIES PARTY HERETO, as Borrowers, EACH OF THE LENDERS PARTY HERETO, CIT
FINANCE LLC, as Administrative Agent and Collateral Agent, and CIT FINANCE LLC,
as Sole Lead Arranger, Sole Bookrunner and Syndication Agent,



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta002.jpg]
-i- Second Amended and Restated Credit Agreement – Independence Contract
Drilling TABLE OF CONTENTS Page ARTICLE I DEFINITIONS
..........................................................................................................
5 SECTION 1.01 Defined Terms
..............................................................................................
5 SECTION 1.02 Classification of Loans and Borrowings
.................................................... 44 SECTION 1.03 Terms
Generally
.........................................................................................
44 SECTION 1.04 Accounting Terms; GAAP
......................................................................... 45
SECTION 1.05 Resolution of Drafting Ambiguities
........................................................... 45 SECTION 1.06
Rounding
....................................................................................................
45 ARTICLE II THE CREDITS
......................................................................................................
45 SECTION 2.01 The Facility.
................................................................................................
45 SECTION 2.02 Loans and Borrowings.
...............................................................................
48 SECTION 2.03 Requests for Borrowings
............................................................................ 49
SECTION 2.04 Protective Advances.
..................................................................................
50 SECTION 2.05 Swingline Loans.
........................................................................................
51 SECTION 2.06 Letters of Credit.
.........................................................................................
52 SECTION 2.07 Funding of Borrowings.
............................................................................. 57
SECTION 2.08 Interest Elections.
.......................................................................................
57 SECTION 2.09 Termination or Reduction of Commitments.
............................................. 58 SECTION 2.10 Repayment of
Loans; Evidence of Debt. .................................................... 59
SECTION 2.11 Prepayment of Loans.
.................................................................................
60 SECTION 2.12 Fees.
............................................................................................................
61 SECTION 2.13 Interest.
.......................................................................................................
62 SECTION 2.14 Alternate Rate of Interest
........................................................................... 63
SECTION 2.15 Increased Costs.
..........................................................................................
63 SECTION 2.16 Break Funding Payments
............................................................................ 64
SECTION 2.17 Taxes.
.........................................................................................................
65 SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
........... 69 SECTION 2.19 Mitigation Obligations; Replacement of Lenders
...................................... 71 SECTION 2.20 Indemnity for Returned
Payments .............................................................. 71
SECTION 2.21 Defaulting Lenders
.....................................................................................
72 ARTICLE III REPRESENTATIONS AND WARRANTIES
.................................................... 73 SECTION 3.01
Organization; Powers
.................................................................................
73 SECTION 3.02 Authorization; Enforceability
..................................................................... 74 SECTION
3.03 Governmental Approvals; No Conflicts
..................................................... 74 SECTION 3.04 Financial
Condition; No Material Adverse Change. .................................. 74
SECTION 3.05 Intellectual Property
...................................................................................
75 SECTION 3.06 Litigation
....................................................................................................
75 SECTION 3.07 Compliance with Laws
...............................................................................
75 SECTION 3.08 Investment and Holding Company Status
.................................................. 75 SECTION 3.09 Taxes
..........................................................................................................
75 SECTION 3.10 ERISA.
.......................................................................................................
75 SECTION 3.11 Disclosure
...................................................................................................
76



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta003.jpg]
-ii- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 3.12 Material Agreements.
.................................................................................
76 SECTION 3.13 Solvency.
....................................................................................................
77 SECTION 3.14 Capitalization and Subsidiaries
.................................................................. 77 SECTION
3.15 Common Enterprise
....................................................................................
77 SECTION 3.16 Security Interest in Collateral
..................................................................... 78 SECTION
3.17 Labor Matters
.............................................................................................
78 SECTION 3.18 Affiliate Transactions
.................................................................................
78 SECTION 3.19 [Reserved] ...................................................
Error! Bookmark not defined. SECTION 3.20 Broker’s and Transaction Fees
................................................................... 78 SECTION
3.21 Title; Real Property
....................................................................................
79 SECTION 3.22 Environment
...............................................................................................
79 SECTION 3.23 Insurance
....................................................................................................
80 SECTION 3.24 Deposit Accounts
.......................................................................................
80 SECTION 3.25 Customer and Trade Relations
................................................................... 80 SECTION
3.26 Patriot Act
...................................................................................................
80 SECTION 3.27 Rigs
.............................................................................................................
81 ARTICLE IV CONDITIONS
.....................................................................................................
81 SECTION 4.01 Effective Date
.............................................................................................
81 SECTION 4.02 Each Credit Event
.......................................................................................
84 ARTICLE V AFFIRMATIVE COVENANTS
........................................................................... 85
SECTION 5.01 Financial Statements; Borrowing Base and Other Information
................. 85 SECTION 5.02 Notices of Material Events
......................................................................... 88
SECTION 5.03 Existence; Conduct of Business
................................................................. 90 SECTION
5.04 Payment of Obligations
..............................................................................
90 SECTION 5.05 Maintenance of Properties and Intellectual Property Rights
...................... 90 SECTION 5.06 Books and Records; Inspection Rights
....................................................... 90 SECTION 5.07
Compliance with Laws
...............................................................................
90 SECTION 5.08 Use of Proceeds and Letters of Credit
........................................................ 90 SECTION 5.09
Insurance
....................................................................................................
91 SECTION 5.10 Appraisals
...................................................................................................
92 SECTION 5.11 Additional Collateral; Further Assurances.
................................................ 92 SECTION 5.12 Cash
Management.
.....................................................................................
93 SECTION 5.13 Environmental Matters
...............................................................................
94 SECTION 5.14 Post-Closing Obligations
............................................................................ 94
SECTION 5.15 Qualified ECP Guarantors
.......................................................................... 95
ARTICLE VI NEGATIVE COVENANTS
................................................................................
95 SECTION 6.01 Indebtedness
...............................................................................................
95 SECTION 6.02 Liens
...........................................................................................................
97 SECTION 6.03 Fundamental Changes; Asset Sales.
........................................................... 98 SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions ................... 99
SECTION 6.05 Swap Agreements
.....................................................................................
101 SECTION 6.06 Restricted Payments
.................................................................................
101 SECTION 6.07 Transactions with Affiliates
..................................................................... 101
SECTION 6.08 Restrictive Agreements
............................................................................ 102



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta004.jpg]
-iii- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 6.09 Amendment of Material Documents
........................................................ 102 SECTION 6.10
Prepayment of Indebtedness
..................................................................... 102
SECTION 6.11 Financial Covenants.
................................................................................
103 SECTION 6.12 Sale Leasebacks
........................................................................................
104 SECTION 6.13 Change of Corporate Name or Location; Change of Fiscal Year
............ 104 SECTION 6.14 Billing, Credit and Collection Policies
..................................................... 104 SECTION 6.15 Equity
Issuances
.......................................................................................
105 SECTION 6.16 Hazardous Materials
.................................................................................
105 SECTION 6.17 Identification of Rig Fleet Equipment
...................................................... 105 ARTICLE VII EVENTS OF
DEFAULT
..................................................................................
105 SECTION 7.01 EVENTS OF DEFAULT
......................................................................... 105
SECTION 7.02 Remedies Upon Default
........................................................................... 108
SECTION 7.03 Application of Funds
................................................................................
108 ARTICLE VIII THE AGENTS
................................................................................................
109 SECTION 8.01 Appointment and Authorization
............................................................... 109 SECTION 8.02
Delegation of Duties
.................................................................................
110 SECTION 8.03 Liability of the Agents
..............................................................................
110 SECTION 8.04 Reliance by the Agents
.............................................................................
110 SECTION 8.05 Notice of Default
......................................................................................
111 SECTION 8.06 Credit Decision
.........................................................................................
111 SECTION 8.07 Indemnification
........................................................................................
111 SECTION 8.08 The Agents in Individual Capacity
........................................................... 112 SECTION 8.09
Successor Agents.
.....................................................................................
112 SECTION 8.10 Collateral Matters.
....................................................................................
113 SECTION 8.11 Restrictions on Actions by Lenders
.......................................................... 115 SECTION 8.12
Agency for Perfection
..............................................................................
116 SECTION 8.13 Concerning the Collateral and the Related Loan Documents
.................. 116 SECTION 8.14 Reports and Financial Statements; Disclaimer
by Lenders ...................... 116 SECTION 8.15 Relation Among Lenders
.......................................................................... 117
SECTION 8.16 Lead Arranger; Syndication Agent;
......................................................... 117 ARTICLE IX
MISCELLANEOUS...........................................................................................
117 SECTION 9.01 Notices
......................................................................................................
117 SECTION 9.02 Electronic Transmissions; Public-Side Lenders.
...................................... 118 SECTION 9.03 Waivers; Amendments.
............................................................................ 119
SECTION 9.04 Expenses; Indemnity; Damage Waiver.
................................................... 122 SECTION 9.05 Successors
and Assigns.
........................................................................... 124
SECTION 9.06 Survival
....................................................................................................
127 SECTION 9.07 Counterparts; Integration; Effectiveness
.................................................. 128 SECTION 9.08 Severability
...............................................................................................
128 SECTION 9.09 Right of Setoff
..........................................................................................
128 SECTION 9.10 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
................................................................................................
129 SECTION 9.11 WAIVER OF JURY TRIAL
.................................................................... 130 SECTION
9.12 Headings
...................................................................................................
130



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta005.jpg]
-iv- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 9.13 Confidentiality.
.........................................................................................
130 SECTION 9.14 Several Obligations; Nonreliance; Violation of Law
............................... 131 SECTION 9.15 USA Patriot Act
........................................................................................
131 SECTION 9.16 Execution of Loan Documents
................................................................. 131 SECTION
9.17 Interest Rate Limitation
............................................................................ 132
SECTION 9.18 Administrative Borrower; Joint and Several Liability.
............................ 132 SECTION 9.19 Subordination of Intercompany
Indebtedness .......................................... 134 SECTION 9.20
Amendment and Restatement
................................................................... 135 SECTION
9.21 Release
......................................................................................................
136 ANNEXES AND SCHEDULES: Annex I - Commitment Schedule Schedule 1.1(a) –
[Reserved] Schedule 1.1(b) – Mortgaged Properties Schedule 3.05 – Intellectual
Property Schedule 3.09 – Taxes Schedule 3.12 – Material Agreements Schedule 3.14
– Capitalization and Subsidiaries Schedule 3.16 – Security Interest in
Collateral Schedule 3.17 – Labor Matters Schedule 3.18 – Affiliate Transactions
Schedule 3.19 – [Reserved] Schedule 3.21 – Properties Schedule 3.22 –
Environmental Matters Schedule 3.23 - Insurance Schedule 3.24 – Deposit Accounts
Schedule 3.27 – Rigs Schedule 5.14 – Post-Closing Obligations Schedule 6.01 –
Existing Indebtedness Schedule 6.02 – Existing Liens Schedule 6.04 – Existing
Investments Schedule 6.08 – Existing Restrictions EXHIBITS: Exhibit A – Form of
Assignment and Assumption Exhibit B – Form of Borrowing Base Certificate Exhibit
C – Form of Compliance Certificate Exhibit D – [Reserved] Exhibit E – Form of
Collateral Questionnaire Exhibit F – Form of Borrowing Request Exhibit J-1 Form
of U.S. Tax Compliance Certificate Exhibit J-2 Form of U.S. Tax Compliance
Certificate Exhibit J-3 Form of U.S. Tax Compliance Certificate Exhibit J-4 Form
of U.S. Tax Compliance Certificate



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta006.jpg]
-5- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECOND AMENDED AND RESTATED CREDIT AGREEMENT SECOND AMENDED AND
RESTATED CREDIT AGREEMENT dated as of July 14, 2017 (as it may be amended,
restated, or otherwise modified from time to time, this “Agreement”), among
INDEPENDENCE CONTRACT DRILLING, INC., a Delaware corporation (“ICD” and also
being known as the “Administrative Borrower”), each of ICD’s domestic
Subsidiaries identified on the signature pages hereof or hereafter becoming a
“Borrower” by joinder hereto (together with the Administrative Borrower, the
“Borrowers”), the Lenders party hereto, CIT FINANCE LLC, as Administrative
Agent, Collateral Agent and Swingline Lender. RECITALS: WHEREAS, capitalized
terms used in these Recitals and not defined herein shall have the meanings set
forth in Section 1.01 hereof; WHEREAS, the Borrowers, Administrative Agent, and
certain Lenders are parties to that certain Amended and Restated Credit
Agreement, dated as of November 5, 2014 (as amended prior to the Effective Date,
the “Existing Credit Agreement”), which amended and restated in its entirety
that certain Credit Agreement, dated May 10, 2013 (as amended prior to November
5, 2014, the “Original Credit Agreement”); WHEREAS, the Borrowers have requested
that the Borrowers and certain Lenders amend and restate the Existing Credit
Agreement to, among other things, (i) extend the maturity date of the Loans and
(ii) make such other amendments as set forth herein; and WHEREAS, it is the
intention of the parties hereto that the loans and letters of credit outstanding
under the Existing Credit Agreement prior to the Effective Date shall continue
and remain outstanding and shall not be repaid on the Effective Date but shall
constitute outstanding Loans and Letters of Credit hereunder; NOW THEREFORE, in
consideration of the mutual covenants and undertakings herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS
SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below: “ABR,” when used in reference to any Loan or
Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing,
are bearing interest at a rate determined by reference to the Alternate Base
Rate. “Account” has the meaning assigned to such term in the UCC. “Account
Debtor” means any Person obligated on an Account.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta007.jpg]
-6- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/100 of 1%) equal to (i) the LIBO Rate for such Interest
Period multiplied by (ii) the Statutory Reserve Rate. “Administrative Agent”
means CIT Finance LLC, in its capacity as administrative agent for the Lenders
hereunder, together with its successors and assigns. “Administrative Borrower”
has the meaning set forth in Section 9.18. “Administrative Questionnaire” means
an administrative questionnaire in a form supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Agents”
means the Administrative Agent and the Collateral Agent. “Aggregate Commitment”
means the aggregate of the Commitments of all the Lenders, as increased pursuant
to Section 2.01(c) and as reduced from time to time pursuant to the terms
hereof, which Aggregate Commitment shall, as of the Effective Date, be in the
amount of $85,000,000. “Aggregate Exposure” means, at any time, the aggregate
Exposure of all the Lenders. “Alternate Base Rate” means, for any day, a rate
per annum equal to the greatest of (a) the Prime Rate in effect on such day, (b)
the Federal Funds Effective Rate in effect on such day plus ½ of 1% and (c) the
most recent Three-Month LIBO Rate plus 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively. “Applicable Percentage”
means, with respect to any Lender, (a) with respect to Loans, Swingline Loans,
Letters of Credit or Protective Advances a percentage determined by dividing
such Lender’s Commitment by the aggregate Commitment of all Lenders (if the
Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments), (b) with respect the Aggregate Exposure prior to the Maturity
Date, a percentage determined by dividing such Lender’s Commitment by the
aggregate Commitment of all Lenders, and (c) with respect to the Aggregate
Exposure after the Maturity Date, a percentage determined by dividing such
Lender’s Exposure by the Aggregate Exposure. “Applicable Margin” means the
following percentages per annum: (a) 3.50% for ABR Loans and (b) 4.50% for
Eurodollar Loans. “Applicable Rate” means, for any day, 0.50% per annum.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta008.jpg]
-7- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit and that is advised, administered or managed by (a)
a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an
entity that advises, administers or manages a Lender; and with respect to any
Lender that is an investment fund, any other investment fund that invests in
loans and that is advised, administered or managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor. “Asset
Disposition” means the sale, transfer, conveyance or other disposition
(including, without limitation, pursuant to any merger, consolidation or
sale-leaseback transaction) by any Borrower of any asset or property of any of
the Borrowers including, but not limited to, the Capital Stock of any Borrower
or any Subsidiary of any Borrower. “Assignment and Assumption” means an
assignment and assumption entered into by a Lender and an assignee (with the
consent of any party whose consent is required by Section 9.05(b)), and accepted
by the Administrative Agent, in the form of Exhibit A or any other form approved
by the Administrative Agent. “Authorized Officer” means, with respect to any
Person, any of the principal executive officers, managing members or general
partners of such Person but, in any event, with respect to financial matters, a
Financial Officer. “Availability” means, at any time, an amount equal to the
lesser of (a) the Aggregate Commitment and (b) the Borrowing Base, in each case
minus the Exposure of all Lenders. “Availability Period” means the period from
and including the Effective Date to but excluding the earlier of five (5)
Business Days prior to the Maturity Date and the date of termination of the
Commitments. “Available Commitment” means, at any time, the Aggregate
Commitments then in effect minus the Aggregate Exposure. “Bail-In Action” means
the exercise of any Write-Down and Conversion Powers by the applicable EEA
Resolution Authority in respect of any liability of an EEA Financial
Institution. “Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule. “Banking Services” means each and any of the following bank services
provided to any Loan Party by any Lender or any of such Lender’s Affiliates: (a)
commercial credit cards, purchasing cards or other similar charge cards, (b)
stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta009.jpg]
-8- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services. “Blocked Account Agreement” means an agreement, whether
designated as a blocked account agreement, deposit account control agreement,
lockbox agreement or otherwise, among the Collateral Agent, a depository
institution and one or more of the Loan Parties, in form and substance
satisfactory to the Collateral Agent, concerning one or more deposit accounts
held at such depository institution and any related lockbox or collection P.O.
boxes. “Board” means the Board of Governors of the Federal Reserve System of the
United States of America. “Borrower” and “Borrowers” have the respective
meanings set forth in the preamble to this Agreement. “Borrowing” or “Revolving
Borrowing” means any of the following: (a) Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) a Swingline Loan, (c) an
Overadvance, or (d) a Protective Advance. “Borrowing Base” means, at any time,
the sum of (a) 85% of the Net Amount of Borrowers’ Eligible Accounts at such
time, plus (b) the product of the then applicable Eligible Completed Drilling
Rig Advance Rate times the most recent appraised Forced Liquidation Value of
Eligible Completed Drilling Rigs of the Borrowers, minus (c) any Reserves.
“Borrowing Base Certificate” means a certificate, signed by a Financial Officer
of the Administrative Borrower, in the form of Exhibit B or another form which
is acceptable to the Administrative Agent in its sole discretion. “Borrowing
Request” means a request by the Administrative Borrower for a Revolving
Borrowing in accordance with Section 2.03, in substantially the form of Exhibit
F. “Business Day” means any day that is not a Saturday, Sunday or other day on
which Administrative Agent or commercial banks in New York City are authorized
or required by law to remain closed; provided that, when used in connection with
a Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market. “Business Unit” means the assets constituting the business or a division
or operating unit thereof of any Person. “Capital Expenditures” means, without
duplication, any expenditure or commitment to expend money for any purchase or
other acquisition of any asset which would be classified as a fixed or capital
asset on a consolidated balance sheet of the Borrowers and their Subsidiaries
prepared in accordance with GAAP.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta010.jpg]
-9- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal or movable property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP. “Capital Stock” means, with respect to any
Person, shares of capital stock, partnership interests, membership interests,
units, beneficial interests (in a trust) or other equivalent evidences of
ownership in such Person, and any warrants, options or other rights entitling
the holder thereof to purchase or acquire any such equity interest. “Cash
Dominion Period” means, the period (a) commencing on the day that (i) an Event
of Default occurs, or (ii) Availability is less than the greater of (A)
$10,000,000 and (B) ten percent (10%) of the lesser of (x) the Borrowing Base
and (y) the Aggregate Revolving Commitment Amount; and (b) continuing through
and ending on the first date after such commencement on which (i) no Event of
Default is continuing and (ii) Availability has been greater than the greater of
(A) $10,000,000 and (B) ten percent (10%) of the lesser of (x) the Borrowing
Base and (y) the Aggregate Revolving Commitment Amount for a period of at least
ninety (90) consecutive calendar days. “CERCLA” means the United States
Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C.
§§ 9601 et seq.). “Change in Control” means (a) any Persons or group of
Affiliated Persons shall acquire, directly or indirectly, Capital Stock of ICD
representing 50% or more of the voting and economic power of ICD, on a fully
diluted basis, if such Persons or group of Affiliated Persons did not own and
control, directly or directly, Capital Stock of ICD on the Effective Date, (b)
any Persons or group of Affiliated Persons shall acquire, directly or
indirectly, whether through ownership of Capital Stock, by contract, or
otherwise, the power to elect, designate or appoint a majority of the directors
to serve on the board of directors of ICD, if such Persons or group of
Affiliated Persons did not own and control, directly or directly, Capital Stock
of ICD on the Effective Date, or (c) ICD shall cease to own, directly or
indirectly, free and clear of all Liens or other encumbrances, 100% of the
outstanding Capital Stock of each other Loan Party on a fully diluted basis.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta011.jpg]
-10- Second Amended and Restated Credit Agreement – Independence Contract
Drilling similar authority) or the United States or foreign regulatory
authorities, in each case, shall be deemed to be a “Change in Law”, regardless
of the date enacted, adopted or issued. “Charter Document” means as to any
Person, its partnership agreement, certificate of incorporation, operating
agreement, certificate of formation, membership agreement or similar
constitutive document or agreement, its by-laws, and all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Capital Stock and all other
arrangements relating to the Control of such Person. “Code” means the Internal
Revenue Code of 1986, as amended from time to time. “Collateral” means all
“Collateral” or “Mortgaged Property” as defined in any Collateral Document,
whether such “Collateral” or “Mortgaged Property” is now existing or hereafter
acquired. “Collateral Access Agreement” has the meaning assigned to such term in
the Guarantee and Collateral Agreement. “Collateral Agent” means CIT Finance
LLC, in its capacity as collateral agent for the Secured Parties hereunder and
under the Collateral Documents, together with its successors and assigns,
including any successor Collateral Agent appointed pursuant to Section 8.09.
“Collateral Documents” means, collectively, the Security Agreements, the
Mortgages and any other security documents delivered pursuant to this Agreement
or any of the other Loan Documents to secure payment of the Obligations.
“Collateral Questionnaire” means a certificate substantially in the form of
Exhibit E, completed and supplemented with the schedules and attachments
contemplated thereby. “Collection Account” has the meaning assigned to such term
in Section 5.12(a). “Commitment” means, with respect to each Lender, the
commitment of such Lender to make Loans and to acquire participations in Letters
of Credit, Protective Advances and Swingline Loans hereunder, as such commitment
may be (a) reduced from time to time pursuant to Section 2.09, (b) increased
from time to time pursuant to Section 2.01(c) and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.05. The initial amount of each Lender’s Commitment is set forth on the
Commitment Schedule, or in the Assignment and Assumption pursuant to which such
Lender shall have assumed its Commitment, as applicable. The aggregate amount of
the Lenders’ Commitments as of the Effective Date is $85,000,000. “Commitment
Schedule” means the Schedule attached hereto identified as such on Annex I.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute, and any rule, regulation, or order promulgated
thereunder, in each case as amended from time to time.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta012.jpg]
-11- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Compliance Certificate” has the meaning assigned to such term in
Section 5.01(d). “Connection Income Taxes” means Other Connection Taxes that are
imposed on or measured by net income (however denominated) or that are franchise
Taxes or branch profits Taxes. “Control” means the possession, directly or
indirectly, of the power either to (i) vote 10% or more of the securities having
ordinary voting power for the election of directors (or Persons performing
similar functions) of a Person or (ii) direct or cause the direction of the
management or policies of a Person, whether through the ability to exercise
voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto. “Copyright Security Agreement” means that certain
Copyright Security Agreement dated as of the Original Closing Date by and among
the Loan Parties party thereto and the Collateral Agent. “Decommissioned Rig”
means a Rig, whether or not operable, which the Borrowers have completely and
permanently ceased operating, maintaining and marketing. “Default” means any
event or condition which constitutes an Event of Default or which upon notice,
lapse of time or both would, unless cured or waived, become an Event of Default.
“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Applicable Percentage of the aggregate
outstanding principal amount of all Loans, over the aggregate outstanding
principal amount of all Loans of such Defaulting Lender. “Defaulting Lender”
means any Lender that has at any time after the Effective Date (a) defaulted in
its obligation under this Agreement to make a Loan or to fund its participation
in any Letter of Credit or Swingline Loan required to be made or funded by it
hereunder within three Business Days of the date when due (unless such failure
is the subject of a good faith dispute), (b) failed to pay over to the
Administrative Agent or any Lender any other amount required to be paid by it
hereunder within three (3) Business Days of the date when due (unless such
failure is the subject of a good faith dispute), (c) notified the Administrative
Agent or a Loan Party in writing that it does not intend to satisfy any such
obligation or has made a public statement to the effect that it does not intend
to comply with its funding obligations under this Agreement or under agreements
in which it commits to extend credit generally, unless such Lender has delivered
a subsequent written statement to the Administrative Agent ratifying and
confirming its funding obligations under this Agreement, (d) failed within three
(3) Business Days after the request of the Administrative Agent to confirm that
it will comply with the terms of this Agreement relating to its obligations to
fund prospective Loans and participations in then outstanding Letters of Credit
and Swingline Loans, unless such Lender has delivered a subsequent written
statement to the Administrative Agent ratifying and confirming its funding
obligations under this Agreement, (e) (i) been (or has a parent company that has
been) determined by any Governmental Authority having regulatory authority over
such Person or its assets to be insolvent, or the assets or management of which
has been taken over by any Governmental Authority, or (ii) become (or has



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta013.jpg]
-12- Second Amended and Restated Credit Agreement – Independence Contract
Drilling a parent company that has become) the subject of a bankruptcy or
insolvency proceeding under any federal, state, provincial or foreign
bankruptcy, insolvency, reorganization, adjustment of debt, receivership or
similar law now or hereafter in effect, unless in the case of any Lender subject
to this clause (e), the Borrowers, Administrative Agent, Issuing Bank and
Swingline Lender shall each have determined that such Lender intends, and has
all approvals required to enable it, to continue to perform its obligations as a
Lender hereunder, (f) becomes (or has a parent company that has become) the
subject of a Bail-in Action or (g) constitutes a Restricted Person. “Departing
Lender” has the meaning assigned to such term in Section 2.19(b). “Document” has
the meaning assigned to such term in the Guarantee and Collateral Agreement.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Rig” means any Rig owned by any Borrower which is located in the 48
contiguous states of the United States of America. “EBITDA” means, for any
period, Net Income for such period plus (a) without duplication and to the
extent deducted in the determination of Net Income for such period, (i) Interest
Expense, (ii) income tax expense net of tax refunds, (iii) depreciation and
amortization expense, (iv) any non-cash charges, including, any losses
attributable to the write-down of assets or impairment of assets or intangibles
(i.e., goodwill) and amortization of financing costs, (v) any non-recurring
losses attributable to Asset Dispositions, including, without limitation,
dispositions of Business Units or Subsidiaries, outside the ordinary course of
business, (vi) losses attributable to “extraordinary” items (as determined by
reference to GAAP immediately prior to giving effect to FASB’s Accounting
Standards Update No. 2015-01), (vii) any losses arising from the sale or
disposition of any capital assets, (viii) non-cash income reduction adjustments
derived from or related to changes in worker’s compensation reserves, general
liability reserves, deferred compensation, Capital Stock-based compensation,
retirement expenses, straight line rent accrual, derivative liability with
respect to Capital Stock consisting of warrants, swap losses and changes in
FAS106/158 related to income and (ix) with respect to any period occurring in
the Fiscal Year ending December 31, 2016 and the Fiscal Year ending December 31,
2017, Unabsorbed Manufacturing Costs expensed during such period not to exceed
$500,000 in any Fiscal Quarter and $2,000,000 in the aggregate for any such
Fiscal Year, minus (b) without duplication and to the extent included in
determining Net Income for such period, the sum of (i) any gains attributable to
extraordinary items, (ii) any gains attributable to the sale or disposition of
any capital assets, (iii) tax benefits, (iv) non-cash income increase
adjustments derived from or related to changes in worker’s compensation
reserves, general liability reserves, deferred compensation, Capital Stock-
based compensation, retirement expenses, straight line rent accrual, derivative
liability with respect to Capital Stock consisting of warrants, swap gains and
changes in FAS106/158 related to income, and write-up of assets or intangibles
(i.e., negative goodwill), (v) any non-recurring gains attributable to Asset
Dispositions, including, without limitation, dispositions of Business Units or
Subsidiaries, outside the ordinary course of business, and (vi) non-cash
interest income, in each case on a consolidated basis for Borrowers and their
Subsidiaries for such period. For this purpose, a “non-cash charge” and a
“non-cash income reduction adjustment” are those which involve no



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta014.jpg]
-13- Second Amended and Restated Credit Agreement – Independence Contract
Drilling cash expenditure in the relevant period and a “non-cash gain” and a
“non-cash income increase adjustment” are those which involve no cash receipt in
the relevant period. “EEA Financial Institution” means (a) any credit
institution or investment firm established in any EEA Member Country which is
subject to the supervision of an EEA Resolution Authority, (b) any entity
established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent. “EEA Member Country” means any of the
member states of the European Union, Iceland, Liechtenstein, and Norway. “EEA
Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. “E-Fax” means any system used to receive or transmit
faxes electronically. “Effective Date” means June [●], 2017. “Electronic
Transmission” means each document, instruction, authorization, file, information
and any other communication transmitted, posted or otherwise made or
communicated by e-mail, E-Fax, E-System or any other equivalent electronic
service, whether owned, operated or hosted by an Agent, any of an Agent’s
Related Parties or any other Person. “E-Signature” means the process of
attaching to or logically associating with an Electronic Transmission an
electronic symbol, encryption, digital signature or process (including, without
limitation, the name or an abbreviation of the name of the party transmitting
the Electronic Transmission) with the intent to sign, authenticate or accept
such Electronic Transmission. “E-Systems” means any electronic system, including
IntralinksTM and any other Internet or extranet-based site, whether such
electronic system is owned, operated or hosted by the Administrative Agent, any
of its Related Parties or any other Person, providing for access to data
protected by pass codes or other security system. “EU Bail-In Legislation
Schedule” means the EU Bail-In Legislation Schedule published by the Loan Market
Association (or any successor person), as in effect from time to time. “Eligible
Accounts” means, at any time, the Accounts of any Borrower which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Loans and Swingline Loans and the issuance of Letters
of Credit hereunder, based on such considerations as the Administrative Agent in
its Permitted Discretion may from time to time deem appropriate. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Accounts shall not include any Account:



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta015.jpg]
-14- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (a) which is not subject to a first priority perfected security
interest in favor of the Collateral Agent; (b) which is subject to any Lien
other than (i) a Lien in favor of the Collateral Agent or (ii) a Permitted
Encumbrance which is subordinate and junior to the Lien in favor of the
Collateral Agent; (c) with respect to which more than 90 days have elapsed since
the date of the original invoice therefor or which is more than 60 days past the
due date for payment; (d) if more than 50% of the Accounts owing from an Account
Debtor obligated on such Account (or an Affiliate thereof) are ineligible
hereunder; (e) to the extent the inclusion of such Account as an Eligible
Account would cause the aggregate amount of Accounts owing from any Account
Debtor to the Borrowers, together with the Accounts owing from such Account
Debtor’s Affiliates to the Borrowers, to exceed the percentage as determined by
the Administrative Agent from time to time in its Permitted Discretion (provided
that such percentage shall in no event exceed 35%) of the aggregate Eligible
Accounts; (f) with respect to which any covenant, representation, or warranty
relating to such Account contained in this Agreement or in any other Loan
Document has been breached, is inaccurate or is not true; (g) which (i) does not
arise from the sale of goods or performance of services in a Borrower’s Ordinary
Course of Business, (ii) is not evidenced by an invoice, or other documentation
satisfactory to the Administrative Agent, which has been sent to the Account
Debtor, (iii) represents a progress billing or a retainage, (iv) is contingent
upon any Borrower’s completion of any further performance, (v) represents a sale
on a bill-and-hold, pre-billed, guaranteed sale, sale-and-return, sale on
approval, consignment which is billed prior to actual sale to the end user,
cash-on-delivery or any other repurchase or return basis or (vi) arises from a
transaction involving the lease of, the sublease of, or the grant of a right to
use, by a Borrower to the Account Debtor obligated on such Account, any
equipment that is leased by a Borrower (or the predecessor in interest to a
Borrower) or that is subject to a UCC Financing Statement filed against a
Borrower (or the predecessor in interest to a Borrower) (other than a UCC
Financing Statement filed in favor of the Collateral Agent); (h) for which the
goods giving rise to such Account have not been shipped to the Account Debtor or
for which the services giving rise to such Account have not been performed by
Borrowers; (i) with respect to which any check or other instrument of payment
has been returned uncollected for any reason; (j) which is owed by an Account
Debtor which (i) has applied for, suffered, or consented to the appointment of
any receiver, interim receiver, receiver and manager, custodian, trustee, or
liquidator of its assets, (ii) has had possession of all or a material part of
its property taken by any receiver, interim receiver, receiver and manager,
custodian, trustee or liquidator,



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta016.jpg]
-15- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (iii) has filed, or has had filed against it, any request or petition
for liquidation, reorganization, arrangement, adjustment of debts, adjudication
as bankrupt, winding-up, or voluntary or involuntary case under any state,
provincial or federal bankruptcy laws, (iv) to the knowledge of any Borrower,
has admitted in writing its inability, or is generally unable to, pay its debts
as they become due, (v) is not or has ceased to be Solvent, or (vi) has
suspended or ceased operation of its business; (k) which is owed by any Account
Debtor which has sold all or substantially all of its assets; (l) which is owed
by an Account Debtor which (i) does not maintain its chief executive office and
all but an immaterial portion of its assets in the U.S. or (ii) is not organized
under applicable law of the U.S. or any state of the U.S. unless, in either
case, such Account is backed by a letter of credit or other credit support
acceptable to the Administrative Agent and which is in the possession of the
Administrative Agent; (m) which is owed in any currency other than Dollars; (n)
which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the United
States of America, unless such Account is backed by a letter of credit
acceptable to the Administrative Agent and which is in the possession of the
Administrative Agent, or (ii) the government of the U.S. or any other
Governmental Authority, or any department, agency, public corporation, or
instrumentality thereof, unless the Federal Assignment of Claims Act of 1940, as
amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect and ensure the first priority of the Lien of the
Collateral Agent in such Account, have been complied with to the Administrative
Agent’s satisfaction; (o) which arises out of a sale to, or is owed by, any
Affiliate of a Loan Party or any employee, director, officer or agent of a Loan
Party or an Affiliate of a Loan Party; (p) which, for any Account Debtor,
exceeds a credit limit determined by the Administrative Agent of which the
Administrative Borrower has been previously notified, to the extent of such
excess; (q) which is owed by an Account Debtor which is, or any Affiliate of
such Account Debtor is, (i) the holder of Indebtedness issued or incurred by any
Loan Party, but only to the extent of such Indebtedness, or (ii) any Loan
Party’s creditor or supplier to the extent that it has the right to offset,
deduct or assert counterclaims with respect to such Account, or such Account
Debtor or such Affiliate has disputed liability with respect to such Account, or
such Account Debtor or such Affiliate has made any claim with respect to any
other Account due from such Account Debtor to any Borrower, or the Account
otherwise is or may become subject to any right of setoff, counterclaim,
recoupment, reserve, defense or chargeback; (r) which is subject to any
counterclaim, deduction, defense, setoff or dispute, but only to the extent of
the amount of such counterclaim, deduction, defense, setoff or dispute,



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta017.jpg]
-16- Second Amended and Restated Credit Agreement – Independence Contract
Drilling unless the Administrative Agent, in its Permitted Discretion, has
established an appropriate Reserve and determines to include such Account as an
Eligible Account; (s) which is evidenced by any promissory note, chattel paper,
or instrument or has been reduced to judgment; (t) which is owed by an Account
Debtor located in any jurisdiction that requires, as a condition to access to
the courts of such jurisdiction or the right to collect accounts receivable,
that a creditor qualify to transact business, file a business activities report
or other report or form, or take one or more other actions, unless Borrowers
have so qualified, filed such reports or forms, or taken such actions for the
then current year (and, in each case, paid any required fees or other charges),
except to the extent Borrowers may qualify subsequently as a foreign entity
authorized to transact business in such state or jurisdiction and gain access to
such courts and the right to collect accounts receivable, without incurring any
cost or penalty viewed by the Administrative Agent in its Permitted Discretion
to be material in amount, and such later qualification cures any access to such
courts to enforce payment of such Account; (u) if the goods or services giving
rise to such Account have not been accepted by the Account Debtor obligated
thereon or, with respect to a sales transaction, the Account otherwise does not
represent a final sale; (v) with respect to which any Borrower has made any
agreement with the Account Debtor obligated on such Account for any reduction
thereof or deduction therefrom (but only to the extent of such reduction or
deduction), except for any discounts or adjustments given in the Borrowers’
Ordinary Course of Business and which discounts or adjustments are reflected in
the calculation of the face value of each invoice related to such Account; (w)
with respect to which any Borrower has made an agreement with the Account Debtor
obligated on such Account to extend the time of payment thereof beyond payment
and due dates provided in clause (c) above; (x) if the Account Debtor obligated
on such Account has made a partial payment with respect to such Account not in
the Ordinary Course of Business of the Borrowers or such Account Debtor; [(y)
that constitutes “Unbilled WIP” as defined in the GES Settlement Agreement,
arises from an invoice listed or described on Attachment IV to the GES
Settlement Agreement, or is otherwise subject to the collection and allocation
arrangement contemplated by the GES Settlement Agreement]1; or (z) which the
Administrative Agent determines in its Permitted Discretion may not be paid by
reason of the Account Debtor’s inability to pay. 1 NTD: Please provide us with
evidence that GES rights under GES Settlement Agreement and GES Warrant have
terminated.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta018.jpg]
-17- Second Amended and Restated Credit Agreement – Independence Contract
Drilling In the event that an Account which was previously an Eligible Account
ceases to be an Eligible Account hereunder, the Borrowers shall notify the
Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. “Eligible Assignee”
means a Person that is (a) a Lender or a United States-based Affiliate of a
Lender; (b) an Approved Fund; (c) any other financial institution approved by
the Administrative Agent in its Permitted Discretion and the Administrative
Borrower (which approval by the Administrative Borrower shall not be
unreasonably withheld, conditioned or delayed, provided that the Administrative
Borrower shall be deemed to have approved such financial institution if the
Administrative Agent has not received an objection thereto in writing within
five (5) Business Days after the request for such approval), that is organized
under the laws of the United States or any state or district thereof, has total
assets in excess of $5,000,000,000, extends asset-based lending facilities in
its ordinary course of business and whose becoming an assignee would not
constitute a prohibited transaction under any applicable law; or (d) during any
Event of Default, any Person acceptable to the Administrative Agent in its
Permitted Discretion. Notwithstanding the foregoing, absent the approval of the
Administrative Agent at its sole option, in no event shall any Borrower, any
holder (or agent for such holder) of any Indebtedness secured by a Lien
contractually subordinated to the Collateral Agent’s Lien or any of their
respective Subsidiaries or Affiliates constitute an Eligible Assignee (each a
“Restricted Person”). “Eligible Completed Drilling Rigs” means, at any time, the
Rig Fleet Equipment owned by any Borrower which the Administrative Agent
determines in its Permitted Discretion is eligible as the basis for the
extension of Loans and Swingline Loans and the issuance of Letters of Credit
hereunder, based on such considerations as the Administrative Agent may from
time to time in its Permitted Discretion deem appropriate. Without limiting the
Administrative Agent’s discretion provided herein, Eligible Completed Drilling
Rigs shall not include any Rig Fleet Equipment: (a) if one of the Borrowers does
not have good title to such Rig Fleet Equipment or if the Borrower having title
to such Rig Fleet Equipment does not have the right to subject such Rig Fleet
Equipment to a Lien in favor of the Collateral Agent; (b) which is not subject
to a first priority perfected security interest in favor of the Collateral
Agent; (c) which is subject to any Lien other than (i) a Lien in favor of the
Collateral Agent and (ii) a Permitted Encumbrance which is subordinate and
junior to the Lien in favor of the Collateral Agent; (d) which consists of a
partial Rig or components or materials consisting of a Rig under construction,
or if such Rig Fleet Equipment does not otherwise constitute a fully
constructed, functional and operable Rig; (e) which consists of Rig Accessories
that are not connected or affixed to a Rig unless such Rig Accessories are
otherwise included in the FLV Appraisal and are also agreed to be deemed
eligible under this clause by the Administrative Agent at its sole option;



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta019.jpg]
-18- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (f) which is a vehicle or other rolling stock; (g) if applicable,
unless the full purchase price for such Rig Fleet Equipment (including all
components thereof) has been paid by a Borrower and a true, correct and complete
copy of the bill of sale for such purchase has been delivered to the
Administrative Agent; (h) which does not conform to all standards imposed by any
Governmental Authority which has regulatory authority over such property or the
use or sale thereof; (i) which does not constitute a Domestic Rig or is located
at a location that is not otherwise in compliance with this Agreement; (j) which
is situated at a location not owned by one of the Borrowers, unless (i) the
owner or occupier (by way of a mineral lease or otherwise) of such location (A)
has executed in favor of the Administrative Agent a Collateral Access Agreement
or (B) is a customer and has entered into a contract with the Borrowers in the
Ordinary Course of Business, with the form and substance of such contract not
being materially adverse to the interests of any Agent or Lender, or (ii) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such location has been established by the Administrative Agent in its
Permitted Discretion; (k) which is covered by a negotiable document of title;
(l) which is not covered by insurance to the extent required under this
Agreement and the other Loan Documents; (m) which is a Stacked Rig, a Newly
Acquired/Completed Rig or a Decommissioned Rig; (n) which, as of the date of
determination, constitutes a fully constructed and operable Rig that has not at
any time actually commenced the drilling of a well under a daywork drilling
contract (unless such Rig has not commenced drilling because the applicable
customer party to such daywork drilling contract is paying Borrower a standby
rate in an amount that reasonably approximates the expected margin Borrowers
would earn under a market-rate daywork drilling contract as confirmed pursuant
to documentation acceptable to Administrative Agent); (o) which has at any time
been deployed under a daywork drilling contract but, during the ninety (90)
consecutive day period immediately preceding the date of determination has not
been deployed under such a contract (unless such Rig has not been deployed
because the applicable customer party to such daywork drilling contract is
paying Borrower a standby rate in an amount that reasonably approximates the
expected margin Borrowers would earn under a market-rate daywork drilling
contract, as confirmed pursuant to documentation acceptable to Administrative
Agent) and (i) has not been under repair or upgrade during such period or (ii)
is not subject to a contract providing for its deployment during the ninety (90)
day period immediately following the date of determination; (p) which is not
operable or otherwise in good working condition (ordinary wear and tear
excepted);



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta020.jpg]
-19- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (q) which is not used or held for use by the Borrowers in the Ordinary
Course of Business of the Borrowers; (r) which is subject to any agreement that
limits, conditions or restricts the Administrative Agent’s right to sell,
transport or otherwise dispose of such Rig Fleet Equipment, unless the
Administrative Agent is a party to such agreement; or (s) which constitutes
“fixtures” under the applicable laws of the jurisdiction in which such Rig Fleet
Equipment is located. In the event that any Rig Fleet Equipment which was
previously an Eligible Completed Drilling Rig (or a component thereof) ceases to
be an Eligible Completed Drilling Rig (or a component thereof) hereunder, the
Borrowers shall notify the Administrative Agent thereof on and at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.
“Eligible Completed Drilling Rig Advance Rate” means (i) from the Effective Date
through September 30, 2017, 75%, and (ii) for each period after September 30,
2017, the correlative percentage indicated below: Period Eligible Completed
Drilling Rig Advance Rate October 1, 2017 through December 31, 2017 73.75%
January 1, 2018 through March 31, 2018 72.50% April 1, 2018 through June 30,
2018 71.25% July 1, 2018 through September 30, 2018 70.00% October 1, 2018
through December 31, 2018 68.75% January 1, 2019 through March 31, 2019 67.50%
April 1, 2019 through June 30, 2019 66.25% July 1, 2019 through the Maturity
Date 65.00% “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, or binding agreements
issued, promulgated or entered into by any Governmental Authority, relating in
any way to the pollution or protection of the environment or the preservation or
reclamation of natural resources, including those relating to the management,
release or threatened release of any Hazardous Material, or to employee health
and safety matters.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta021.jpg]
-20- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Environmental Liabilities” means all liabilities (including costs of
Remedial Actions, natural resource damages and costs and expenses of
investigation and feasibility studies) that may be imposed on, incurred by or
asserted against any Loan Party as a result of, or related to, any claim, suit,
action, investigation, proceeding or demand by any Person, whether based in
contract, tort, implied or express warranty, strict liability, criminal or civil
statute or common law or otherwise, arising under any Environmental Law or in
connection with any environmental, health or safety condition or with any
Release or resulting from the ownership, lease, sublease or other operation or
occupation of property by any Loan Party, whether on, prior to or after the
Effective Date. “Equipment” has the meaning assigned to such term in the
Guarantee and Collateral Agreement. “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time. “ERISA Affiliate” means any
Person who, together with the Loan Parties, is treated as a single employer
within the meaning of Section 414(b), (c), (m) or (o) of the Code or Section
4001(b) of ERISA). “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30 day notice period is waived); (b) the
failure by any Pension Plan to satisfy the minimum funding standards (within the
meaning of Sections 412 or 430 of the Code or Section 302 of ERISA applicable to
such Pension Plan, whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the failure to make
by its due date a required installment under Section 430(j) of the Code with
respect to any Pension Plan; (e) the failure by a Loan Party or any of its ERISA
Affiliates to make any required contribution to a Multiemployer Plan; (f) a
determination that any Pension Plan is, or is expected to be, in “at risk”
status (within the meaning of Section 430 of the Code); (g) the incurrence by
any Loan Party or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan; (h) the receipt by any Loan
Party or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or Plans or to appoint a trustee
to administer any Plan; (i) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (j) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; or (k) the occurrence with respect to any Plan of a non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA).
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta022.jpg]
-21- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Event of Default” has the meaning assigned to such term in Section
7.01. An Event of Default shall be deemed to be continuing unless and until that
Event of Default has been duly waived as provided in Section 9.03 hereof.
“Excess Availability” means, as of any date of determination, the amount equal
to Availability as of such date minus the aggregate amount, if any, of all trade
payables of Borrowers and their Subsidiaries which remain unpaid more than
ninety (90) days after the initial due dates thereof. “Excluded Account” means
any deposit account that is (i) used solely for payment of payroll, bonuses,
benefits, other compensation and related expenses or (ii) a petty cash account
opened in the Ordinary Course of Business, provided that (x) the aggregate
balance on deposit at any time in all Excluded Accounts set forth in clause (i)
of this definition shall not exceed 105% of the amount to be applied for the pay
period next ending and (y) the daily average balance on deposit at any time in
any Excluded Account set forth in clause (ii) of this definition shall not
exceed $2,500. “Excluded Swap Obligation” means, with respect to any Loan Party,
any Swap Obligation if, and to the extent that, all or a portion of the Loan
Documents to which such Loan Party is party with respect to, or the grant by
such Loan Party of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes unlawful under the Commodity Exchange Act or
any rule or regulation promulgated thereunder (or the application or official
interpretation of any provision thereof) by virtue of such Loan Party’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act at the time any such Loan Document becomes
effective with respect to such related Swap Obligation. “Excluded Taxes” means,
any of the following Taxes imposed on or with respect to a Lender or required to
be withheld or deducted from a payment to a Lender or the Administrative Agent,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Lender or Administrative Agent being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 2.19(b) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s or Administrative Agent’s failure to comply with Section 2.17(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA. “Existing Credit
Agreement” has the meaning set forth in the Recitals hereto. “Exposure” means,
with respect to any Lender at any time, the sum of (a) the outstanding principal
amount of such Lender’s Loans plus (b) an amount equal to its Applicable



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta023.jpg]
-22- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Percentage of the sum of (i) the aggregate principal amount of all
Protective Advances and Swingline Loans outstanding at such time, plus (ii) the
aggregate amount of Letter of Credit Obligations outstanding at such time.
“Extraordinary Receipts” means any Net Cash Proceeds, received by any Loan Party
or any of its Subsidiaries not in the ordinary course of business (and not
consisting of proceeds described in Section 2.11(b)(ii), (iii) or (iv) hereof),
including, without limitation, (i) foreign, federal, state or local tax refunds,
(ii) pension plan reversions, (iii) proceeds of insurance, (iv) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (v) condemnation awards (and payments in lieu thereof),
(vi) indemnity payments and (vii) any purchase price adjustment, net working
capital or similar adjustment received in connection with any purchase
agreement, merger agreement, contribution agreement or similar agreement.
“Facility Increase” has the meaning assigned to such term in Section 2.01(c).
“Facility Increase Date” has the meaning assigned to such term in Section
2.01(c). “Fair Market Value” means, with respect to real or immovable property
of any Person, the fair market value thereof as determined in the most recent
appraisal received by the Administrative Agent in accordance with the terms
hereof, which appraisal shall be performed in a manner reasonably acceptable to
the Administrative Agent by an appraiser reasonably acceptable to the
Administrative Agent. “FATCA” means Sections 1471 through 1474 of the Code, as
of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Code.. “Federal
Funds Effective Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System on such date, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Fee Letter” means collectively (i) that certain fee letter between
Administrative Borrower and the Administrative Agent dated as of September 20,
2014, and (ii) that certain fee letter between Borrower and the Administrative
Agent dated as of May 10, 2013. “Financial Officer” means, with respect to any
Person, the chief financial officer, principal accounting officer, treasurer or
controller of such Person. “Fiscal Quarter” means a fiscal quarter of the
Borrowers and their Subsidiaries ending on the last day of the calendar months
of March, June, September and December of each calendar year.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta024.jpg]
-23- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Fiscal Year” means the fiscal year of the Borrowers and their
Subsidiaries ending on December 31st of each calendar year. “Fixed Charge
Coverage Ratio” means, the ratio, determined as of the end of each calendar
month for the most-recently ended twelve calendar month period, of (a) EBITDA
for such twelve calendar month period (or other specified period), minus the sum
of (x) Maintenance Capital Expenditures made during such twelve calendar months
plus (y) Unfinanced Capital Expenditures made by Borrowers during such period,
to (b) Fixed Charges for such twelve calendar month period, all calculated for
the Borrowers and their Subsidiaries on a consolidated basis. Notwithstanding
the foregoing, for purposes of calculating the Fixed Charge Coverage Ratio for
September 30, 2017 and each measurement period thereafter, such calculation
shall include Unfinanced Capital Expenditures made by Borrowers during such
period only to the extent such expenditures were made on or after July 1, 2017.
“Fixed Charges” means, with reference to any period, without duplication, (i)
cash Interest Expense for such period, plus (ii) scheduled principal payments on
Indebtedness required to be made during such period, plus (iii) expense for
taxes (to the extent added back to Net Income in the calculation of EBITDA) paid
in cash during such period, plus (iv) dividends, distributions and other
Restricted Payments paid in cash during such period, plus (v) Capital Lease
Obligation payments during such period, all calculated for the Borrowers and
their Subsidiaries on a consolidated basis. “FLV Appraisal” means an appraisal
of the net forced liquidation value of all of the Borrowers’ Rig Fleet Equipment
by Hadco International, Inc., or another firm acceptable to the Administrative
Agent in its Permitted Discretion, the form, scope and results of which shall be
satisfactory to the Administrative Agent in its sole discretion. “Forced
Liquidation Value” means, with respect to any of the Borrowers’ Rig Fleet
Equipment, as of any date, the sum of (i) the cash amount estimated to be
recoverable in a forced liquidation sale of such Rig Fleet Equipment, net of all
associated costs and expenses of such sale, as determined by reference to the
most recent appraisal obtained by the Administrative Agent with respect to such
Rig Fleet Equipment (for the avoidance of doubt, if values for particular items
of Rig Fleet Equipment are not specifically itemized, then such values shall be
as determined by the Administrative Agent by reference to such appraisal) minus
(ii) the net forced liquidation value reflected in such appraisal for any of
such Rig Fleet Equipment sold or otherwise disposed of since the date of such
appraisal (for the avoidance of doubt, if values for particular items of Rig
Fleet Equipment are not specifically itemized, then such values shall be as
determined by the Administrative Agent by reference to such appraisal). “Funding
Accounts” has the meaning assigned to such term in Section 4.01(c). “GAAP” means
generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
may be approved by a significant segment of the accounting profession, in each
case as the same are applicable to the circumstances as of the date of
determination.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta025.jpg]
-24- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “GES” means Global Energy Services Operating, LLC. “GES Settlement
Agreement” means that certain Settlement Agreement and Release, dated January
31, 2013, between GES and ICD. “Governmental Authority” means the government of
the United States of America, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government. “Guarantee” of or by any Person (the
“guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business. “Guarantee and Collateral Agreement” means the
Guarantee and Collateral Agreement dated as of the Original Closing Date
executed by the Loan Parties for the benefit of the Collateral Agent and the
Secured Parties in substantially the form of Exhibit D to the Original Credit
Agreement. “Hazardous Material” means any substance, material or waste that is
classified, regulated or otherwise characterized under any Environmental Law as
hazardous, toxic, a contaminant or a pollutant or by other words of similar
meaning or regulatory effect, including petroleum or any fraction thereof,
asbestos, polychlorinated biphenyls and radioactive substances. “ICD” has the
meaning assigned to such term in the preamble to this Agreement. “Indebtedness”
of any Person means, without duplication, (a) all obligations of such Person for
borrowed money or with respect to deposits or advances of any kind, (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding accounts payable incurred in the ordinary course of
business and not overdue by more than 60 days), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta026.jpg]
-25- Second Amended and Restated Credit Agreement – Independence Contract
Drilling of others, (g) all Capital Lease Obligations of such Person, (h) all
obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (j)
obligations under any liquidated earn-out, (k) all Swap Obligations (and the
amount of Indebtedness under any Swap Obligation shall be deemed the Net
Mark-to-Market Exposure thereunder) and (l) obligations of such Person to
purchase securities or other property arising out of or in connection with the
sale of the same or substantially similar securities or property or any other
Off-Balance Sheet Liability. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. “Indemnified Taxes” means taxes other than Excluded Taxes.
“Indemnitee” has the meaning set forth in Section 9.04(b). “Interest Election
Request” means a request by the Administrative Borrower to convert or continue a
Borrowing in accordance with Section 2.08. “Interest Expense” means, with
reference to any period, the interest expense (net of interest income) of the
Borrowers and their Subsidiaries calculated on a consolidated basis for such
period. “Interest Payment Date” means (a) with respect to any ABR Loan, the
first day of each calendar month and the Maturity Date (or, with respect to any
ABR Loan that is a Swingline Loan, such earlier day as may be required pursuant
hereto), and (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Eurodollar Borrowing of which such Loan is a
part, and in the case of a Eurodollar Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period and the Maturity Date. “Interest Period” means with respect
to any Eurodollar Borrowing, the period commencing on the date of such Borrowing
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as the Administrative Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing. “Inventory” has the meaning
assigned to such term in the Guarantee and Collateral Agreement.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta027.jpg]
-26- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Issuing Bank” has the meaning set forth in Section 2.06(a)(i). “Lead
Arranger” means CIT Finance LLC, in its capacity as sole lead arranger and
bookrunner. “Lenders” means the Persons listed on the Commitment Schedule and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption, other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption. Unless the context otherwise requires,
the term “Lenders” includes the Swingline Lenders and the Issuing Bank. “Letter
of Credit” means standby letters of credit issued for the account of a Borrower
by any Issuing Bank for which Administrative Agent and Lenders have incurred
Letter of Credit Obligations. Each “Letter of Credit” issued under the Existing
Credit Agreement shall be deemed issued hereunder as of the Effective Date.
“Letter of Credit Fee” has the meaning assigned to such term in Section 2.06(d).
“Letter of Credit Guaranty” has the meaning assigned to such term in Section
2.06(a). “Letter of Credit Obligations” means all outstanding obligations
incurred by Administrative Agent and Lenders at the request of any Borrower,
whether direct or indirect, contingent or otherwise, due or not due, in
connection with the issuance of Letters of Credit by any Issuing Bank or the
purchase of a participation as set forth in Section 2.06 with respect to any
Letter of Credit. The amount of such Letter of Credit Obligations shall equal
the maximum amount that may be payable by Administrative Agent or Lenders in
respect of all outstanding Letter of Credit and, without duplication, Letter of
Credit Guarantees plus all unreimbursed amounts with respect to drawings
thereon. “Letter of Credit Sublimit” has the meaning assigned to such term in
Section 2.06(a). “Leverage Ratio” means, as of any date of determination, the
ratio of (i) Net Funded Debt as of such date, divided by (ii) EBITDA for the
trailing twelve month period ending on such date. “LIBO Rate” means, with
respect to any Eurodollar Borrowing for any Interest Period, (a) the rate per
annum equal to the rate determined by the Administrative Agent to be the London
Interbank Offered Rate benchmark rate which is calculated and distributed daily
by the Ice Benchmark Administration Data Service (“ICE”) (or any successor
thereto) for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two (2) Business Days prior to the first
day of such Interest Period, or



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta028.jpg]
-27- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (b) if the rate referenced in the preceding clause (a) shall not be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate which is calculated and distributed daily by ICE
(or any successor thereto) as an average ICE Benchmark Administration Limited
Interest Settlement Rate for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or (c) if the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
(rounded upward to the next 1/100th of 1%) determined by the Administrative
Agent as the rate of interest at which deposits in Dollars for delivery on the
first day of such Interest Period in same day funds in the approximate amount of
the Eurodollar Loan being made, continued or converted by JPMorgan Chase Bank
and with a term equivalent to such Interest Period would be offered by JPMorgan
Chase Bank’s London Branch (or such other major bank as is acceptable to the
Administrative Agent if JPMorgan Chase Bank is no longer offering to acquire or
allow deposits in the London interbank eurodollar market) to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period; provided that, in no event shall such rate be less than zero. “Lien”
means (a) any mortgage, deed of trust, lien, pledge, hypothecation, encumbrance,
charge or security interest of any kind, including the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing), and (b) in the case of securities, any purchase
option, call or similar right of a third party with respect to such securities.
“Loan” or “Loans” means the loans and advances made by the Administrative Agent
or Lenders pursuant to Article II of this Agreement, including Swingline Loans,
Overadvance Loans and Protective Advances. The Loans shall include the
outstanding principal balance of all “Loans” under the Existing Credit Agreement
as of the Effective Date, and the Loan Parties acknowledge and agree that such
outstanding principal balance equals $[_______]. “Loan Documents” means this
Agreement, any promissory notes issued pursuant to this Agreement, any Letter of
Credit applications, the Collateral Documents, the Fee Letter, and all other
agreements, instruments, documents and certificates identified in Section 4.01
executed and delivered to, or in favor of, the Administrative Agent, Collateral
Agent or any Lenders and including all other pledges, powers of attorney,
consents, assignments, contracts, notices, letter of credit agreements and all
other written matter whether heretofore, now or hereafter executed by or on
behalf of any Loan Party, or any employee of any Loan Party, and delivered to
the Administrative Agent, Collateral Agent or any Lender in connection with the
Agreement or the transactions contemplated thereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative. The Loan Documents shall include each “Loan
Document” as defined under



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta029.jpg]
-28- Second Amended and Restated Credit Agreement – Independence Contract
Drilling the Existing Credit Agreement or the Original Credit Agreement, unless
such “Loan Document” shall have been specifically superseded by the terms of a
Loan Document delivered pursuant to this Agreement or the Existing Credit
Agreement. “Loan Parties” means each of the Borrowers, each Subsidiary party to
the Guarantee and Collateral Agreement, and each Subsidiary made a party hereto
pursuant to Section 5.11. “Maintenance Capital Expenditures” mean Capital
Expenditures made by the Borrowers and their Subsidiaries to maintain their
respective operations at current levels or to extend the useful life of existing
fixed assets. “Margin Stock” means “margin stock” as such term is defined in
Regulation U of the Board of Governors of the United States Federal Reserve
System (or any successor thereto) as in effect from time to time. “Material
Adverse Effect” means a material adverse effect on (a) the business, assets,
liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of Borrowers and their Subsidiaries taken as a whole or
ICD, individually, (b) the ability of any Loan Party to fully and timely perform
any of its obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Collateral Agent’s Liens (on behalf of itself and the Secured
Parties) on the Collateral or the priority of such Liens, or (d) the rights of
or benefits available to the Administrative Agent, the Collateral Agent or the
Lenders under any Loan Document. “Material Agreement” the meaning assigned to
such term in Section 3.12. “Material Indebtedness” means Indebtedness (other
than the Loans and Letters of Credit) of any one or more of the Borrowers and
their Subsidiaries in an aggregate principal amount exceeding $1,000,000. For
purposes of determining Material Indebtedness, the “obligations” of the
Borrowers or any of their Subsidiaries in respect of any Swap Agreement at any
time shall be the Net Mark-to-Market Exposure that the Borrowers or such
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time. “Maturity Date” means November 5, 2020, or any earlier date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof. “Moody’s” means Moody’s Investors Service, Inc. or if such company
shall cease to issue ratings, another nationally recognized statistical rating
company selected in good faith by mutual agreement of the Administrative Agent
and the Administrative Borrower. “Mortgaged Properties” means the real or
immovable property listed on Schedule 1.1(b). “Mortgages” means any mortgage,
deed of trust or other agreement which conveys or evidences a Lien in favor of
the Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, on real or immovable property of a Loan Party, including any amendment,
modification or supplement thereto.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta030.jpg]
-29- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Multiemployer Plan” means a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which a Loan Party or any ERISA Affiliate contributes or
has any actual or contingent liability. “NAIC” means The National Association of
Insurance Commissioners and any office thereof (including the Securities
Valuation Office) and any successor thereto. “Net Amount” means, with respect to
any Account, the face amount of such Account on the date of determination less
any and all returns, rebates, discounts (which may, at the Administrative
Agent’s option, be calculated on shortest terms), credits, allowances or Taxes
(including sales, excise or other taxes) at any time issued, owing, claimed by
any Account Debtor, granted, outstanding or payable in connection with, or any
interest accrued on the amount of, such Account at such date. “Net Cash
Proceeds” means, if in connection with (a) an asset disposition, cash proceeds
net of (i) commissions, brokers’ fees, legal, accounting and professionals’ fees
and other reasonable and customary transaction costs, fees and expenses properly
attributable to such transaction and payable by such Loan Party in connection
therewith (in each case, paid to non- Affiliates), (ii) transfer taxes paid in
connection therewith, (iii) amounts payable to holders of senior Liens on such
asset (to the extent such Liens constitute Permitted Encumbrances hereunder), if
any, and (iv) cash taxes paid in connection therewith, (b) the issuance or
incurrence of Indebtedness, cash proceeds net of attorneys’ fees, investment
banking fees, accountants’ fees, underwriting discounts and commissions and
other customary fees and expenses actually incurred in connection therewith, (c)
an equity issuance, cash proceeds net of underwriting discounts and commissions
and other reasonable costs paid to non-Affiliates in connection therewith or (d)
Extraordinary Receipts, cash proceeds received net of (i) expenses related
thereto payable by such Loan Party in connection therewith (in each case, paid
to non-Affiliates), (ii) transfer taxes paid and (iii) cash taxes paid in
connection therewith. In the case of clause (a) above, Net Cash Proceeds shall
exclude any non-cash proceeds received from any sale or other disposition of
assets, but shall include such proceeds when and as converted by any Loan Party
to cash or other immediately available funds. “Net Funded Debt” means, as of any
date of determination, (a) without duplication, all Indebtedness of Borrowers
and their respective Subsidiaries on a consolidated basis for borrowed money
evidenced by notes, bonds, debentures, or similar instruments and specifically
including Capitalized Lease Obligations, current maturities of long-term debt,
revolving credit and short term debt extendible beyond one year at the option of
the debtor, and also including, the Obligations and Indebtedness consisting of
guaranties of Indebtedness of the type described in this clause (a) owing by
Persons other than the Borrowers and/or their Subsidiaries, minus (b) the lesser
of Unrestricted Cash or $10,000,000. “Net Income” means, with reference to any
period, the net income (or loss) of the Borrowers and their Subsidiaries
calculated on a consolidated basis for such period. “Net Mark-to-Market
Exposure” means, with respect to any Person, as of any date of determination,
the excess (if any) of all unrealized losses over all unrealized profits of such
Person arising from Swap Agreement transactions. As used in this definition,
“unrealized losses”



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta031.jpg]
-30- Second Amended and Restated Credit Agreement – Independence Contract
Drilling means the fair market value of the cost to such Person of replacing
such Swap Agreement transactions as of the date of determination (assuming the
Swap Agreement transactions were to be terminated as of that date), and
“unrealized profits” means the fair market value of the gain to such Person of
replacing such Swap Agreement transactions as of the date of determination
(assuming such Swap Agreement transactions were to be terminated as of that
date). “Newly Acquired/Completed Rig” means a Rig that any Borrower acquired or
completed after the date of the most recent FLV Appraisal of Borrowers’ Rigs,
that such Borrower still owns and that otherwise constitutes an Eligible
Completed Drilling Rig but for such Rig not being included in the most recent
FLV Appraisal of Borrowers’ Rigs. “Non-Consenting Lender” has the meaning
assigned to such term in Section 9.03(e). “Non-U.S. Lender” means a Lender or a
Participant that is (x) organized under the laws of a jurisdiction other than
the United States of America, any State thereof or the District of Columbia or
(y) organized under the laws of the United States of America, any State thereof,
or the District of Columbia and whose separate existence from a Person that is
not treated as a “United States person” for purposes of Section 7701(a)(30) of
the Code is disregarded for federal income tax purposes under Treasury
Regulations Section 301.7701-3 or any similar provision. “Non-U.S. Plan” means
any pension, retirement, superannuation or similar policy or arrangement
sponsored, maintained or contributed to by any Borrower in a jurisdiction other
than the United States of America. “Non-U.S. Subsidiary” means any Subsidiary
that is organized under the laws of a jurisdiction other than the United States
of America or any State thereof or the District of Columbia. “Obligations”
means: (a) all unpaid principal of and accrued and unpaid interest on the Loans
(including interest that accrues or that would accrue but for the filing of a
bankruptcy case or similar proceeding by a Loan Party, whether or not such
interest would be an allowable claim under any applicable bankruptcy or other
similar proceeding, and other obligations accruing or arising after commencement
of any case under any bankruptcy or similar laws by or against any Loan Party
(or that would accrue or arise but for the commencement of any such case)); (b)
all Letter of Credit Obligations; (c) the Borrowers’ liabilities to the
Administrative Agent under any instrument of guaranty or indemnity, or arising
under any guaranty, endorsement or undertaking which the Administrative Agent,
on behalf of the Lenders, may make or issue to others for the account of any
Borrower, including any accommodations extended by the Administrative Agent with
respect to applications for Letters of Credit, the Administrative Agent’s
acceptance of drafts or the Administrative Agent’s endorsement of notes or other
instruments for any Borrower’s account and benefit; and (d) and all accrued and
unpaid fees and all expenses, reimbursements, indemnities and other obligations
of the Loan Parties to the Lenders or to any Lender, the Administrative Agent,
the Collateral Agent or any indemnified party arising under the Loan Documents.
Obligations shall also include all Banking Services Obligations and all Swap
Obligations owed by a Loan Party to one or more Lenders or their respective
Affiliates (or to an entity that was a Lender or Affiliate of a Lender at the
time such arrangement was consummated),



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta032.jpg]
-31- Second Amended and Restated Credit Agreement – Independence Contract
Drilling provided that, unless otherwise agreed by Administrative Agent at its
sole option, no Banking Service Obligation or Swap Obligation shall constitute
an “Obligation” unless within a reasonable time after such Banking Service
arrangement is implemented or Swap Agreement is executed, the Lender or
Affiliate of a Lender party thereto shall have delivered (i) written notice to
the Administrative Agent stating (x) that such a transaction has been entered
into and constitutes an Obligation entitled to the benefits of the Collateral
Documents and (y) the maximum dollar amount of the Borrowers’ obligations
thereunder (which amount may be included as a Reserve hereunder) and (ii) in the
case of any Banking Service Obligation or Swap Obligation provided by an
Affiliate of a Lender, such Lender Affiliate’s written designation of the
Collateral Agent as its agent for purposes of the Collateral Documents and
acknowledgment of the terms set forth in Article VIII hereof. Notwithstanding
anything to the contrary, the term Obligations shall not include, with respect
to any Loan Party, any Excluded Swap Obligation of such Loan Party. “Off-Balance
Sheet Liability” of a Person means (a) any repurchase obligation or liability of
such Person with respect to accounts or notes receivable sold by such Person,
(b) any indebtedness, liability or obligation under any sale and leaseback
transaction which is not a Capital Lease Obligation, (c) any indebtedness,
liability or obligation under any so-called “synthetic lease” transaction
entered into by such Person, or (d) any indebtedness, liability or obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheets of such Person, but excluding from this clause (d) operating
leases. “Operating Account” means the operating account of ICD held at CIT Bank,
N.A., or at such other depository institution as the Collateral Agent may
consent to from time to time. “Original Closing Date” means May 10, 2013.
“Original Credit Agreement” as defined in the recitals. “Ordinary Course of
Business” or “ordinary course of business” means, with respect to any Person,
the ordinary course of such Person’s business, as conducted by such Person in
accordance with past practices and undertaken by such Person in good faith and
not for the purpose of evading any covenant or restriction in any Loan Document.
“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
Lender or Administrative Agent and the jurisdiction imposing such Tax (other
than connections arising from such Lender or Administrative Agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document). “Other Taxes” means
any and all present or future stamp or documentary taxes or any other excise or
property taxes, charges or similar levies (but, for the avoidance of doubt, not
including any income or withholding taxes) arising from any payment made
hereunder or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta033.jpg]
-32- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Overadvance” has the meaning assigned to such term in Section 2.01(b).
“Overadvance Loan” means an ABR Borrowing made when an Overadvance exists or is
caused by the funding thereof. “Participant” has the meaning assigned to such
term in Section 9.05(c). “Participant Register” has the meaning assigned to such
term in Section 9.05(c)(iii). “Patent Security Agreement” means that certain
Patent Security Agreement dated as of the Original Closing Date by and among the
Loan Parties party thereto and the Collateral Agent. “Patriot Act” means USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).
“Payment Account” has the meaning assigned to such term in Section 5.12(a).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions. “Pension Plan”
means any Plan, other than a Multiemployer Plan, which is subject to Title IV of
ERISA or Sections 412 and 430 of the Code or Section 302 of ERISA. “Permit”
means, with respect to any Person, any permit, approval, authorization, license,
registration, certificate, concession, grant, franchise, variance or permission
from, and any other agreement, document, undertaking, lease, indenture,
mortgage, deed of trust or other instrument with, any Governmental Authority, in
each case whether or not having the force of law and applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject. “Permitted Acquisition” means an Acquisition (as defined
below) in which each of the following conditions is satisfied: (a) the Fixed
Charge Coverage Ratio, as of the last day of the calendar month ended
immediately prior to the date of consummation of such Acquisition and after
giving Pro Forma Effect to such Acquisition, is at least 1.20 to 1.00; (b) the
average daily Availability for the immediately preceding ninety (90) day period
is not less than $15,000,000, and after giving effect to such Acquisition, the
Borrowers shall have a minimum pro forma Availability as of the date of
consummation of such Acquisition (after giving effect to the funding of all
Loans and the issuance of all Letters of Credit to be funded or issued as of
such date) of not less than $15,000,000; (c) the Administrative Borrower has
delivered to the Administrative Agent a pro forma Compliance Certificate
demonstrating that, upon giving effect to such Acquisition on a Pro Forma Basis,
the Loan Parties would be in compliance with the financial covenants set forth



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta034.jpg]
-33- Second Amended and Restated Credit Agreement – Independence Contract
Drilling in Section 6.11 as of the most recent fiscal period for which the
Borrowers have delivered financial statements pursuant to Section 5.01(a) or
Section 5.01(c), as applicable; (d) the Total Consideration paid by any Loan
Party or any Subsidiary thereof for all Acquisitions occurring in any Fiscal
Year shall not exceed $10,000,000 and in the aggregate shall not exceed
$25,000,000; (e) the maximum earnout obligation that may be paid under any
circumstance may not exceed 25% of the Total Consideration for any particular
Acquisition; (f) the business and assets acquired by a Loan Party in such
Acquisition shall be free and clear of all Liens (other than Permitted
Encumbrances); (g) the Administrative Borrower shall have delivered to the
Administrative Agent historical financial information (including income
statements, balance sheets and cash flows) covering at least the three (3) most
recently ended fiscal years for which financial statements have been prepared
for the Persons, division or line of business to be so acquired prior to the
effective date of the acquisition or the entire financial history for such
Persons, division or line of business to be so acquired, whichever period is
shorter, together with such other financial information as the Administrative
Agent may request, including a quality of earnings report, in form and results
acceptable to Administrative Agent, with respect to each Person or any division
or line of business being acquired in connection with any proposed acquisition;
(h) the Administrative Borrower and other applicable Loan Parties shall have
delivered to the Administrative Agent a collateral assignment of agreement with
respect to the purchase agreement governing the Acquisition; (i) the Borrowers
shall have obtained the prior, effective written consent or approval to such
Acquisition of the board of directors or equivalent governing body of the Person
being acquired or whose assets are being acquired; (j) the business, property
and assets acquired (or the business, property and assets of the Person
acquired) in such Acquisition is used or useful in the same line of business as
the Borrowers and their Subsidiaries were engaged in on the Effective Date; (k)
all governmental and material third-party approvals necessary in connection with
such Acquisition shall have been obtained and be in full force and effect; (l)
if acquiring a Person, such Person becomes a wholly owned Subsidiary of a
Borrower and a Loan Party; (m) the Administrative Agent shall be reasonably
satisfied with the form and substance of the purchase or acquisition agreement
executed in connection with such Acquisition and with all other material
agreements, instruments and documents implementing such Acquisition or executed
in connection therewith and such Acquisition shall be consummated in accordance
with the terms of such documents and in compliance with applicable law and
regulatory approvals;



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta035.jpg]
-34- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (n) no Default or Event of Default shall have occurred and be
continuing or would result therefrom and all representations and warranties
contained in this Agreement shall be true and correct in all material respects
on the date of the consummation of such Acquisition; and (o) on or before the
date of consummation of such Acquisition, the Administrative Agent shall have
received (a) all documents required by the provisions of Section 5.11 with
respect to any Person purchased or formed in connection with such Acquisition
and which will become a Subsidiary of a Borrower and (b) if requested by the
Administrative Agent, a certificate executed by an Authorized Officer of the
Administrative Borrower certifying to the Administrative Agents and the Lenders
as to the matters set forth in the foregoing clauses (a) through (o). For
purposes of this definition, “Acquisition” means any transaction or series of
related transactions for the purpose of or resulting, directly or indirectly, in
(a) the acquisition of all or substantially all of the assets of a Person, or of
any business or division of a Person, (b) the acquisition of in excess of 50% of
the Capital Stock of any Person, or otherwise causing any Person to become a
Subsidiary, or (c) a merger, amalgamation or consolidation or any other
combination with another Person (other than a Person that is a Subsidiary)
provided that the applicable Borrower or the Subsidiary is the surviving entity.
Notwithstanding the foregoing and the definition of Borrowing Base, no Accounts,
Inventory, real estate or equipment, as applicable, acquired in an Acquisition
permitted hereunder shall be included in the Borrowing Base unless the
Administrative Agent, in its Permitted Discretion, determines that such
Accounts, Inventory, real estate or equipment, as applicable, conform to
standards of eligibility established in accordance with this Agreement through
completion of such audits, evaluations and appraisals of such Accounts,
Inventory, real estate or equipment as the Administrative Agent shall reasonably
require (which appraisals, evaluations and audits shall be conducted at the
expense of the Borrowers and in form, scope and substance reasonably acceptable
to the Administrative Agent in its Permitted Discretion). “Permitted Discretion”
means a determination made by an Agent in the exercise of its reasonable
judgment (from the perspective of a secured asset-based lender), exercised in
good faith, based upon its consideration of any factor that (a) would reasonably
be expected to materially adversely affect the quantity, quality, mix or value
of any material portion of the Collateral, the enforceability or priority of the
Collateral Agent’s Liens with respect to any material portion of the Collateral,
or the amount that the Agents and Lenders could receive in liquidation of any
material portion of the Collateral; (b) indicates that any collateral report or
financial information delivered by any Loan Party is incomplete, inaccurate or
misleading in any material respect; (c) materially increases the likelihood of
any proceeding under debtor relief laws involving any Loan Party; or (d) creates
or would reasonably be expected to result in a Default or Event of Default. In
exercising such judgment, an Agent may consider any factors that would
materially increase the credit risk of lending to Borrowers on the security of
the Collateral. “Permitted Encumbrances” means: (a) Liens imposed by law for
taxes that are not yet due or are being contested in compliance with Section
5.04 other than those arising pursuant to ERISA;



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta036.jpg]
-35- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04; (c) deposits to secure the
performance of bids, trade contracts, leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business; (d) pledges and deposits made in the
ordinary course of business in compliance with workers’ compensation,
unemployment insurance and other social security laws or regulations; (e)
judgment liens in respect of judgments that do not constitute an Event of
Default under Section 7.01(j); (f) easements, zoning restrictions, rights-of-way
and encumbrances on real or immovable property that do not secure any
obligations for borrowed money and do not materially detract from the value of
the affected property or materially interfere with the ordinary conduct of
business of a Borrower or any Subsidiary; (g) Liens in favor of the Collateral
Agent granted pursuant to any Loan Document; (h) the filing of financing
statements or the equivalent thereof in any applicable jurisdiction solely as a
precautionary measure in connection with operating leases or consignment of
goods; (i) leases or subleases of assets or properties of a Loan Party, in each
case entered into in the ordinary course of such Loan Party’s business and not
prohibited by this Agreement or any other Loan Document so long as such leases
do not, individually or in the aggregate (i) interfere in any material respect
with the ordinary conduct or business of such Loan Party and (ii) materially
impair the use or the value of the property or assets subject thereto; (j) Liens
on assets acquired in a Permitted Acquisition securing Indebtedness permitted
under Section 6.01(f), provided that such Liens were not incurred in connection
with, or in contemplation of, such acquisition and do not extend to any assets
of such Loan Party other than the specific assets so acquired; (k) any Lien on
any property or asset of any Loan Party or its Subsidiaries existing on the
Effective Date and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other property or asset of such Loan Party and (ii) such Lien
shall secure only those obligations which it secures on the Effective Date and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof; (l) Liens securing Indebtedness incurred
pursuant to Section 6.01(e) to finance or refinance a Rig or the acquisition,
construction or improvement of other fixed or capital assets; provided that such
security interests shall not apply to any property or assets of such Loan Party
or its Subsidiaries other than the assets (and related proceeds) financed by
such Indebtedness;



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta037.jpg]
-36- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (m) Liens solely on proceeds of insurance payable by any Person
providing such insurance to any Loan Party, to secure Indebtedness owed to such
Person permitted under Section 6.01(k); provided that the amount of such
Indebtedness is not in excess of the amount of the unpaid cost of, and shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year; (n) the rights of officers, directors or employees of ICD to acquire
Capital Stock of ICD pursuant to employee benefit and compensation programs
adopted in the Ordinary Course of Business by the governing body of ICD; and (o)
other Liens not of a type set forth in clauses (a) through (n) above incurred in
the ordinary course of business of any Loan Party so long as neither (i) the
aggregate outstanding principal amount of obligations secured thereby nor (ii)
the aggregate fair market value of the assets subject thereto exceeds $500,000.
The designation of a Lien as a “Permitted Lien” or “Permitted Encumbrance” shall
not limit or restrict the ability of the Administrative Agent to establish a
Reserve relating thereto. “Permitted Investments” means: (a) direct obligations
of, or obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America (or by any agency thereof to the
extent such obligations are backed by the full faith and credit of the United
States of America), in each case maturing within one year from the date of
acquisition thereof; (b) investments in commercial paper maturing within 270
days from the date of acquisition thereof and rated, at such date of
acquisition, at least A-1 by S&P, at least P-1 by Moody’s; (c) investments in
certificates of deposit, banker’s acceptances and time deposits maturing within
270 days from the date of acquisition thereof issued or guaranteed by or placed
with, and money market deposit accounts issued or offered by, any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000; (d) fully collateralized
repurchase agreements with a term of not more than 30 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above; and (e) money market
funds that (i) have substantially all of their assets invested continuously in
the types of investments listed in clauses (a), (b), (c) and (d) above, (ii) are
rated AAA by S&P, Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000. “Permitted Rig Financing” means Indebtedness of any Loan Party
incurred to finance the acquisition, construction or improvement of a Rig and
any re-financing thereof (including with respect to Eligible Completed Drilling
Rigs, Stacked Rigs or Newly Acquired/Completed Rigs financed under the Borrowing
Base), in which the following conditions are satisfied:



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta038.jpg]
-37- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (a) with respect to any financing or refinancing of an Eligible
Completed Drilling Rig then included in the Borrowing Base, (i) Administrative
Agent shall have received the greater of (x) all of the Net Cash Proceeds when
received by Borrower in connection with any such financing or refinancing and
(y) an amount equal to the Forced Liquidation Value of such Eligible Completed
Drilling Rig as set forth in the most recent FLV Appraisal, (ii) such Rig was
not selected for such financing or refinancing in a manner materially adverse to
the interests of Agent or Lenders, and (iii) Administrative Agent shall have
received a pro forma Borrowing Base Certificate reflecting the Borrowing Base
immediately after giving effect to the removal of such Eligible Completed
Drilling Rig from the Borrowing Base; (b) in the case of any completed Rig, the
principal amount of such Indebtedness is not less than seventy percent (70%) of
the net proceeds reasonably estimated to be obtainable in a forced liquidation
sale of such Rig; and (c) an Authorized Officer of Borrowers shall certify to
Administrative Agent, not less than two (2) Business Days prior to the
incurrence of such Indebtedness, that applicable conditions described above have
been satisfied. “Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity. “Plan” means any employee pension
benefit plan (other than a Multiemployer Plan) subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which any Borrower or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA. “Prime Rate” means in respect of ABR Loans,
the rate of interest per annum publicly announced from time to time by JPMorgan
Chase Bank (or its successor) as its prime rate in effect at its principal
office in New York City (or if such rate is at any time not available, the prime
rate so quoted by any banking institution as determined by the Administrative
Agent in its sole discretion), which rate is not intended to be the lowest rate
charged by any such banking institution to its borrowers; each change in the
Prime Rate shall be effective on the date such change is publicly announced as
being effective. “Pro Forma Basis” and “Pro Forma Effect” means, for purposes of
calculating any financial covenant, that any Acquisition or other applicable
transaction shall be deemed to have occurred as of the first day of the twelve
(12) calendar month period most recently ended prior to the date of such
transaction for which the Borrowers have delivered financial statements pursuant
to Section 5.01(a) or Section 5.01(c). In connection with the foregoing, with
respect to any Acquisition or such transaction, (i) income statement items
attributable to the Person or property and assets acquired pursuant to an
Acquisition shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent and (B) such items are not otherwise included in such income statement
items for the Loan Parties and their Subsidiaries in accordance with GAAP or in
accordance with any defined terms set forth in Section 1.01; and (ii) any
Indebtedness incurred or assumed by any Loan Party or any Subsidiary (including
the



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta039.jpg]
-38- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Person or property and assets acquired) in connection with such
transaction and any Indebtedness of the Person or property and assets acquired
which is not retired in connection with such transaction (A) shall be deemed to
have been incurred as of the first day of the applicable period and (B) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination. “Properly Contested”
means, with respect to any obligation of a Loan Party, (a) the obligation is
subject to a bona fide dispute regarding amount or the Loan Party’s liability to
pay, (b) the obligation is being properly contested in good faith by appropriate
proceedings promptly instituted and diligently pursued, (c) appropriate reserves
have been established in accordance with GAAP, (d) non-payment could not have a
Material Adverse Effect, nor result in forfeiture or sale of any assets of such
Loan Party; (e) no Lien is imposed on assets of such Loan Party, unless bonded
and stayed to the satisfaction of Administrative Agent; (f) if the obligation
results from entry of a judgment or other order, such judgment or order is
stayed pending appeal or other judicial review; (g) and if the amount so
contested (or such amount together with the amounts related to all other
obligations being so contested) exceeds $10,000,000 in the aggregate, the Loan
Parties shall at all times during any such contest maintain Liquidity in an
aggregate amount equal to such excess. “Protective Advance” has the meaning
assigned to such term in Section 2.04. “Qualified ECP Guarantor” means, in
respect of any Swap Obligation, each Loan Party that has total assets exceeding
$10,000,000 at the time the relevant guarantee or grant of the relevant security
interest becomes effective with respect to such Swap Obligation or such other
person as constitutes an “eligible contract participant” under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Register” has the meaning set forth in Section 9.05(b). “Related Parties”
means, with respect to any specified Person, such Person’s Affiliates and the
respective directors, officers, employees, agents and advisors of such Person
and such Person’s Affiliates. “Release” means any release, threatened release,
spill, emission, leaking, pumping, pouring, emitting, emptying, escape,
injection, deposit, disposal, discharge, dispersal, dumping, leaching or
migration of Hazardous Material into or through the environment. “Remedial
Action” means all actions required to (a) clean up, remove, treat or in any
other way address any Hazardous Material in the indoor or outdoor environment,
(b) prevent or minimize any Release so that a Hazardous Material does not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment or (c) perform pre- remedial studies and
investigations and post-remedial monitoring and care with respect to any
Hazardous Material.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta040.jpg]
-39- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Rent Reserves” means, as to any leased location where Collateral is
stored in any Waiver State with respect to which the Collateral Agent has not
received a satisfactory Collateral Access Agreement, such amount as the
Administrative Agent may determine in its Permitted Discretion. “Report” means
reports prepared in good faith by an Agent or another Person showing the results
of appraisals, field examinations or audits pertaining to the Borrowers’ assets
from information furnished by or on behalf of the Borrowers, after an Agent has
exercised its rights of inspection pursuant to this Agreement, which Reports may
be distributed to the Lenders by the applicable Agent. “Required Lenders” means,
at any time, Lenders holding at least sixty percent (60%) of the aggregate
outstanding Commitments at such time or, if the Lenders have no Commitments
outstanding, then Lenders holding at least sixty percent (60%) of the Aggregate
Exposure of the Lenders at such time; provided that (i) to the extent that any
Lender is a Defaulting Lender, such Defaulting Lender and all of its Commitments
and Aggregate Exposure shall be excluded for purposes of determining Required
Lenders and (ii) if there are two (2) or more Lenders then party to this
Agreement, then “Required Lenders” must include at least two (2) such Lenders
(with Lenders who are Affiliates of one another being considered as one Lender
for purposes of this clause (ii)). “Reserves” means (i) any and all reserves
which the Administrative Agent deems necessary, in its Permitted Discretion, to
from time to time establish against the gross amounts of Eligible Accounts and
Eligible Completed Drilling Rigs (including, without limitation, reserves for
consignee’s, warehousemen’s and bailee’s charges at locations for which no
Collateral Access Agreement is in effect, to the extent property at such
locations is included in the Borrowing Base; reserves for dilution of Accounts;
reserves for contingent liabilities of any Borrower; reserves for uninsured
losses of any Borrower and reserves for taxes, fees, assessments, and other
governmental charges), (ii) Rent Reserves, and (iii) any and all reserves for
Swap Obligations of a Loan Party and outstanding credit card balances
constituting Banking Services Obligations of a Loan Party which any Lender to
whom Swap Obligations or such Banking Services Obligations, as applicable, are
owing directs the Administrative Agent to establish, or which the Administrative
Agent deems necessary in its Permitted Discretion to establish, from time to
time against the gross amounts of Eligible Accounts and Eligible Completed
Drilling Rigs. “Restricted Payment” means (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Capital
Stock of any Borrower or any Subsidiary, (b) any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Capital Stock of any Borrower or any Subsidiary or any
option, warrant or other right to acquire any such Capital Stock in any Borrower
or any Subsidiary, and (c) any management, consulting, monitoring, advisory or
similar fee paid by a Loan Party to any of its Affiliates. “Rig(s)” means all
land-based drilling and workover rigs owned by a Borrower, together with all Rig
Accessories that are installed on or affixed to such Rig.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta041.jpg]
-40- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Rig Accessories” means pumps, drilling equipment, machinery,
equipment, forklifts, bulldozers and other parts necessary or useful for the
drilling operation of any Rig that is owned by a Borrower. “Rig Fleet Equipment”
means the Borrowers’ Rigs, partial Rigs and to the extent acceptable to the
Administrative Agent at its sole option, yard inventory and other related
equipment (as categorized in the FLV Appraisal). “Rig Utilization Ratio” means,
for any consecutive six-month period (or, for purposes of Section 2.01(c),
three-month period) ending as of the last day of the most recently ended
calendar month, the ratio (expressed as a percentage), the numerator of which is
(a) the aggregate sum of the total days each of the Borrowers’ Rigs (including
Stacked Rigs, but excluding Decommissioned Rigs and Rigs that have not at any
time been included in the Borrowing Base) operated under a drilling contract and
earned a rate during such period (whether a day rate, standby rate, moving rate
or mobilization rate), and the denominator of which is (b) the product of the
total number of Rigs owned by the Borrowers (including Stacked Rigs, but
excluding Decommissioned Rigs and Rigs that have not at any time been included
in the Borrowing Base) and the number of days in such period. “Rig Utilization
Testing Period” means, the period (a) commencing on the day that the principal
amount of all Loans then outstanding equals or exceeds $30,000,000 and (b)
continuing through and ending on the first date after which the principal amount
of all Loans then outstanding has been less than $30,000,000 for each day in any
period of at least three (3) consecutive calendar months for which the
Administrative Borrower has delivered to Administrative Agent a Borrowing Base
Certificate pursuant to Section 5.01(g). “S&P” means S&P Global Ratings or if
such company shall cease to issue ratings, another nationally recognized
statistical rating company selected in good faith by mutual agreement of the
Administrative Agent and the Administrative Borrower. “Sanctions” has the
meaning assigned to such term in Section 3.26. “Secured Parties” means,
collectively, (i) the Agents, (ii) the Lenders, (iii) any Issuing Bank, (iv) any
Person indemnified under the Loan Documents and (v) any Lender or an Affiliate
of any Lender with respect to any Banking Services Obligation or Swap Obligation
that constitutes an Obligation. “Security Agreements” means the Guarantee and
Collateral Agreement, the Patent Security Agreement, the Trademark Security
Agreement, the Copyright Security Agreement and any other pledge or security
agreement entered into, on or after the date of this Agreement by any Loan Party
(in connection with this Agreement or any other Loan Document). “Settlement” has
the meaning assigned to such term in Section 2.05(c). “Settlement Date” has the
meaning assigned to such term in Section 2.05(c). “Solvent” means, as to any
Person, that such Person satisfies the requirements set forth in Section
3.13(a)(i) through (iv) of this Agreement.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta042.jpg]
-41- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Specified Property” means the real property located at 11601 N.
Galayda Street, Houston, Texas 77086. “Stacked Rig” means, at any time, any Rig
(other than a Decommissioned Rig) that is currently being marketed, whether or
not operable, but which is stored and has no crew. “Statutory Reserve Rate”
means a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board with
respect to the Adjusted LIBO Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute Eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage. “subsidiary” means, with respect to any Person (the
“parent”) at any date, any corporation, limited liability company, partnership,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date, as
well as any other corporation, limited liability company, partnership,
association or other entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or, in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (b) that is, as of
such date, otherwise Controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.
“Subordinated Indebtedness” means, any term Indebtedness of any Borrower or any
other Loan Party that is (a) subordinated to the prior payment and satisfaction
of the Obligations, (b) unsecured or secured by Liens on the Collateral on a
junior basis to the Liens securing the Obligations, (c) on terms and conditions
(including economic terms) satisfactory to Administrative Agent and (d) subject
to an intercreditor agreement satisfactory to Administrative Agent. “Subsidiary”
means any subsidiary of any Borrower or a Loan Party, as applicable. “Swap
Agreement” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of any Borrower or any
Subsidiary shall be a Swap Agreement.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta043.jpg]
-42- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction. “Swingline
Lender” means CIT Finance LLC, in its capacity as lender of the Swingline Loans
hereunder. “Swingline Loan” has the meaning assigned to such term in Section
2.05. “Syndication Agent” means CIT Finance LLC, in its capacity as syndication
agent. “Tax,” “tax” or “Taxes” means any and all present or future taxes,
levies, imposts, duties, deductions, assessments, fees, withholdings (including
backup withholding) or other charges imposed by any Governmental Authority,
together with any interest, penalties or additions to tax imposed thereon or
with respect thereto. “Three-Month LIBO Rate” means, for any day, (i) the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate which is calculated and distributed daily by ICE (or any successor
thereto) as an average ICE Benchmark Administration Limited Interest Settlement
Rate for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to three months, determined as of approximately
11:00 a.m. (London time) on such day (or if such day is not a Business Day, the
immediately preceding Business Day), or (ii) if the rate referenced in the
preceding clause (i) shall not be available, the rate per annum equal to the
rate determined by the Administrative Agent to be the offered rate on such other
page or other service that displays an average ICE Benchmark Administration
Limited Interest Settlement Rate (or an average of the successor rate) for
deposits in Dollars (for delivery on such day) with a term equivalent to three
months, determined as of approximately 11:00 a.m. (London time) on such day (or
if such day is not a Business Day, the immediately preceding Business Day), or
(iii) if the rates referenced in the preceding clauses (i) and (ii) are not
available, the rate per annum (rounded upward to the next 1/100th of 1%)
determined by the Administrative Agent as the rate of interest at which deposits
in Dollars for delivery on such day in same day funds in the approximate amount
of the Eurodollar Loan being made, continued or converted by JPMorgan Chase Bank
and with a term equivalent to three months would be offered by JPMorgan Chase
Bank’s London Branch (or such other major bank as is acceptable to the
Administrative Agent if JPMorgan Chase Bank is no longer offering to acquire or
allow deposits in the London interbank eurodollar market) to major banks in the
London interbank eurodollar market at their request at approximately 11:00 a.m.
(London time) on such day (or if such day is not a Business Day, the immediately
preceding Business Day). “Total Consideration” means, with respect to any
Acquisition, all cash and non- cash consideration, including the amount of
Indebtedness assumed by the buyer and the amount of Indebtedness evidenced by
notes issued by the buyer to the seller, the maximum amount payable in
connection with any deferred purchase price obligation (including any earn-out
obligation) and the value of any Capital Stock of any Loan Party issued to the
seller in connection with such Acquisition.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta044.jpg]
-43- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “Trademark Security Agreement” means that certain Trademark Security
Agreement dated as of the Original Closing Date by and among the Loan Parties
party thereto and the Collateral Agent. “Transactions” means the execution,
delivery and performance by the Borrowers of this Agreement and the other Loan
Documents, the borrowing of Loans and other credit extensions, the use of the
proceeds thereof and the issuance of Letters of Credit hereunder. “Transfer” has
the meaning assigned to such term in Section 2.04(b). “Transfer Date” has the
meaning assigned to such term in Section 2.04(b). “Type”, when used in reference
to any Loan or Borrowing, refers to whether the rate of interest on such Loan,
or on the Loans comprising such Borrowing, is determined by reference to the
Adjusted Rate or the Alternate Base Rate. “UCC” means the Uniform Commercial
Code as in effect from time to time in the State of New York or any other state
the laws of which are required to be applied in connection with the issue of
perfection of security interests. “Unabsorbed Manufacturing Costs” means any
costs or expenses incurred by the Borrowers that are of type that were
historically capitalized by ICD in accordance with GAAP upon the commencement of
continuous Rig construction activities, but which are, as of any date of
determination in the Fiscal Year ending December 31, 2016 or December 31, 2017
expensed by ICD in accordance with GAAP as a result of construction activities
being suspended or intermittent. “Unfinanced Capital Expenditures” means any
Capital Expenditure, to the extent not financed through the incurrence of
Indebtedness otherwise expressly permitted under Section 6.01 (other than the
Loans) or by the issuance by ICD of Capital Stock not required to be applied to
a prepayment pursuant to Section 2.11(b)(iii). Notwithstanding the foregoing,
for purposes of calculating the Fixed Charge Coverage Ratio (and not for any
other purpose), Unfinanced Capital Expenditures shall exclude expenditures
associated with upgrades of (i) the Rig identified by the Borrowers as Rig 218
in an aggregate amount not to exceed $1,000,000 and the Rig identified by the
Borrowers as Rig 213 in an aggregate amount not to exceed $11,000,000; provided
that each such Rig is subject to a duly executed daywork drilling contract that
conforms to industry standards, is on terms and conditions consistent with
Borrowers’ historical practices for daywork drilling contracts and is for a term
of not less than one-year and (ii) the Rig identified by the Borrowers as Rig
214 in an aggregate amount not to exceed $14,000,000; provided that such Rig is
subject to a duly executed daywork drilling contract that conforms to industry
standards, is on terms and conditions consistent with Borrowers’ historical
practices for daywork drilling contracts and is for a term of not less than
one-year, and the contract backlog and dayrate progression with respect to
Borrowers’ current Rig fleet is satisfactory to Administrative Agent in its
Permitted Discretion. “Unrestricted Cash” means, as of any date, the aggregate
of the Borrowers’ cash deposits that are not subject to a Lien or other
restriction (other than the Lien in favor of the



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta045.jpg]
-44- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Administrative Agent) and are held in an account with Administrative
Agent or in account subject to a Blocked Account Agreement. For the avoidance of
doubt, Unrestricted Cash shall not include any cash or cash equivalents
specifically cash-collateralizing any Letter of Credit Obligations. “U.S.” means
the United States of America. “U.S. Subsidiary” means each Subsidiary which is
not a Non-U.S. Subsidiary; “U.S. Subsidiaries” means all such Subsidiaries.
“Waiver States” means Delaware, Kentucky, Pennsylvania, and Washington
(collectively, the “Base States”) and any other state designated by the
Administrative Agent in writing to the Borrowers from time to time that the
Administrative Agent reasonably believes presents issues in respect of landlord
Liens on Collateral similar to the issues presented in any of the Base States as
of the Effective Date; provided that neither of Georgia or South Carolina will
be deemed to be a Waiver State unless there has been a change in the substantive
laws of such state based on legislation or court decisions subsequent to the
Effective Date, such that following such change in law, the Administrative Agent
reasonably believes such state presents issues in respect of landlord Liens on
Collateral similar to the issues presented as of the Effective Date in any of
the Base States. “Withdrawal Liability” means liability to a Multiemployer Plan
as a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means any Loan Party and the Administrative Agent.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule. SECTION 1.02 Classification of Loans and Borrowings. For
purposes of this Agreement, Loans may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or “Revolving Eurodollar Loan”). Borrowings also may
be classified and referred to by Type (e.g., a “Eurodollar Borrowing” or
“Revolving Eurodollar Borrowing”). SECTION 1.03 Terms Generally. The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein)
unless the context requires otherwise, (b) any reference herein to any Person
shall be construed to include such Person’s successors and assigns unless the
context requires otherwise, (c) the words “herein”,



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta046.jpg]
-45- Second Amended and Restated Credit Agreement – Independence Contract
Drilling “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. SECTION 1.04 Accounting Terms; GAAP. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Administrative Borrower notifies the Administrative
Agent that the Administrative Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Effective Date
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies the Administrative Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then until such notice shall have been
withdrawn or such provision amended in accordance herewith (i) such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective and (ii) the Borrowers shall
include with the financial statements and other financial information and
calculations required to be delivered to the Administrative Agent and Lenders
hereunder a reconciliation of such financial statements, information and
calculations before and after giving effect to such change in GAAP.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrowers and their Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
Except as otherwise expressly provided herein, a breach of a financial covenant
contained in Section 6.11 shall be deemed to have occurred as of the last day of
any specified measurement period, regardless of when the financial statements
reflecting such breaches are delivered to the Administrative Agent. SECTION 1.05
Resolution of Drafting Ambiguities. The Borrowers acknowledge and agree that
they were represented by counsel in connection with the execution and delivery
of the Loans Documents, that each Loan Party and its counsel reviewed and
participated in the preparation and negotiation of the Loan Documents and that
any rule of construction to the effect that ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of the
Loan Documents. SECTION 1.06 Rounding. Any financial ratios required to be
maintained or tested by the Borrowers pursuant to this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-up if there is no nearest number). ARTICLE II THE
CREDITS SECTION 2.01 The Facility.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta047.jpg]
-46- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (a) Loans. Subject to the terms and conditions set forth herein, each
Lender severally (and not jointly) agrees to make Loans in Dollars to the
Borrowers at any time and from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Exposure
exceeding such Lender’s Commitment or (ii) Availability being less than zero.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Loans. On the Effective
Date, the Loans held by Lenders shall be reallocated among the Lenders in
accordance with their respective Commitments, and in furtherance of the
foregoing, the Lenders shall, through Agent, make such adjustments among
themselves as shall be necessary, in each case, so that after giving effect to
such adjustments, each Lender on the Effective Date shall hold a portion of the
Loans equal to its Applicable Percentage of the aggregate Commitments. (b)
Overadvances. If at any time Availability is less than zero (an “Overadvance”),
such deficiency shall be payable by Borrowers on demand by the Administrative
Agent. All Overadvances shall constitute Obligations secured by the Collateral
and entitled to all benefits of the Loan Documents. Unless its authority has
been revoked in writing by Required Lenders, the Administrative Agent may
require Lenders to honor requests for Overadvance Loans and to forbear from
requiring Borrowers to cure an Overadvance, as long as (i) the Overadvance does
not continue for more than thirty (30) consecutive days (and no Overadvance may
exist for at least twenty consecutive days thereafter before further Overadvance
Loans are required), (ii) the Overadvance does not exceed five percent (5%) of
the Aggregate Commitment and (iii) the Overadvance, together with any Protective
Advances made pursuant to Section 2.04(a)(i) and (ii), does not exceed ten
percent (10%) of the Aggregate Commitment. Overadvance Loans may be made even if
the conditions precedent set forth in Section 4.02 have not been satisfied. In
no event shall Overadvance Loans be required that would cause the Aggregate
Exposure to exceed the Aggregate Commitments. Any funding of an Overadvance Loan
or sufferance of an Overadvance shall not constitute a waiver by the
Administrative Agent or Lenders of the Event of Default caused thereby. In no
event shall any Borrower or other Loan Party be deemed a beneficiary of this
Section 2.01(b) nor authorized to enforce any of its terms. (c) Uncommitted
Facility Increase. (i) The Administrative Borrower may, after the Effective
Date, deliver to the Administrative Agent a request (an “Increase Request”) to
increase the aggregate Commitments (any such increase being a “Facility
Increase”), provided that (A) no more than two (2) Facility Increases shall be
consummated pursuant to this Section 2.01(c) and the aggregate amount of all
Facility Increases shall not exceed $65,000,000, (B) no Facilities Increase
shall be effective later than one (1) year prior to the Maturity Date; (C) no
Facility Increase shall be effective earlier than twenty (20) Business Days
after the delivery of the Increase Request to the Administrative Agent; (D) the
Rig Utilization Ratio, measured for the three-month period ending as of the last
day of the most recently ended calendar month prior to delivery of the Increase
Request, shall not be less than 80%; (E) both before and after giving effect to
any such Facilities Increase, no Default or Event of Default shall have occurred
and be continuing; (F) the average daily Availability for the immediately
preceding ninety (90) day period is at least $15,000,000 and the Borrowers’
Availability after giving effect to such increase is at least $35,000,000; (G)
any incremental Commitments provided pursuant to this Section 2.01(c) (the
“Incremental Commitments”) shall have a termination date no earlier than the
termination of the Availability



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta048.jpg]
-47- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Period for the existing Commitments; (H) if the Initial Yield
applicable to any Incremental Commitments exceeds by more than 0.50% per annum
the sum of the Applicable Margin then in effect for Eurodollar Loans plus one
fourth of the Up-Front Fees paid in respect of the existing Commitments (the
“Existing Yield”), then the Applicable Margin of the existing Loans shall
increase by an amount equal to the difference between the Initial Yield and the
Existing Yield; (I) Administrative Borrower has delivered to the Administrative
Agent a pro forma Compliance Certificate demonstrating that, upon giving effect
to such Facility Increase on a Pro Forma Basis, the Loan Parties would be in
compliance with the financial covenants set forth in Section 6.11 as of the most
recent fiscal period for which the Borrowers have delivered financial statements
pursuant to Section 5.01(a) or Section 5.01(c), as applicable and (J) upon the
Administrative Agent’s written request (which may be made at its sole option),
the financial covenants set forth in Section 6.11 shall be amended so as to
reset such financial covenants at levels satisfactory to the Administrative
Agent in light of the then financial plan and forecast for Borrowers as
delivered pursuant to Section 5.01(f), which financial plan and forecast shall
be updated at the Administrative Agent’s request if the most recently delivered
financial plan and forecast does not reflect the occurrence the proposed
Facility Increase (provided that for the avoidance of doubt, (x) the
Administrative Agent shall not be required in any event to consent to any
amendment to such financial covenants, including any amendment that would make
such financial covenants less restrictive, and (y) any such amendment to make
such financial covenants less restrictive shall require the consent of the
Required Lenders at their sole option); and (K) any collateral securing any such
Incremental Commitments shall also secure all other Obligations on a pari passu
basis. Nothing in this Agreement shall be construed to obligate any Agent or any
Lender to participate in or arrange for any Facility Increase. (ii) The
Administrative Agent shall promptly notify each Lender of the proposed Facility
Increase and of the proposed terms and conditions therefor agreed between the
Administrative Borrower and the Administrative Agent. Each such Lender may, at
its sole option, commit to participate in such Facility Increase by forwarding
its commitment thereto to the Administrative Agent in form and substance
satisfactory to the Administrative Agent. In consultation with the
Administrative Borrower, the Administrative Agent shall allocate the commitments
to be made as part of the Facility Increase to the Lenders from which it has
received commitments. If the Administrative Agent does not receive sufficient
commitments from existing Lenders to effectuate the Facility Increase, it may at
its election allocate unsubscribed amounts to any other Person who would
constitute an Eligible Assignee, and absent such allocation, such Facility
Increase shall not become effective. (iii) Each Facility Increase shall become
effective on a date agreed by the Borrowers and the Administrative Agent (a
“Facility Increase Date”), subject to the satisfaction of the conditions
precedent set forth in Section 4.02. (iv) On the Facility Increase Date for any
Facility Increase applicable to the Commitments, each Lender or Person
participating in such Facility Increase (each, a “Participating Lender” and
collectively, the “Participating Lenders”) shall purchase from each existing
Lender an undivided interest in the outstanding Loans so as to ensure that, on
the Facility Increase Date after giving effect to such Facility Increase, each
Lender holds its Pro Rata Share in the Commitments and the Loans outstanding on
such Facility Increase Date.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta049.jpg]
-48- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (v) Each Facility Increase shall be evidenced by an amendment or
supplement to this Agreement executed by the Borrowers (and consented to by all
other Loan Parties), the Administrative Agent and the Participating Lenders.
Unless otherwise agreed by the Loan Parties, all Lenders (including the
Participating Lenders) and the Administrative Agent, the Commitments made to
consummate a Facility Increase shall be subject to the pricing, interest rate,
fee and amortization provisions of this Agreement then applicable to the
Commitments. Upon closing of a Facility Increase, new Participating Lenders
shall be deemed to be Lenders, and the Commitments made pursuant to a Facility
Increase shall for all purposes be deemed to be Commitments hereunder. (vi) For
purposes of this Section, the following terms shall have the meanings specified
below: (A) “Initial Yield” shall mean, with respect to any Incremental
Commitment, the amount (as determined by the Administrative Agent) equal to the
sum of (i) the margin above the Adjusted LIBO Rate on such Incremental
Commitment (including as margin the effect of any floor applicable to the
Adjusted LIBO Rate on the date of the calculation), plus (ii) (x) the amount of
any Up-Front Fees on such Incremental Commitments (including any fee or discount
received by the Lenders in connection with the initial extension thereof),
divided by (y) the lesser of (1) the Weighted Average Life to Maturity of such
Incremental Commitments, and (2) four. (B) “Up-Front Fees” shall mean the amount
of any fees or discounts received by the Lenders in connection with the making
of Loans or extensions of credit, expressed as a percentage of such Loan or
extension of credit. For the avoidance of doubt, “Up- Front Fees” shall not
include any arrangement fee paid to the Lead Arranger. (C) “Weighted Average
Life to Maturity” shall mean, when applied to any Indebtedness at any date, the
number of years obtained by dividing (i) the sum of the products obtained by
multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (y) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment by (ii) the then outstanding principal amount of such Indebtedness.
SECTION 2.02 Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. Any Protective Advance shall be
made in accordance with the procedures set forth in Section 2.04. (b) Subject to
Section 2.13, each Borrowing shall be denominated in Dollars and comprised
entirely of ABR Loans or Eurodollar Loans as the applicable Borrower may request
in accordance herewith. Each Swingline Loan shall be denominated in Dollars and
shall be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta050.jpg]
-49- Second Amended and Restated Credit Agreement – Independence Contract
Drilling option shall not affect the obligation of the Borrowers to repay such
Loan in accordance with the terms of this Agreement. (c) With regard to
Eurodollar Borrowings: at the commencement of each Interest Period for any
Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $1,000,000 and not less than $1,000,000. ABR
Revolving Borrowings may be in any amount. Borrowings of more than one Type may
be outstanding at the same time; provided that there shall not at any time be
more than a total of five (5) Eurodollar Revolving Borrowings outstanding. (d)
Notwithstanding any other provision of this Agreement, the Borrowers shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date. SECTION 2.03 Requests for Borrowings. To request a Borrowing, the
Administrative Borrower shall notify the Administrative Agent of such request by
telephone (or, if permitted by Administrative Agent, by request posted to
Administrative Agent’s StuckyNET system) (a) in the case of a Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three (3) Business
Days before the date of the proposed Borrowing or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the day of the
proposed Borrowing. Each such telephonic (or posted) Borrowing Request shall be
irrevocable and the Administrative Borrower agrees to promptly confirm any such
telephonic request by hand delivery, facsimile or Electronic Transmission to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Administrative Borrower. Each such
Borrowing Request shall specify the following information in compliance with
Sections 2.01 and 2.02: (i) the aggregate amount of the requested Borrowing,
which amount shall be based upon and consistent with the then-current cash needs
of the Borrower to be specifically set forth in the Borrowing Request; (ii) the
date of such Borrowing, which shall be a Business Day; (iii) whether such
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing; (iv) in the case
of a Eurodollar Borrowing, the initial Interest Period to be applicable thereto,
which shall be a period contemplated by the definition of the term “Interest
Period”; (v) in the case of a Revolving Borrowing, the Availability (after
giving effect to such Borrowing); and (vi) if not a conversion or continuance,
the Borrower to whom the proceeds from such Borrowing are to be disbursed. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurodollar



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta051.jpg]
-50- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Borrowing, then the Borrowers shall be deemed to have selected an
Interest Period of one month’s duration. Promptly following receipt of a
Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. SECTION 2.04
Protective Advances. (a) Subject to the limitations set forth below, the
Administrative Agent is authorized by the Borrowers and the Lenders, from time
to time in the Administrative Agent’s sole discretion (but shall have absolutely
no obligation to), to make Loans to the Borrowers, on behalf of all Lenders,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral or any portion thereof, (ii)
to enhance the likelihood of, or maximize the amount of, repayment of the Loans
and other Obligations or (iii) to pay any other amount chargeable to or required
to be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of principal, interest, fees, premiums, reimbursable expenses
(including costs, fees and expenses as described in Section 9.04) and other sums
payable under the Loan Documents (any of such Loans are herein referred to as
“Protective Advances”); provided that no Protective Advance shall cause the
Aggregate Exposure to exceed the aggregate amount of the Commitments then in
effect; provided further that, the aggregate amount of Protective Advances
outstanding at any time pursuant to clauses (i) and (ii) above, together with
the aggregate amount of all Overadvance Loans made pursuant to Section 2.01(b),
shall not exceed ten percent (10%) of the Aggregate Commitment. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Collateral Agent in and to the Collateral and shall constitute
Obligations hereunder. All Protective Advances shall be ABR Borrowings. The
Administrative Agent’s authorization to make Protective Advances may be revoked
at any time by the Required Lenders. Any such revocation must be in writing and
shall become effective prospectively upon the Administrative Agent’s receipt
thereof. At any time that there is sufficient Availability and the conditions
precedent set forth in Section 4.02 have been satisfied, the Administrative
Agent may request the Lenders to make a Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b). (b) Upon the making of a
Protective Advance by the Administrative Agent (whether before or after the
occurrence of a Default or an Event of Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage of the aggregate Commitments. Each
Lender shall transfer (a “Transfer”) the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Protective
Advance with respect to such purchased interest and participation promptly when
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, but in any case not later than
3:00 p.m., New York City time, on the Business Day notified (if notice is
provided by the Administrative Agent prior to 12:00 p.m. New York City time, and
otherwise on the immediately following Business Day (the “Transfer Date”).
Transfers may occur during the existence of a Default or an Event of Default and
whether or not the applicable conditions precedent set forth in Section 4.02
have then been satisfied. Such amounts



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta052.jpg]
-51- Second Amended and Restated Credit Agreement – Independence Contract
Drilling transferred to the Administrative Agent shall be applied against the
amount of the Protective Advance and, together with Lender’s Applicable
Percentage of such Protective Advance, shall constitute Loans of such Lenders,
respectively. If any such amount is not transferred to the Administrative Agent
by any Lender on such Transfer Date, the Administrative Agent shall be entitled
to recover such amount on demand from such Lender together with interest thereon
as specified in Section 2.07. From and after the date, if any, on which any
Lender is required to fund, and funds, its participation in any Protective
Advance purchased hereunder, the Administrative Agent shall promptly distribute
to such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the Administrative Agent
in respect of such Protective Advance. SECTION 2.05 Swingline Loans. (a) The
Administrative Agent, the Swingline Lender and the Lenders agree that in order
to facilitate the administration of this Agreement and the other Loan Documents,
promptly after the Administrative Borrower requests an ABR Borrowing, the
Swingline Lender may elect, in its sole discretion, to have the terms of this
Section 2.05(a) apply to such Borrowing Request by advancing, on behalf of the
Lenders and in the amount requested, same day funds to the Borrowers on the
applicable Borrowing date to the Funding Account (each such Loan made solely by
the Swingline Lender pursuant to this Section 2.05(a) is referred to in this
Agreement as a “Swingline Loan”), with settlement among them as to the Swingline
Loans to take place on a periodic basis as set forth in Section 2.05(c). Each
Swingline Loan shall be subject to all the terms and conditions applicable to
other ABR Loans funded by the Lenders, except that all payments thereon shall be
payable to the Swingline Lender solely for its own account. The aggregate amount
of Swingline Loans outstanding at any time shall not exceed $10,000,000. The
Swingline Lender shall not make any Swingline Loan if the requested Swingline
Loan exceeds Availability (after giving effect to such Swingline Loan).
Swingline Loans may not be made if the Swingline Lender has been notified by the
Administrative Agent or the Required Lenders that a Default exists and that
Swingline Loans may not be made. All Swingline Loans shall be ABR Borrowings.
(b) Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default or an Event of Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender or the Administrative Agent, as
the case may be, without recourse or warranty, an undivided interest and
participation in such Swingline Loan in proportion to its Applicable Percentage
of the aggregate Commitments. The Swingline Lender or the Administrative Agent
may, at any time, require the Lenders to fund their participations. From and
after the date, if any, on which any Lender is required to fund, and funds, its
participation in any Swingline Loan purchased hereunder, the Administrative
Agent shall promptly distribute to such Lender, such Lender’s Applicable
Percentage of all payments of principal and interest and all proceeds of
Collateral received by the Administrative Agent in respect of such Swingline
Loan. (c) The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis
or on any date that the Administrative Agent elects, by notifying the Lenders of
such requested Settlement by facsimile, telephone or Electronic Transmission no
later than 12:00 p.m., New York City time on the date of



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta053.jpg]
-52- Second Amended and Restated Credit Agreement – Independence Contract
Drilling such requested Settlement (the “Settlement Date”). Each Lender (other
than the Swingline Lender, in the case of the Swingline Loans) shall transfer
the amount of such Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Swingline Loan with respect to which Settlement is
requested to the Administrative Agent, to such account of the Administrative
Agent as the Administrative Agent may designate, not later than 3:00 p.m., New
York City time, on such Settlement Date. Settlements may occur during the
existence of a Default or an Event of Default and whether or not the applicable
conditions precedent set forth in Section 4.02 have then been satisfied. Such
amounts transferred to the Administrative Agent shall be applied against the
amounts of the Swingline Lender’s Swingline Loans and, together with Swingline
Lender’s Applicable Percentage of such Swingline Loan, shall constitute Loans of
such Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any Lender on such Settlement Date, the Swingline Lender
shall be entitled to recover such amount on demand from such Lender together
with interest thereon as specified in Section 2.07. SECTION 2.06 Letters of
Credit. (a) Issuance. (i) Subject to the terms and conditions of this Agreement,
the Administrative Agent and Lenders agree to incur, from time to time prior to
the Maturity Date, upon the request of the Administrative Borrower and for a
Borrower’s account, Letter of Credit Obligations by causing Letters of Credit to
be issued by (i) Administrative Agent (or an Affiliate thereof), (ii) a Lender
(or an Affiliate thereof) selected by or acceptable to the Administrative Agent
or (iii) a bank or other legally authorized Person selected by or acceptable to
the Administrative Agent in its sole discretion and guaranteed by the
Administrative Agent (or an Affiliate thereof) (a “Letter of Credit Guaranty”)
(each of (i) through (iii), an “Issuing Bank”). The aggregate amount of all such
Letter of Credit Obligations shall not at any time exceed the lesser of (A) Six
Million Dollars ($6,000,000) (the “Letter of Credit Sublimit”) and (B)
Availability. No such Letter of Credit shall have an expiry date that is more
than one year following the date of issuance thereof, unless otherwise
determined by Administrative Agent in its sole discretion (including with
respect to customary evergreen provisions), and neither Administrative Agent nor
Lenders shall be under any obligation to incur Letter of Credit Obligations in
respect of, or purchase risk participations in, any Letter of Credit having an
expiry date that is later than the Maturity Date (though, for the avoidance of
doubt, such obligation shall in any event extend to a Letter of Credit that
includes a customary evergreen provision that could cause such expiry date to
potentially extend beyond the Maturity Date). No Lender or Affiliate of any
Lender shall be obligated to become an Issuing Bank without consenting to such
appointment as successor Issuing Bank. (b) Advances Automatic; Participations.
(i) In the event that the Administrative Agent or any Issuing Bank shall make
any payment on or pursuant to any Letter of Credit Obligation, such payment
shall then be deemed automatically to constitute a Loan under Section 2.01 of
this Agreement regardless of whether a Default or an Event of Default has
occurred and is continuing and notwithstanding the Borrowers’ failure to satisfy
the conditions precedent set forth in Section 4.02, and each Lender shall be
obligated to pay its Applicable Percentage thereof in accordance with this
Agreement.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta054.jpg]
-53- Second Amended and Restated Credit Agreement – Independence Contract
Drilling The failure of any Lender to make available to the Administrative Agent
or Issuing Bank for Administrative Agent’s or Issuing Bank’s own account its
Applicable Percentage of any such Loan or payment by Administrative Agent under
or in respect of a Letter of Credit shall not relieve any other Lender of its
obligation hereunder to make available to Administrative Agent or Issuing Bank
its Applicable Percentage thereof, but no Lender shall be responsible for the
failure of any other Lender to make available such other Lender’s Applicable
Percentage of any such payment. (ii) If it shall be illegal or unlawful for any
Borrower to incur Loans as contemplated by Section 2.06(b)(i) because of an
Event of Default described in Section 7.01(g), Section 7.01(h), Section 7.01(i)
or otherwise, if it shall be illegal or unlawful for any Lender to be deemed to
have assumed a ratable share of the reimbursement obligations owed to an Issuing
Bank, or if the Issuing Bank is a Lender, then (i) immediately and without
further action whatsoever, each Lender shall be deemed to have irrevocably and
unconditionally purchased from Administrative Agent (or such Issuing Bank, as
the case may be) an undivided interest and participation equal to such Lender’s
Applicable Percentage (based on the Commitments) of the Letter of Credit
Obligations in respect of all Letters of Credit then outstanding and (ii)
thereafter, immediately upon issuance of any Letter of Credit, each Lender shall
be deemed to have irrevocably and unconditionally purchased from Administrative
Agent (or such Issuing Bank, as the case may be) an undivided interest and
participation in such Lender’s Applicable Percentage (based on the Commitments)
of the Letter of Credit Obligations with respect to such Letter of Credit on the
date of such issuance. Each Lender shall fund its participation in all payments
or disbursements made under the Letters of Credit in the same manner as provided
in this Agreement with respect to Loans. (c) Cash Collateral. (i) If the
Borrowers are required to provide cash collateral for any Letter of Credit
Obligations pursuant to this Agreement prior to the Maturity Date, the Borrowers
will pay to Administrative Agent for the ratable benefit of itself and Lenders
cash or cash equivalents acceptable to Administrative Agent (“Cash Equivalents”)
in an amount equal to 105% of the maximum amount then available to be drawn
under each applicable Letter of Credit outstanding. Such funds or Cash
Equivalents shall be held by Administrative Agent in a cash collateral account
(the “Cash Collateral Account”) maintained at a bank or financial institution
acceptable to Administrative Agent. The Cash Collateral Account shall be in the
name of Administrative Borrower and shall be pledged to, and subject to the
control of, Administrative Agent, for the benefit of Administrative Agent and
Lenders, in a manner satisfactory to Administrative Agent. Borrowers hereby
pledge and grant to Administrative Agent, on behalf of itself and the Lenders, a
security interest in all such funds and Cash Equivalents held in the Cash
Collateral Account from time to time and all proceeds thereof, as security for
the payment of all amounts due in respect of the Letter of Credit Obligations
and other Obligations, whether or not then due. This Agreement, including,
without limitation, this Section 2.06, shall constitute a security agreement
under applicable law. (ii) If any Letter of Credit Obligations, whether or not
then due and payable, shall for any reason be outstanding on the Maturity Date,
Borrowers shall either (a) provide cash collateral therefore in the manner
described above, (b) cause all such Letters of Credit and guaranties thereof, if
any, to be canceled and returned, or (c) deliver a stand-by letter



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta055.jpg]
-54- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (or letters) of credit in guarantee of such Letter of Credit
Obligations, which stand-by letter (or letters) of credit shall be of like tenor
and duration (plus thirty (30) additional days) as, and in an amount equal to
105% of the aggregate maximum amount then available to be drawn under, the
Letters of Credit to which such outstanding Letter of Credit Obligations relate
and shall be issued by a Person, and shall be subject to such terms and
conditions, as are be satisfactory to Administrative Agent in its sole
discretion. (iii) From time to time after funds are deposited in the Cash
Collateral Account by the Borrowers, whether before or after the Maturity Date,
Administrative Agent may apply such funds or Cash Equivalents then held in the
Cash Collateral Account to the payment of any amounts, and in such order as
Administrative Agent may elect, as shall be or shall become due and payable by
the Borrowers to Administrative Agent and Lenders with respect to such Letter of
Credit Obligations of the Borrowers and, upon the satisfaction in full of all
Letter of Credit Obligations of the Borrowers, to any other Obligations then due
and payable. (iv) Neither any Borrower nor any Person claiming on behalf of or
through any Borrower shall have any right to withdraw any of the funds or Cash
Equivalents held in the Cash Collateral Account, except that upon the
termination of all Letter of Credit Obligations and the payment of all amounts
payable by the Borrowers to Administrative Agent and Lenders in respect thereof,
any funds remaining in the Cash Collateral Account shall be applied to other
Obligations then due and owing and upon payment in full of such Obligations any
remaining amount shall be paid to the Borrowers or as otherwise required by law.
Interest earned on deposits in the Cash Collateral Account shall be held as
additional Collateral for the Obligations. (d) Fees and Expenses. Each Borrower
agrees to pay to Administrative Agent for the benefit of Lenders, as
compensation to such Lenders for Letter of Credit Obligations incurred
hereunder, (i) all costs and expenses incurred by Administrative Agent or any
Lender on account of such Letter of Credit Obligations, and (ii) for each month
during which any Letter of Credit Obligation shall remain outstanding, a fee
(the “Letter of Credit Fee”) in an amount equal to the Applicable Margin from
time to time in effect (subject to adjustment pursuant to Section 2.13(d) of
this Agreement) for Revolving Eurodollar Loans multiplied by the maximum amount
available from time to time to be drawn under the applicable Letter of Credit.
In addition, Borrower shall pay to any Issuing Bank, on demand, such fees
(including all per annum fees), charges and expenses of such Issuing Bank in
respect of the issuance, negotiation, acceptance, amendment, transfer and
payment of such Letter of Credit or otherwise payable pursuant to the
application and related documentation under which such Letter of Credit is
issued. (e) Request for Incurrence of Letter of Credit Obligations. Borrowers
shall give Administrative Agent at least five (5) Business Days’ prior written
notice requesting the incurrence of any Letter of Credit Obligation. The notice
shall be accompanied by the form of the Letter of Credit (which shall be
acceptable to the Issuing Bank) and an application therefor completed to the
satisfaction of the Issuing Bank. (f) Obligation Absolute. The obligation of the
Borrowers to reimburse Administrative Agent and Lenders for payments made with
respect to any Letter of Credit Obligation shall be absolute, unconditional and
irrevocable, without necessity of presentment, demand, protest or other
formalities, and the obligations of each Lender to make payments to



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta056.jpg]
-55- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Administrative Agent or the Issuing Bank, as applicable, with respect
to Letters of Credit shall be unconditional and irrevocable. Such obligations of
the Borrowers and Lenders shall be paid strictly in accordance with the terms
hereof under all circumstances including the following: (i) any lack of validity
or enforceability of any Letter of Credit or this Agreement or the other Loan
Documents or any other agreement; (ii) the existence of any claim, setoff,
defense or other right that any Borrower or any of its Affiliates or any Lender
may at any time have against a beneficiary or any transferee of any Letter of
Credit (or any Persons or entities for whom any such transferee may be acting),
Administrative Agent, any Lender, or any other Person, whether in connection
with this Agreement, the Letter of Credit, the transactions contemplated herein
or therein or any unrelated transaction (including any underlying transaction
between Borrower or any of its Affiliates and the beneficiary for which the
Letter of Credit was procured); (iii) any draft, demand, certificate or any
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by the Administrative
Agent (except as otherwise expressly provided in paragraph (g)(ii)(c) below) or
any Issuing Bank under any Letter of Credit or guaranty thereof against
presentation of a demand, draft or certificate or other document that does not
comply with the terms of such Letter of Credit or such guaranty; (v) any other
circumstance or event whatsoever, that is similar to any of the foregoing; or
(vi) the fact that a Default or an Event of Default has occurred and is
continuing. (g) Indemnification; Nature of Lenders’ Duties. (i) In addition to
amounts payable as elsewhere provided in this Agreement, each Borrower hereby
agrees to pay and to protect, indemnify, and save harmless Administrative Agent,
each Issuing Bank and each Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees and allocated costs of internal counsel) that the Administrative
Agent, Issuing Bank or any Lender may incur or be subject to as a consequence,
direct or indirect, of (A) the issuance of any Letter of Credit or guaranty
thereof, or (B) the failure of the Administrative Agent or any Lender seeking
indemnification or of any Issuing Bank to honor a demand for payment under any
Letter of Credit or guaranty thereof as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto government or
Governmental Authority, in each case other than to the extent as a result of the
gross negligence or willful misconduct of the Administrative Agent, Issuing Bank
or such Lender (as finally determined by a court of competent jurisdiction).
(ii) As between the Administrative Agent, the Issuing Bank and any Lender, on
one hand, and the Borrowers, the Borrowers assume all risks of the acts and
omissions of, or misuse of any Letter of Credit by beneficiaries of any Letter
of Credit. In furtherance and



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta057.jpg]
-56- Second Amended and Restated Credit Agreement – Independence Contract
Drilling not in limitation of the foregoing, to the fullest extent permitted by
law none of the Administrative Agent, the Issuing Bank or any Lender shall be
responsible for: (A) the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document issued by any party in connection with the
application for an issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of
any Letter of Credit to comply fully with conditions required in order to demand
payment under such Letter of Credit; provided, that in the case of any payment
by Administrative Agent or Issuing Bank under any Letter of Credit (or guaranty
thereof), Administrative Agent or Issuing Bank shall be liable to the extent
such payment was made solely as a result of its gross negligence or willful
misconduct (as finally determined by a court of competent jurisdiction) in
determining that the demand for payment under such Letter of Credit or guaranty
thereof complies on its face with any applicable requirements for a demand for
payment under such Letter of Credit or guaranty thereof; (D) errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
cable, telegraph, telex or otherwise, whether or not they may be in cipher; (E)
errors in interpretation of technical terms; (F) any loss or delay in the
transmission or otherwise of any document required in order to make a payment
under any Letter of Credit or guaranty thereof or of the proceeds thereof; (G)
the credit of the proceeds of any drawing under any Letter of Credit or guaranty
thereof; and (H) any consequences arising from causes beyond the control of
Administrative Agent, Issuing Bank or any Lender. None of the above shall
affect, impair, or prevent the vesting of any of Administrative Agent’s, Issuing
Bank’s or any Lender’s rights or powers hereunder or under this Agreement. (iii)
Nothing contained herein shall be deemed to limit or to expand any waivers,
covenants, or indemnities made by the any Borrower in favor of any Issuing Bank
in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between such Borrower and such Issuing Bank.
(h) Subrogation Rights; Letter of Credit Guaranty. (i) Upon any payments made by
Administrative Agent to an Issuing Bank under a Letter of Credit Guaranty, the
Administrative Agent, for the benefit of the Lenders, shall acquire by
subrogation, any rights, remedies, duties or obligations granted to or
undertaken by the applicable Borrower to the Issuing Bank in any application for
Letter of Credit, any standing agreement relating to Letters of Credit or
otherwise, all of which shall be deemed to have been granted to Administrative
Agent, for the benefit of the Lenders, and apply in all respects to the
Administrative Agent and shall be in addition to any rights, remedies, duties or
obligations contained herein. (ii) Each Borrower hereby authorizes and directs
any Issuing Bank which is not a Lender hereunder to deliver to the
Administrative Agent all instruments, documents, and other writings and property
received by such Issuing Bank pursuant to such Letter of Credit and to accept
and rely upon the Administrative Agent’s instructions with respect to all
matters arising in connection with such Letter of Credit and the related
application.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta058.jpg]
-57- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (iii) Any and all charges, commissions, fees, and costs incurred by the
Administrative Agent relating to Letters of Credit issued by an Issuing Bank
which is not a Lender hereunder in reliance on a Letter of Credit Guaranty shall
be Letter of Credit Obligations for purposes of this Agreement and immediately
shall be reimbursable by Borrowers to Administrative Agent. SECTION 2.07 Funding
of Borrowings. (a) Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will promptly make the proceeds of each such Loan available
to the relevant Borrowers in like funds at the account of such Borrowers
designated by the Administrative Borrower in the Borrowing Request; provided
that a Protective Advance may be retained by the Administrative Agent. (b)
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.07(a) and may, in reliance upon such
assumption, make available to the Borrowers a corresponding amount. In such
event, if a Lender is a Defaulting Lender, then the Lender and the Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of any Lender, the
Federal Funds Effective Rate or (ii) in the case of the Borrowers, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. SECTION 2.08 Interest Elections. (a) Each Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrowers may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.08. The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section 2.08 shall not
apply to Swingline Borrowings or Protective Advances, which may not be converted
or continued. (b) To make an election pursuant to this Section 2.08, the
Administrative Borrower shall notify the Administrative Agent of such election
by telephone (or, if permitted by Administrative Agent, by request posted to
Administrative Agent’s StuckeyNet system) by the



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta059.jpg]
-58- Second Amended and Restated Credit Agreement – Independence Contract
Drilling time that a Borrowing Request would be required under Section 2.03 if
the Borrowers were requesting a Revolving Borrowing of the Type resulting from
such election to be made on the effective date of such election. Each such
telephonic (or posted) Interest Election Request shall be irrevocable and shall
be confirmed promptly by hand delivery, facsimile or Electronic Transmission to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Administrative Borrower.
(c) Each telephonic (or posted) and written Interest Election Request shall
specify the following information in compliance with Section 2.02: (i) the
Borrowing to which such Interest Election Request applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Interest Election Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period.” If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Borrowers shall be deemed to
have selected an Interest Period of one month’s duration. (d) Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each affected Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing. (e) If the Administrative Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Revolving
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if a Default has occurred and is continuing and
the Administrative Agent or the Required Lenders so notifies the Administrative
Borrower or if an Event of Default has occurred and is continuing, then, so long
as such Default or Event of Default is continuing (i) Administrative Borrower
may not elect a Eurodollar Borrowing in any Borrowing Request, (ii) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (iii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto. SECTION 2.09 Termination or Reduction of Commitments.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta060.jpg]
-59- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (a) Unless previously terminated in accordance with the terms of this
Agreement, the Commitments shall automatically terminate on the Maturity Date.
(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon, (ii) the cancellation and return of all outstanding Letters of Credit
(or alternatively, with respect to each such Letter of Credit, the furnishing to
the Administrative Agent of a cash deposit or standby letter(s) of credit as
required by Section 2.06(c)), (iii) the payment in full of the accrued and
unpaid fees, including any payments required under Section 2.16, and (iv) the
payment in full of all reimbursable expenses and other Obligations together with
accrued and unpaid interest thereon. (c) The Borrowers may from time to time
reduce the Commitments; provided that (i) each reduction of the aggregate
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $1,000,000 and (ii) the Borrowers shall not reduce the Commitments
if, (a) after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the Aggregate Exposure would trigger a mandatory
prepayment, or an obligation to deliver cash collateral, or both, under Section
2.11(b)(i) or (b) after giving effect to such reduction, the Aggregate
Commitment shall be less than $30,000,000. (d) The Administrative Borrower shall
notify the Administrative Agent of any election to terminate or reduce the
Commitments under Sections 2.09(a), (b) or (c) at least three (3) Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the affected Lenders of the
contents thereof. Each notice delivered by the Administrative Borrower pursuant
to this Section 2.09(d) shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Administrative Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, debt instruments or financing transactions, in which case such
notice may be revoked by the Administrative Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments
shall be permanent. Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments. SECTION 2.10
Repayment of Loans; Evidence of Debt. (a) Each of the Borrowers hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Maturity Date.
Each of the Borrowers hereby unconditionally promises to pay to the
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of the Maturity Date and demand by the Administrative Agent. (b) Unless
an Event of Default is continuing, on each Business Day during a Cash Dominion
Period (or at any other time when the Collection Account shall have a positive
balance), at or before 12:00 noon, New York City time, the Administrative Agent
shall apply all immediately available funds credited to the Collection Account
first, to prepay any Protective Advances that may be outstanding, pro rata,
second, to prepay any Swingline Loans that may be outstanding, pro rata, and
third, to prepay the Loans made by Lenders, pro rata.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta061.jpg]
-60- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (c) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder. (d)
The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder, and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof. (e) The entries made
in the accounts maintained pursuant to Section 2.10(d) shall be prima facie
evidence of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement. (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, each of the applicable Borrowers shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender or
its registered assigns and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.05) be
represented by one or more promissory notes in such form payable to the payee
named therein or its registered assigns except to the extent that any such
Lender subsequently returns any such promissory note for cancellation and
requests that such Loans once again be evidenced as described in Sections
2.10(c) and (d). SECTION 2.11 Prepayment of Loans. (a) Voluntary Prepayments.
The Borrowers shall have the right at any time and from time to time to prepay
any Borrowing in whole or in part, subject to prior notice in accordance with
Section 2.11(d) and the payment of the amounts required under Section 2.16. (b)
Mandatory Prepayments. (i) The Borrowers shall immediately repay, or provide
cash collateral for, the Loans, and/or Swingline Loans if at any time
Availability is less than zero, to the extent required to cause Availability to
be not less than zero. (ii) Immediately upon receipt by any Loan Party of the
Net Cash Proceeds of any asset disposition (other than sales of Inventory or
obsolete or worn out property in the ordinary course of business and issuances
of Capital Stock which are addressed in clause (b)(iii) below), the Borrowers,
shall prepay the Obligations, in an amount equal to 100% of such Net Cash
Proceeds as set forth in Section 2.11(c). (iii) If (A) at any time during the
continuance of an Event of Default, any Borrower issues Capital Stock (other
than Capital Stock issued to another Loan Party), (B) any Loan Party issues
Indebtedness (other than Indebtedness permitted by Sections 6.01(a) through



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta062.jpg]
-61- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (k)) or (C) if any Loan Party receives any dividend or distribution
from a Person other than a Loan Party, then the Borrowers shall prepay the
Obligations in an amount equal to 100% of the Net Cash Proceeds of such issuance
or the amount of such dividend or distribution no later than the Business Day
following the date of receipt of such Net Cash Proceeds or such dividend or
distribution as set forth in Section 2.11(c). (iv) Immediately upon receipt by
any Loan Party of any Extraordinary Receipts, the Borrowers shall prepay the
Obligations in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such Extraordinary Receipts as set forth in Section
2.11(c). Any insurance or condemnation proceeds to be applied to the Obligations
in accordance with Section 5.09 shall be applied as set forth in Section
2.11(c). If the precise amount of insurance or condemnation proceeds allocable
to Inventory as compared to Equipment, fixtures and real or immovable property
is not otherwise determined, the allocation and application of those proceeds
shall be determined by the Administrative Agent, in its Permitted Discretion.
(v) Without in any way limiting the foregoing, immediately upon receipt by any
Loan Party of proceeds of any sale of any Collateral, the Borrowers shall cause
such Loan Party to deliver such proceeds to the Administrative Agent, or deposit
such proceeds in a deposit account subject to a control agreement acceptable to
the Administrative Agent. Nothing in this Section 2.11(b) shall be construed to
constitute the Administrative Agent’s or any Lender’s consent to any transaction
that is not permitted by other provisions of this Agreement or the other Loan
Documents. (c) All such amounts required to be prepaid by the Borrowers pursuant
to Sections 2.11(b)(ii), (iii), and (iv) shall be applied as provided in Section
2.10(b). (d) The Administrative Borrower shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the applicable Swingline
Lender) by telephone (confirmed by facsimile or Electronic Transmission) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three (3) Business Days before
the date of prepayment, (ii) in the case of prepayment of an ABR Borrowing
(other than a Swingline Loan), not later than 11:00 a.m., New York City time,
one (1) Business Day before the date of prepayment and (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the applicable Lenders of the contents thereof. Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
SECTION 2.12 Fees.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta063.jpg]
-62- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (a) The Borrowers agree to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate per annum on the average daily amount of the Available Commitment during
the period from and including the Effective Date to but excluding the date on
which such Lenders’ Commitments terminate. Accrued commitment fees shall be
payable in arrears on the first calendar day following each calendar quarter and
on the date on which the Commitments terminate, commencing on the first such
date to occur after the Effective Date. All commitment fees in respect of
Commitments shall be payable in Dollars and shall be computed on the basis of
the actual number of days elapsed in a year of 360 days. (b) The Borrowers agree
to pay the fees due and payable pursuant to the Fee Letter and fees payable in
the amounts and at the times separately agreed upon between the Borrowers, the
Lead Arranger and the Administrative Agent. (c) In consideration of the issuance
of any Letter of Credit pursuant to Section 2.06 hereof, the Borrower agrees to
pay (i) to the Administrative Agent, for the ratable benefit of the Lenders, the
Letter of Credit Fee and (ii) to the Administrative Agent or Issuing Bank, as
applicable, all other fees, expenses and amounts payable under Sections 2.06(d)
or (h). All Letter of Credit Guaranty Fees shall be due and payable monthly on
the first day of each month. (d) All fees payable hereunder shall be paid on the
dates due, in immediately available funds, to the Administrative Agent (or to
the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances. SECTION 2.13
Interest. (a) The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Margin.
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin. (c) Each Protective Advance shall bear interest at the sum of
the Alternate Base Rate plus the Applicable Margin plus 2%. (d) Notwithstanding
the foregoing, so long as an Event of Default has occurred and is continuing
under Section 7.01(g) or (h) or so long as any other Event of Default has
occurred and is continuing and the Administrative Agent or the Required Lenders
elect, at their option, by notice to the Administrative Borrower (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 9.03 requiring the consent of “each Lender affected
thereby” for reductions in interest rates), the outstanding principal amount of
all Loans and, to the extent permitted by applicable law, any interest payments
thereon not paid when due and any fees and other amounts then due and payable
hereunder, shall, commencing upon the occurrence of such Event of Default,
notwithstanding, if applicable, when such election is made, bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta064.jpg]
-63- Second Amended and Restated Credit Agreement – Independence Contract
Drilling other applicable bankruptcy laws) payable upon demand by the
Administrative Agent at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
ABR Loans). (e) Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan, upon termination of the Commitments
and on the Maturity Date; provided that (i) interest accrued pursuant to Section
2.13(d) shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment, and (iii)
in the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion. (f) All interest and Letter of Credit
Fees hereunder shall be computed on the basis of a year of 360 days, and shall
be payable for the actual number of days elapsed. The applicable Alternate Base
Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error. SECTION 2.14
Alternate Rate of Interest. If prior to the commencement of any Interest Period
for a Eurodollar Borrowing: (a) the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or (b) the Administrative
Agent is advised by the Required Lenders that the Adjusted LIBO Rate or the LIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making, continuing, converting
to or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period; then the Administrative Agent shall give notice thereof to the
Administrative Borrower and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Administrative Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing. SECTION 2.15 Increased Costs. (a) If any Change in Law shall: (i)
impose, modify or deem applicable any reserve, special deposit, liquidity
requirement, compulsory loan, deposit insurance or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO
Rate);



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta065.jpg]
-64- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (ii) subject any Lender or Administrative Agent to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
impose on any Lender or the London interbank market any other material condition
affecting this Agreement or Eurodollar Loans made by such Lender; and the result
of any of the foregoing shall be to increase the cost to such Lender of making,
continuing, converting to or maintaining any Eurodollar Loan (or of maintaining
its obligation to make any such Loan), then the Borrowers will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered as set forth on a statement
delivered to the Borrowers by such Lender. (b) If any Lender determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement or
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital or liquidity adequacy), then from time
to time the Borrowers will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered as set forth on a statement delivered to the Borrowers by
such Lender. (c) A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as specified in
Sections 2.15(a) or (b) shall be delivered to the Administrative Borrower and
shall be conclusive absent manifest error. The Borrowers shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof. (d) Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrowers shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Administrative Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. SECTION 2.16 Break Funding Payments. In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta066.jpg]
-65- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (regardless of whether such notice may be revoked under Section 2.11(d)
and is revoked in accordance therewith), or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Administrative Borrower pursuant to Section 2.19 or
9.03(e), then, in any such event, the Borrowers shall compensate each Lender for
the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Administrative Borrower and shall be conclusive absent manifest
error. The applicable Borrowers shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof. SECTION 2.17
Taxes. (a) Any and all payments by or on account of any obligation of any
Borrower or other Loan Party under this Agreement shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Lender receives an amount equal to the sum it would have received had
no such deduction or withholding been made. The Loan Parties shall pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for payment of, any Other
Taxes. (b) The Loan Parties shall jointly and severally indemnify the
Administrative Agent, and each Lender, within ten (10) days after written demand
therefor, for the full amount of any Indemnified Taxes and any other Taxes, in
each case, payable or paid or required to be withheld or deducted from any
payment to the Administrative Agent or such Lender, as the case may be, on or
with respect to any payment by or on account of any obligation of such Borrower
or any other Loan Party under this Agreement or any other Loan Document
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.17) and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Such
indemnification shall be made on an after-Tax basis, such that the payment of
the indemnification shall be increased by an amount equal to the sum of (x) the
amount deducted in respect of such Indemnified Taxes, (y) all Taxes applicable
to additional sums payable under this Section 2.17(c)



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta067.jpg]
-66- Second Amended and Restated Credit Agreement – Independence Contract
Drilling and (z) all reasonable expenses of the Administrative Agent or Lender.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. (c) Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.05 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d). (d) As soon as practicable
after any payment of either any Indemnified Taxes or any other Taxes by any
Borrower to a Governmental Authority, the Administrative Borrower shall deliver
to the Administrative Agent (i) if reasonably available, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, (ii) a copy of the return reporting such payment or (iii) other
evidence of such payment reasonably satisfactory to the Administrative Agent.
(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta068.jpg]
-67- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (ii) Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Borrower, (A) any Lender that is a U.S. Person shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax; (B) any Non-U.S. Lender shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), whichever of
the following is applicable: (1) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “business profits” or “other income” article of such tax
treaty; (2) executed copies of IRS Form W-8ECI; (3) in the case of a Non-U.S.
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit J-1 to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN; or (4) to the extent a Non-U.S. Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
J-2 or Exhibit J-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such Non- U.S. Lender
are claiming the portfolio interest exemption, such Non-U.S. Lender may provide
a U.S. Tax Compliance Certificate substantially in the form of Exhibit J-4 on
behalf of each such direct and indirect partner; (C) any Non-U.S. Lender shall,
to the extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of any other form prescribed by



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta069.jpg]
-68- Second Amended and Restated Credit Agreement – Independence Contract
Drilling applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement. (iii) Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall update such form or certification or promptly notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. (f) If the
Administrative Agent or a Lender determines, in its sole discretion exercised in
good faith, that it has received a refund, whether in the form of a payment,
credit or offset (but only to the extent such credit or offset is actually
utilized), of any Indemnified Taxes as to which it has been indemnified by any
Loan Party or with respect to which any Loan Party has paid additional amounts
pursuant to Section 2.17(a), it shall pay over such refund to such Borrowers
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Borrowers under this Section 2.17 with respect to the Indemnified Taxes
giving rise to such refund), net of all out-of-pocket expenses and Taxes of the
Administrative Agent or such Lender and without interest (other than any
interest paid, credited or allowed as an offset, by the relevant Governmental
Authority with respect to such refund, which interest shall be paid to such
Borrowers); provided, that such Borrowers, upon the request of the
Administrative Agent or such Lender, agree to repay the amount paid over to such
Borrowers (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Nothing in this Section 2.17 shall be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information which it deems confidential) to the Borrowers or any
other Person. Notwithstanding anything to the contrary in this paragraph (f), in
no event will the Administrative Agent or any Lender be required to pay any
amount to Borrowers pursuant to this paragraph (f) the payment of which would
place the Administrative Agent or such Lender in a less favorable net after-Tax
position than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta070.jpg]
-69- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (g) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document. SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of
Set-offs. (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest or fees or of amounts payable under
Sections 2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City
time, on the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 11
West 42nd St., New York, New York 10036 except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.04 shall be made
directly to the Persons entitled thereto and payments pursuant to the other Loan
Documents shall be made to the Persons specified therein. The Administrative
Agent and the Collateral Agent shall distribute any such payments received by it
for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars. Checks and cash or other immediately
available funds from collections of items of payment and proceeds of any
Collateral shall be applied in whole or in part against the Obligations, on the
first Business Day following the day of receipt by the Administrative Agent,
subject to actual collection. (b) Notwithstanding anything to the contrary
contained in this Agreement, unless so directed by the Administrative Borrower,
or unless a Default or an Event of Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan, except (a) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan, or (b) in the event, and only to the
extent, that there are no outstanding ABR Loans and, in any event, the
applicable Borrowers shall pay the break funding payment required in accordance
with Section 2.16. (c) At the election of the Administrative Agent, all payments
of principal, interest, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.04), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Administrative Borrower pursuant to Section 2.03 or a deemed request as provided
in this Section 2.18 or may be deducted from any deposit account of the
applicable Borrowers under the control of the Administrative Agent pursuant to a
Blocked Account Agreement or other control agreement in form and substance
satisfactory to the Administrative Agent. The Borrowers hereby irrevocably
authorize (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agree that all such amounts



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta071.jpg]
-70- Second Amended and Restated Credit Agreement – Independence Contract
Drilling charged shall constitute Loans (including Swingline Loans and
Protective Advances) and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable, and (ii) the
Administrative Agent to charge any deposit account of the Borrowers maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents.
(d) If any Lender shall, by exercising any right of set off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or any security therefor resulting in such Lender receiving payment or
distribution of a greater proportion of the aggregate amount of its Loans and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments and distributions shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this subsection shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary or Affiliate thereof
(as to which the provisions of this subsection shall apply). The Borrowers
consent to the foregoing and agree, to the extent they may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrowers in the amount of such participation. (e)
Unless the Administrative Agent shall have received notice from the
Administrative Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the applicable Borrowers have made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the applicable Borrowers have not in fact made
such payment, then each of such Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation. (f) If any
Lender shall fail to make any payment required to be made by it pursuant to
Section 2.04(b), 2.05, 2.06(b), 2.07, 2.18(e) or 8.07, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under any such
Section until all such unsatisfied obligations are fully paid.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta072.jpg]
-71- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 2.19 Mitigation Obligations; Replacement of Lenders. If any
Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then: (a) such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 2.15 or 2.17, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (and the
Borrowers hereby agree to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment); and (b) the
Borrowers may, at their sole expense and effort, require such Lender or any
Defaulting Lender (such Lender or Defaulting Lender herein, a “Departing
Lender”), upon notice from the Administrative Borrower to the Departing Lender
and the Administrative Agent, to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrowers
shall have received the prior written consent of the Administrative Agent and
the Issuing Bank, which consent shall not unreasonably be withheld, (ii) the
Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the applicable Borrowers (in the case of all other amounts), and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A
Departing Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrowers to require such assignment
and delegation cease to apply. SECTION 2.20 Indemnity for Returned Payments. If
after receipt of any payment which is applied to the payment of all or any part
of the Obligations, the Administrative Agent or any Lender is for any reason
compelled to surrender such payment or proceeds to any Person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible setoff,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender and the Borrowers shall
be liable to pay to the Administrative Agent and the Lenders, and each Borrower
hereby indemnifies the Administrative Agent and the Lenders and holds the
Administrative Agent and the Lenders harmless for the amount of such payment or
proceeds surrendered. The provisions of this Section 2.20 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds, and any such contrary action so taken shall be without prejudice to
the



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta073.jpg]
-72- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Administrative Agent’s and the Lenders’ rights under this Agreement and
shall be deemed to have been conditioned upon such payment or application of
proceeds having become final and irrevocable. The provisions of this Section
2.20 shall survive the termination of this Agreement. SECTION 2.21 Defaulting
Lenders. In the event that any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) such Defaulting Lender’s Commitment and outstanding Loans shall be
excluded for purposes of calculating the fee payable to Lenders in respect of
Section 2.12(a), and such Defaulting Lender shall not be entitled to receive any
fee pursuant to Section 2.12(a) with respect to such Defaulting Lender’s
Commitment or Loans. (b) the Commitments and Loans of such Defaulting Lender
shall not be included in determining whether all Lenders or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 9.03), provided that any waiver,
amendment or modification requiring the consent of each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender. (c) in the event a Defaulting
Lender has defaulted on its obligation to fund any Loan, or purchase any
participation pursuant to Section 2.05(b) or Section 2.06(b) hereof, until such
time as the Default Excess with respect to such Defaulting Lender has been
reduced to zero, any prepayments or repayments on account of the Loans or
participations purchased pursuant to Section 2.05(b) or Section 2.06(b) shall be
applied to the Loans and funded participations of other Lenders as if such
Defaulting Lender had no Loans or funded participations outstanding. (d) If any
Swingline Loans or Letter of Credit Obligations are outstanding at the time a
Lender becomes a Defaulting Lender then: (i) all or any part of such Swingline
Loans and Letter of Credit Obligations shall be reallocated among the
non-defaulting Lenders in accordance with their respective Applicable Percentage
of the total Commitment provided that no Lender’s Exposure shall exceed its
Commitment; (ii) if the reallocation described in paragraph (i) above cannot, or
can only partially, be effected, the Borrowers shall within one Business Day
following notice by the Administrative Agent (A) first, prepay the amount of the
Swingline Loans equal to Defaulting Lender’s Applicable Percentage thereof after
giving effect to any partial reallocation pursuant to paragraph (i) above and
(B) second, cash collateralize such Defaulting Lender’s Applicable Percentage of
Letter of Credit Obligations (after giving effect to any partial reallocation
pursuant to paragraph (i) above) in accordance with the procedures set forth in
Section 2.06(c) and for so long as any such Letter of Credit Obligations are
outstanding; (iii) if the Borrowers cash collateralize any portion of such
Defaulting Lender’s Applicable Percentage of Letter of Credit Obligations
pursuant to this Section 2.21(d), the Borrowers shall not be required to pay any
fees to such Defaulting Lender pursuant to



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta074.jpg]
-73- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Section 2.06(d) with respect to the portion of such Defaulting Lender’s
Applicable Percentage of Letter of Credit Obligations which have been cash
collateralized (and the Defaulting Lender shall not be entitled to receive any
such fees); (iv) if the Defaulting Lender’s Applicable Percentage of Letter of
Credit Obligations are reallocated pursuant to this Section 2.21, then the
letter of credit fees payable to the non-defaulting Lenders pursuant to Section
2.06(d) shall be adjusted accordingly; and (v) if any Defaulting Lender’s
Applicable Percentage of Letter of Credit Liabilities is not cash collateralized
or reallocated pursuant to this Section 2.21(d), then without prejudice to any
rights or remedies of the Issuing Bank hereunder, all letter of credit fees
payable under Section 2.06(d) with respect to such Defaulting Lender’s
Applicable Percentage of Letter of Credit Obligations shall be payable to the
Issuing Bank. (e) So long as any Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, extend or increase any Letter of Credit unless it is
reasonably satisfied that the related exposure will be 100% covered by the
Commitments of the non-defaulting Lenders and/or cash collateral will be
provided by the Borrowers in accordance with Section 2.06(c), and participating
interests in any such newly issued, extended or increased Letter of Credit or
newly made Swingline Loan shall be allocated among non-defaulting Lenders in a
manner consistent with Section 2.21(d)(i) (and Defaulting Lenders shall not
participate therein). (f) In the event that the Administrative Agent, the
Issuing Bank and the Swingline Lender each agrees that a Defaulting Lender has
adequately remedied all matters which caused such Lender to become a Defaulting
Lender, then the Applicable Percentages of Swingline Loans and Letter of Credit
Obligations of the Lenders shall be readjusted to reflect the inclusion of such
Lender’s Commitment and on such date such Lender shall purchase at par such of
the Loans of the other Lenders (other than Swingline Loans) or participations in
the Loans as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans or participations in accordance with its
Applicable Percentage. (g) Subject to Section 9.22, the rights and remedies with
respect to a Defaulting Lender under this Section 2.21 are in addition to any
other rights and remedies which the Borrower, the Administrative Agent, the
Issuing Bank or the Swingline Lender, as applicable, may have against such
Defaulting Lender. ARTICLE III REPRESENTATIONS AND WARRANTIES The Borrowers
represent and warrant to the Administrative Agent, the Lenders and the Issuing
Bank that: SECTION 3.01 Organization; Powers. Each of the Loan Parties and each
of its Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to own its properties and to carry on its business as now
conducted and, except where the failure to so qualify could not



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta075.jpg]
-74- Second Amended and Restated Credit Agreement – Independence Contract
Drilling reasonably be expected to have a Material Adverse Effect, is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required. SECTION 3.02 Authorization; Enforceability. The
Transactions are within each Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. The
Loan Documents to which each Loan Party is a party have been duly executed and
delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except any filings of the Mortgages or any
of the foregoing which are immaterial in nature and except for filings necessary
to perfect Liens created under the Loan Documents, as contemplated by Section
3.16, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Loan Party or its Subsidiaries
or any order of any Governmental Authority, (c) will not violate or result in a
default under any material indenture, agreement or other instrument binding upon
any Loan Party or its Subsidiaries or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party or its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or its Subsidiaries except Liens created under
the Loan Documents. SECTION 3.04 Financial Condition; No Material Adverse
Change. (a) [Reserved]. (b) ICD has heretofore furnished to the Lenders (i)
audited combined balance sheets of ICD as of each of the Fiscal Years ending in
December 31, 2012, December 31, 2013, December 31, 2014, December 31, 2015 and
December 31, 2016, and the notes thereto and the related combined statements of
operations, shareholders’ equity and cash flows of ICD for the Fiscal Years then
ended and (ii) unaudited combined balance sheets of ICD as of the Fiscal Quarter
ending March 31, 2017 and the related combined statements of operations,
shareholders’ equity and cash flows of ICD for the Fiscal Quarter then ended
(subject to non-cash income adjustments related to derivative liability with
respect to Capital Stock of ICD consisting of warrants, tax liability and other
items agreed to by the Administrative Agent). Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of ICD as of such dates and for such periods in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes in the case of the statements referred to in clauses (ii)
and (iii) above. (c) Since December 31, 2016 there has been no change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the Loan Parties and their Subsidiaries, taken as a whole, which could
reasonably be expected to have a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta076.jpg]
-75- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 3.05 Intellectual Property. Each Loan Party and its
Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary to the current and
future anticipated conduct of the Loan Parties’ and their Subsidiaries’
business, a correct and complete list of which, as of the Effective Date and
after giving effect to the consummation of the Transactions, is set forth on
Schedule 3.05, and the use thereof by the Loan Parties and their Subsidiaries
does not infringe in any material respect upon the rights of any other Person,
and the Loan Parties either (i) own the entire right, title and interest thereto
or (ii) hold such interest pursuant to a valid, subsisting and enforceable
license. SECTION 3.06 Litigation. There are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Loan Party, threatened against or affecting
any Loan Party or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement, any other Loan
Document or the Transactions. SECTION 3.07 Compliance with Laws. Each Loan Party
and each of its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. No Default has
occurred and is continuing. SECTION 3.08 Investment and Holding Company Status.
No Loan Party nor any of its Subsidiaries is, nor is controlled by a company
that is, an “investment company” as defined in, or subject to regulation under,
the Investment Company Act of 1940, as amended. SECTION 3.09 Taxes. Except as
disclosed on Schedule 3.09, each Loan Party and its Subsidiaries has timely
filed or caused to be filed all federal and other material Tax returns and
reports required to have been filed by it and has paid or caused to be paid all
Taxes required to have been paid by it, except (x) Taxes that are being Properly
Contested and (y) other Taxes not exceeding $250,000 in the aggregate the
non-payment of which, in the aggregate, is not reasonably expected to have a
Material Adverse Effect. No Tax liens have been filed and no material claims
have been asserted in writing with respect to any such Taxes. SECTION 3.10
ERISA. (a) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Pension Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards Codification No. 715) did not, as
of the date of the most recent financial statements reflecting such amounts,
exceed by an amount that could reasonably be expected to result in a Material
Adverse Effect the fair market value of the assets of such Pension Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards Codification No. 715) did not, as of the date of the most recent
financial



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta077.jpg]
-76- Second Amended and Restated Credit Agreement – Independence Contract
Drilling statements reflecting such amounts, exceed by more than $250,000 the
fair market value of the assets of all such underfunded Pension Plans. (b)
Except as could not reasonably be expected to have a Material Adverse Effect, no
Non-U.S. Plan has incurred any unfunded liability, and each Non-U.S. Plan is in
compliance with all material provisions of all applicable laws and the terms of
such Plan. (c) Except as could not reasonably be expected to give rise to a
Material Adverse Effect, the Loan Parties and each of their Subsidiaries are in
compliance with the applicable provisions of ERISA and the Code relating to
their Plans. (d) Except as could not reasonably be expected to have a Material
Adverse Effect, all amounts required by applicable law with respect to, or by
the terms of, any retiree welfare benefit arrangement maintained by any Loan
Party or any ERISA Affiliate or to which a Loan Party or any ERISA Affiliate has
an obligation to contribute have been accrued in accordance with Accounting
Standards Codification No. 715. SECTION 3.11 Disclosure. Each Loan Party and its
Subsidiaries have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which they are
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
None of the reports, financial statements, certificates or other information
furnished by or on behalf of the Borrowers to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrowers represent only that such
projected statements are based on good faith estimates and assumptions believed
to be reasonable at the time made. SECTION 3.12 Material Agreements. (a) As of
the Original Closing Date, each Loan Party has provided to Administrative Agent
or its counsel, on behalf of Lenders, accurate and complete copies (or
summaries) of all of the following agreements or documents to which it is
subject (the “Material Agreements”) and each of which is listed in Schedule
3.12: (i) supply agreements and purchase agreements not terminable by such Loan
Party within sixty (60) days following written notice issued by such Loan Party
and involving transactions in excess of $250,000 per annum; (ii) leases of
equipment having a remaining term of one year or longer and requiring aggregate
rental and other payments in excess of $250,000 per annum; (iii) licenses and
permits held by the Loan Parties, the absence of which could be reasonably
likely to have a Material Adverse Effect; (iv) instruments and documents
evidencing any Indebtedness of such Loan Party in excess of $250,000 and any
Lien granted by such Loan Party with respect thereto; (v) instruments and
agreements evidencing the issuance of any equity securities, warrants, rights or
options to purchase equity securities of such Loan Party; (vi) its daywork
drilling contracts and (vii) any other agreement to which a Loan Party is a
party in interest the absence of which could be reasonably likely to have a
Material Adverse Effect.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta078.jpg]
-77- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (b) Except as disclosed in Schedule 3.12, no material breach or
material default (or event or condition, which after notice or lapse of time, or
both, would constitute a material breach or material default) has occurred under
(i) any material contract to which any Borrower is a party or (ii) any
instrument or agreement governing Material Indebtedness. SECTION 3.13 Solvency.
(a) Immediately after the consummation of the Transactions and immediately
following the making of each Borrowing and the issuance of each Letter of
Credit, if any, and after giving effect to the application of the proceeds of
such Borrowing or such issuance of a Letter of Credit, with respect to any Loan
Party, (i) the fair value of the assets of each Loan Party, at a fair valuation,
will exceed its debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of each Loan Party will be
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (iii) each Loan Party
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (iv)
each Loan Party will not have unreasonably small capital with which to conduct
the businesses in which it is engaged as such businesses are now conducted and
are proposed to be conducted after the Effective Date. (b) No Loan Party intends
to, or will permit any of its Subsidiaries to, and believes that it or any of
its Subsidiaries will, incur debts beyond its ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
it or any such Subsidiary and the timing of the amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such Subsidiary.
SECTION 3.14 Capitalization and Subsidiaries. As of the Effective Date and after
giving effect to the consummation of the Transactions, Schedule 3.14 sets forth
(a) a correct and complete list of the name and relationship to ICD of each and
all of ICD’s Subsidiaries, (b) a true and complete listing of each class of each
Loan Party’s authorized Capital Stock, of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable, and (c) the type of
entity of each Loan Party and each of its Subsidiaries. All of the issued and
outstanding Capital Stock owned by any Loan Party has been (to the extent such
concepts are relevant with respect to such ownership interests) duly authorized
and issued and is fully paid and non-assessable. SECTION 3.15 Common Enterprise.
The successful operation and condition of each of the Loan Parties is dependent
on the continued successful performance of the functions of the group of the
Loan Parties as a whole and the successful operation of each of the Loan Parties
is dependent on the successful performance and operation of each other Loan
Party. Each Loan Party expects to derive benefit (and its board of directors or
other governing body has determined that it may reasonably be expected to derive
benefit), directly or indirectly, from (i) successful operations of each of the
other Loan Parties, and (ii) the credit extended by the Lenders to the Borrowers
hereunder, both in their separate capacities and as members of the group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this Agreement and any other Loan Documents to be executed by
such Loan Party is within its purpose, will be of direct and indirect benefit to
such Loan Party, and is in its best interest.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta079.jpg]
-78- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 3.16 Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Collateral Agent, for the benefit of the Collateral
Agent and the Secured Parties, and the filing, recording or registering of
financing statements or analogous documents under other applicable personal
property security laws in the jurisdictions listed on Schedule 3.16, and the
recording of the Mortgages in the offices listed on Schedule 3.16, the filing of
the Patent Security Agreement and Trademark Security Agreement with the U.S.
Patent and Trademark Office and the filing of the Copyright Security Agreement
with the United States Copyright Office, all of which filings were made on the
Original Closing Date, constitute perfected and continuing Liens on the
Collateral, securing the Obligations, enforceable against the applicable Loan
Party and all third parties, and having priority over all other Liens on the
Collateral except for (a) Permitted Encumbrances, to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the
Collateral Agent pursuant to any applicable law, and (b) Liens perfected only by
possession (including possession of any certificate of title) to the extent the
Collateral Agent has not obtained or does not maintain possession of such
Collateral. SECTION 3.17 Labor Matters. As of the Effective Date and after
giving effect to the consummation of the Transactions (a) except as set forth on
Schedule 3.17, there is no collective bargaining agreement or other material
labor contract covering employees of any Loan Party or any of its Subsidiaries,
(b) no union or other labor organization is seeking to organize, or to be
recognized as, a collective bargaining unit of employees of any Loan Party or
any of its Subsidiaries or for any similar purpose, and (c) there is no pending
or (to the best of the Borrowers’ knowledge) threatened, strike, work stoppage,
material unfair labor practice claim, or other material labor dispute against or
affecting any Loan Party or any of its Subsidiaries or employees. SECTION 3.18
Affiliate Transactions. Except for customary board of director’s fees payable to
Borrowers’ board members (other than a member who is also a controlling
shareholder) in the Ordinary Course of Business or as set forth on Schedule
3.18, as of the Effective Date and after giving effect to the consummation of
the Transactions, there are no existing or proposed agreements, arrangements,
understandings, or transactions between any Loan Party and any Affiliates (other
than Subsidiaries) of any Loan Party or any members of their respective
immediate families. SECTION 3.19 Margin Stock. No Loan Party nor any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No part of the proceeds of any Loan made to or for
the benefit of any Loan Party or any of its Subsidiaries will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock or for any purpose that violates, or
is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors, as in effect from time to time or any other regulation thereof or to
violate the Securities Exchange Act of 1934, as amended from time to time, and
any successor statute. SECTION 3.20 Broker’s and Transaction Fees. No Loan Party
has any obligation to any Person in respect of any finder’s, broker’s or
investment banker’s fees in connection with the Transactions.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta080.jpg]
-79- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 3.21 Title; Real Property. Each Loan Party has good and
marketable title to, or valid leasehold interests in, all real or immovable
property and good title to all personal or movable property, in each case that
is purported to be owned or leased by it, including those reflected on the most
recent financial statements delivered by the Loan Parties or purported to have
been acquired by any Loan Party after the date of such financial statements
(except as sold or otherwise disposed of since such date as permitted by this
Agreement), and none of such properties and assets is subject to any Lien,
except Liens permitted under Section 6.02. The Loan Parties have received all
requisite deeds, assignments, waivers, consents, non-disturbance and recognition
or similar agreements, bills of sale and other documents in respect of, and have
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect, the Loan Parties’ right, title and interest in and to all
such property that is included in the Borrowing Base. (a) Set forth on Schedule
3.21 is a complete and accurate list of all real or immovable property owned,
leased, licensed or otherwise used in the operations of the business of each
Loan Party and showing the current street address (including, where applicable,
county, state and other relevant jurisdictions), record owner (if owned) or
leasehold interest holder and, (if leased) lessee or other user thereof. Each of
such leases and subleases is valid and enforceable in accordance with its terms
(except as such enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization or other similar laws) and is in full force and
effect, and to each Loan Party’s knowledge, no default by any party to any
material lease or material sublease exists. (b) Except as set forth on Schedule
3.21 as of the Effective Date, no Loan Party owns or holds, or is obligated
under, subject to or a party to, any lease, option, right of first refusal or
other right (contractual or otherwise) to purchase, acquire, sell, assign,
dispose of or lease any Mortgaged Property or any material real or immovable
property of such Loan Party. SECTION 3.22 Environmental. Except as set forth on
Schedule 3.22: (a) The operations of each Loan Party are and have been for the
past four years in compliance with all applicable Environmental Laws, other than
(i) any past non-compliance for which there are no remaining obligations or
liabilities, and (ii) non-compliances that, in the aggregate, would not have a
reasonable likelihood of resulting in a Material Adverse Effect. (b) No Lien in
favor of any Governmental Authority securing, in whole or in part, Environmental
Liabilities is attached to any property of any Loan Party and, to the knowledge
of any Loan Party, no facts, circumstances or conditions exist that could
reasonably be expected to result in any such Lien attaching to any such
property. (c) No Loan Party has caused or suffered to occur a Release of
Hazardous Materials on, at, in, under, above, to, or from any real or immovable
property of any Loan Party and each such real or immovable property is free of
contamination by any Hazardous Materials except for such Release or
contamination that could not reasonably be expected to result, in the aggregate,
in a Material Adverse Effect.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta081.jpg]
-80- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (d) No Loan Party, or to its knowledge, any corporate predecessor, (i)
is or has been engaged in operations, or (ii) knows of any facts, circumstances
or conditions, including receipt of any information request or notice of
potential responsibility under CERCLA or similar Environmental Laws, that, in
the aggregate, would have a reasonable likelihood of resulting in Environmental
Liabilities, except as could not reasonably be expected to result, in the
aggregate, in a Material Adverse Effect. (e) Each Loan Party has made available
to the Administrative Agent copies of the environmental reports, reviews and
audits and other documents pertaining to actual or potential Environmental
Liabilities set forth on Schedule 3.22. SECTION 3.23 Insurance. Schedule 3.23
sets forth a description of all insurance maintained by or on behalf of the Loan
Parties as of the Effective Date. Each insurance policy listed in Schedule 3.23
is in full force and effect as of the Effective Date and all premiums in respect
thereof that are due and payable as of the Effective Date have been paid.
SECTION 3.24 Deposit Accounts. Schedule 3.24 lists all banks and other financial
institutions at which any Loan Party or any of its Subsidiaries maintains
deposit or other accounts as of the Effective Date, including any Payment
Accounts, and such Schedule correctly identifies the name of each depository,
the name in which the account is held, a description of the purpose of the
account and the complete account number therefor. SECTION 3.25 Customer and
Trade Relations. As of the Effective Date, there exists no actual or, to the
knowledge of any Loan Party, threatened termination or cancellation of, or any
material adverse modification or change in the business relationship of any Loan
Party or any of its Subsidiaries with any customer or group of customers whose
purchases during the preceding twelve (12) months caused them to be ranked among
the ten largest customers of such Loan Party or Subsidiary; or the business
relationship of any Loan Party or any of its Subsidiaries with any supplier
material to its operations. SECTION 3.26 Patriot Act. Each Loan Party is in
compliance, in all material respects, with the (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
the Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No part of the
proceeds of the Loans or any Letter of Credit will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended. Without limiting the
foregoing, each Loan Party represents and warrants that neither it nor any of
its Subsidiaries nor any director, officer, or employee thereof, nor, to such
Loan Party’s knowledge, any, agent, affiliate or representative of such Loan
Party, is an individual or entity that is, or is owned or controlled by a Person
that is: (i) the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control, the U.S. Department
of State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or any other relevant sanctions authority (collectively, “Sanctions”),
nor (ii) located, organized or resident



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta082.jpg]
-81- Second Amended and Restated Credit Agreement – Independence Contract
Drilling in a country or territory that is the subject of Sanctions (including,
without limitation, Crimea, Cuba, Iran, Libya, North Korea, Sudan and Syria).
Further, each Loan Party represents and warrants that it will not, directly or
indirectly, use the proceeds of the Loans in the offering, or to lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person: (i) to fund or facilitate any activities or
business of or with any Person or in any country or territory that, at the time
of such funding or facilitation, is the subject of Sanctions; or (ii) in any
other manner that will result in a violation of Sanctions by any Person
(including any Person participating in the offering, whether as underwriter,
advisor, investor or otherwise). SECTION 3.27 Rigs. Set forth in Schedule 3.27
hereto is a complete record of all Rigs owned by each Borrower as of the
Effective Date including (on a Rig-by-Rig basis): (a) identification of the rig
number of each Rig and the owner thereof, (b) identification of the location of
each Rig (by county and state), (c) a notation of whether or not the Rig is
operating under a drilling contract at a customer’s working job site and (d)
whether such Rig is covered or required to be covered by a certificate of title
and the state of issuance thereof. The Administrative Agent shall at all times
have access, to the extent any Borrower has the power to grant the
Administrative Agent such access, to the Rigs located on such property, and
unless otherwise agreed to by the Administrative Agent, the Administrative Agent
shall have the right to enter on such property and to remove such Rigs therefrom
without interference from, or imposition of any Lien on, such Rig by any owner,
landlord, tenant or other Person with an interest in such property. Each Rig (i)
constitutes goods which are movable, of a type normally used in more than one
jurisdiction and not designed to be permanently used in any one location; and
(ii) is not a fixture under the laws of any jurisdiction in which any such Rig
is located. Each Rig is neither a “motor vehicle” nor property of the type such
that the perfection of a Lien with respect to such Rig would be governed by a
certificate-of-title statute and would not be governed exclusively by the UCC.
Each Borrower has delivered to the Administrative Agent true, correct and
complete copies of its model turnkey contract and its daywork drilling
contracts. Each Borrower represents and warrants that such contracts are not and
will not constitute chattel paper or instruments. ARTICLE IV CONDITIONS SECTION
4.01 Effective Date. The obligations of the Lenders to continue to make the
Loans and the obligation of the Issuing Bank to provide or assist the Borrowers
in obtaining initial Letters of Credit hereunder shall become effective on the
date on which, in addition to the satisfaction of the conditions precedent set
forth in Section 4.02, each of the following conditions is satisfied (or waived
in accordance with Section 9.03), unless the satisfaction of such item is
postponed pursuant to Section 5.14: (a) Executed Loan Documents. This Agreement,
the Collateral Documents and the other Loan Documents shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect on the Effective Date. The Collateral Agent on behalf of the
Secured Parties shall, upon the filing of the applicable documentation, have a
security interest in the Collateral of the type and priority described in each
Collateral Document; (b) Certified Organizational Documents, Etc. The
Administrative Agent shall have received each of the following documents, all of
which shall be in form and substance satisfactory to the Administrative Agent in
its Permitted Discretion:



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta083.jpg]
-82- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (i) certified copies of the certificate of incorporation, certificate
of limited partnership, or comparable organizational document of each Loan
Party, with all amendments, if any, certified by the appropriate Governmental
Authority, and the bylaws, regulations, operating agreement or similar governing
document of each Loan Party, in each case certified by the corporate secretary,
general partner or comparable authorized representative of such Loan Party, as
being true and correct and in effect on the Effective Date; (ii) certificates of
incumbency and specimen signatures with respect to each Person authorized to
execute and deliver this Agreement and the other Loan Documents on behalf of
each Loan Party and each other Person executing any document, certificate or
instrument to be delivered in connection with this Agreement and the other Loan
Documents and, in the case of each Borrower, to request Borrowings and the
issuance of Letters of Credit; (iii) a certificate evidencing the existence of
and good standing of each Loan Party from the Secretary of State of its
jurisdiction of organization and each other jurisdiction in which such Person is
qualified to do business or in which the failure of such Person to be so
qualified would result in a Material Adverse Effect; and (iv) copies of all
resolutions adopted and actions taken by each Loan Party to authorize the
execution, delivery, and performance of this Agreement, the other Loan
Documents, and the Borrowings and the issuance of Letters of Credit, as
applicable, in each case, certified by the corporate secretary, general partner
or comparable authorized representative of such Loan Party, as being in effect
on the Effective Date; (c) Certificates. The Administrative Agent shall have
received each of the following documents, all of which shall be in form and
substance satisfactory to the Administrative Agent in its Permitted Discretion:
(i) a certificate of each Loan Party dated the Effective Date and signed by a
Financial Officer: (A) stating that all of the representations and warranties
made or deemed to be made under the Loan Documents are true and correct as of
the Effective Date (or if made with respect to another date, as of such other
date); (B) stating that no Default or Event of Default exists at the time of and
immediately after giving effect to the Borrowings and/or issuances of Letters of
Credit on the Effective Date; (C) specifying the account of the Borrowers to
which the Administrative Agent is authorized to transfer the proceeds of the
Loans; (ii) a certificate from the chief financial officer of each Loan Party
dated the Effective Date, certifying that such Loan Party, after giving effect
to the consummation of the Transactions occurring on the Effective Date, is
Solvent;



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta084.jpg]
-83- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (iii) a certificate setting forth the deposit accounts of the Borrowers
(the “Funding Accounts”) to which the Administrative Agent is authorized by the
Borrowers to transfer the proceeds of any Borrowings requested or authorized
pursuant to this Agreement; (d) Letter of Credit Deliverables. With respect to
any Letter of Credit to be issued on the Effective Date, all documentation
required by Section 2.06, duly executed; (e) Opinion of Counsel. Signed opinion
of counsel for the Loan Parties addressed to the Agents and the Lenders and
dated the Effective Date, opining as to such matters in connection with this
Agreement, the Collateral Documents, the other Loan Documents and the
Transactions as the Agents may reasonably request, such opinion to be in a form,
scope, and substance reasonably satisfactory to the Agents and their counsel;
(f) Collateral Questionnaire. The Collateral Agent shall have received a
Collateral Questionnaire with respect to the Loan Parties dated the Effective
Date and duly executed by an Authorized Officer of the Loan Parties, and shall
have received the results of a search of the Uniform Commercial Code filings (or
equivalent filings) made with respect to the Loan Parties in the states (or
other jurisdictions) of formation or other jurisdictions as reasonably requested
by the Administrative Agent, together with copies of the financing statements
(or similar documents) disclosed by such search, and accompanied by evidence
reasonably satisfactory to the Collateral Agent that the Liens indicated in any
such financing statement (or similar document) would be permitted under Section
6.02 or have been or will be contemporaneously released or terminated; (g)
Financial Statements. The Administrative Agent and Lenders shall have received
the financial statements and reports referred to in Section 3.04(b) and such
financial statements and reports shall not be materially inconsistent with the
financial statements and reports previously provided to the Administrative Agent
and Lenders prior to the Effective Date. The Administrative Agent shall be
satisfied that no Material Adverse Effect has occurred since December 31, 2016;
(h) Capital Structure, Management and Capitalization. The capital structure and
shareholder, management or similar agreements with respect to the Borrowers and
their Subsidiaries, and all documentation relating to the contributions of their
direct and indirect equity holders, shall be satisfactory to the Administrative
Agent; (i) Discharge of Liens. The Agents shall have received evidence that all
Liens (other than Permitted Encumbrances) affecting the assets of the Loan
Parties have been or will be discharged on or before the Effective Date; (j)
Possessory Collateral. The Collateral Agent shall have received all possessory
collateral required pursuant to the Collateral Documents, duly endorsed in a
manner satisfactory to the Collateral Agent indicating the Collateral Agent’s
security interest therein; (k) Landlord Waivers and Consents. The Borrowers
shall have used commercially reasonable efforts to cause to be delivered to the
Collateral Agent landlord waivers



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta085.jpg]
-84- Second Amended and Restated Credit Agreement – Independence Contract
Drilling and consents, each in a form reasonably satisfactory to the Collateral
Agent, from all landlords at all properties leased by any Loan Party; (l) No
Other Indebtedness. Immediately after giving effect to the Transactions and the
other transactions contemplated hereby, no Loan Party shall have any outstanding
Indebtedness other than (a) Indebtedness outstanding under the Loan Documents
and (b) Indebtedness permitted by Section 6.01; (m) Fees and Expenses. The
Borrowers shall have paid and the Borrowers hereby agree to pay to
Administrative Agent, for the ratable benefit of the Lenders party to this
Agreement on the Effective Date, a non-refundable, fully-earned amendment fee
equal to $425,000 and the Borrowers shall have paid, and hereby agree to pay, to
Administrative Agent all expenses of the Agents incurred in connection with any
of the Loan Documents and the transactions contemplated thereby; (n) USA PATRIOT
Act. The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the Patriot Act; (o)
Governmental and Third Party Approvals. All governmental and third party
approvals necessary in connection with this Agreement and the other Loan
Documents shall have been obtained and be in full force and effect, and all
waiting periods shall have expired without any action being taken or threatened
by any authority that would restrain or otherwise impose adverse conditions on
this Agreement or the other Loan Documents; and (p) Additional Documentation.
Agents shall have received such other documents and instruments as the Agents or
any Lender may reasonably request. The Borrowers shall be deemed to represent
and warrant to Administrative Agent and Lenders that each the foregoing
conditions precedent have been satisfied upon the release of their respective
signatures to this Agreement, with the same effect as delivery to the Agents and
the Lenders of a certificate signed by an Authorized Officer of the Borrowers,
dated the Effective Date, to such effect; provided, however, that if the other
conditions precedent herein have been satisfied, Administrative Agent shall be
irrevocably authorized by each Borrower and each Lender party hereto to make at
Administrative Agent’s election (and without any further deliverables being made
to Administrative Agent) a Loan on behalf of Borrowers to pay any fees and
expenses contemplated above contemporaneously with the Effective Date. Execution
and delivery to the Administrative Agent by a Lender of a counterpart of this
Agreement shall be deemed confirmation by such Lender that (i) all conditions
precedent in this Section 4.01 have been fulfilled to the satisfaction of such
Lender, (ii) the decision of such Lender to execute and deliver to the
Administrative Agent an executed counterpart of this Agreement was made by such
Lender independently and without reliance on an Agent or any other Lender as to
the satisfaction of any condition precedent set forth in this Section 4.01, and
(iii) all documents sent to such Lender for approval, consent, or satisfaction
were acceptable to such Lender. SECTION 4.02 Each Credit Event. The obligation
of each Lender to make a Loan on the occasion of any Borrowing, and the issuance
of any Letter of Credit (including any



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta086.jpg]
-85- Second Amended and Restated Credit Agreement – Independence Contract
Drilling extension or renewal thereof or amendment thereto), in each case is
subject to the satisfaction of the following conditions: (a) The representations
and warranties of the Loan Parties set forth in this Agreement or any other Loan
Document shall be true and correct in all material respects on and as of the
date of such Borrowing or issuance, as the case may be, except (i) to the extent
that any such representation or warranty specifically refers to an earlier date,
in which case they shall be true and correct in all material respects as of such
earlier date, (ii) that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects and (iii) that for purposes of this Section 4.02, the representations
and warranties contained in Section 3.04(b) shall be deemed to refer to the most
recent financial statements delivered pursuant to Sections 5.01(a) and (c). (b)
At the time of and immediately after giving effect to such Borrowing or
issuance, no Default or Event of Default shall have occurred and be continuing.
(c) After giving effect to any Revolving Borrowing or issuance, Availability is
not less than zero. (d) In the case of any such Borrowing, the Administrative
Agent shall have received a Borrowing Request pursuant to Section 2.03 and, in
the case of any such Letter of Credit, the Administrative Agent and Issuing Bank
shall have received all documentation pursuant to Section 2.06(e). Each such
Borrowing or issuance shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
Sections 4.02(a), (b), (c), and (d). ARTICLE V AFFIRMATIVE COVENANTS Until the
Commitments have expired or been terminated, the principal of and interest on
each Loan and all other Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted) shall
have been paid in full and no Letter of Credit remains outstanding (unless cash
collateralized in accordance with this Agreement), the Borrowers jointly and
severally covenant and agree with the Administrative Agent, the Collateral Agent
and the Lenders that: SECTION 5.01 Financial Statements; Borrowing Base and
Other Information. The Borrowers will furnish to the Administrative Agent: (a)
within ninety (90) days after the end of each fiscal year of ICD its audited
consolidated and unaudited consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, together with unaudited business segment reporting to the extent required
by GAAP and the Securities and Exchange Commission, setting forth in each case
in comparative form the figures for the previous fiscal year, which in the case
of such consolidated financial statements shall be reported on by independent
public accountants of recognized national standing (without a “going concern”
qualification, paragraph of emphasis or explanatory note or any like
qualification, explanation or exception and



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta087.jpg]
-86- Second Amended and Restated Credit Agreement – Independence Contract
Drilling without any qualification or exception as to the scope of such audit)
to the effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of ICD and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, accompanied by any management letter prepared by said
accountants; (b) within 45 days after the end of each of the first three Fiscal
Quarters of ICD, its consolidated and consolidating balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such Fiscal Quarter and the then elapsed portion of the fiscal year,
together with unaudited business segment reporting to the extent required by
GAAP and the Securities and Exchange Commission, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of ICD and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes; (c) within fifteen (15) Business Days after the end of
each fiscal month of ICD, its unaudited consolidated and consolidating balance
sheet and related statements of operations and cash flows as of the end of and
for such fiscal month and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of ICD and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied, subject to normal quarterly and
year-end audit adjustments and the absence of footnotes; (d) concurrently with
any delivery of financial statements under clauses (a) and (c) above, a
certificate of a Financial Officer of the Administrative Borrower in
substantially the form of Exhibit C (each such certificate being a “Compliance
Certificate”) (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.11, and (iii)
stating whether any change in GAAP or in the application thereof has occurred
since the date of the audited financial statements referred to in Section 3.04
which affects the financial statements accompanying such certificate and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate. If a quarterly adjustment reflected in
the financial statements delivered under clause (b) would render a previously
delivered Compliance Certificate inaccurate or misleading, then concurrently
with the delivery of financial statements under clause (b) above, the
Administrative Borrower shall also deliver a Compliance Certificate; (e)
concurrently with any delivery of financial statements under clause (a) above, a
certificate of the accounting firm that reported on such financial statements
stating whether they obtained knowledge during the course of their examination
of such financial statements of any Default (which certificate may be limited to
the extent required by accounting rules or guidelines);



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta088.jpg]
-87- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (f) not less than thirty (30) days prior to the end of each fiscal
year, a copy of the financial plan and forecast (including a projected
consolidated and consolidating balance sheet, income statement and funds flow
statement) of the Borrowers and their Subsidiaries for each month of the
immediately succeeding fiscal year of ICD in form reasonably satisfactory to the
Administrative Agent; (g) as soon as available but in any event within ten (10)
days of the end of each calendar month and at such other times as may be
requested by the Administrative Agent, in each case as of the period then ended,
a Borrowing Base Certificate and supporting information in connection therewith;
(h) as soon as available but in any event within ten (10) days of the end of
each calendar month and at such other times as may be requested by the
Administrative Agent, in each case as of the period then ended; (i) a detailed
aging of the Borrowers’ Accounts (1) including all invoices aged by invoice date
and (2) reconciled to the Borrowing Base Certificate delivered as of such date
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor; (ii) a Rig status report (indicating, among other details customarily
required, a breakdown with respect to each Rig by customer, location, daily
contract rate and expected contract duration); (iii) a worksheet of calculations
prepared by the Borrowers to determine Eligible Accounts and Eligible Completed
Drilling Rigs, such worksheets detailing the Accounts and Rig Fleet Equipment
excluded from Eligible Accounts and Eligible Completed Drilling Rigs and the
reason for such exclusion; (iv) a reconciliation of the loan balance per the
Borrowers’ general ledger to the loan balance under this Agreement; and (v) a
schedule detailing the obligations of each Borrower and each of the Borrowers’
Subsidiaries in respect of any Swap Agreement (for purposes of this subsection,
the obligations of any Borrower or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Borrower or such Subsidiary would be required
to pay if such Swap Agreement were terminated at such time); (i) promptly upon
the request of the Administrative Agent: (i) copies of invoices in connection
with the invoices issued by the Borrowers in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto; (ii) copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Rigs purchased by any Loan Party; and



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta089.jpg]
-88- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (iii) a schedule detailing the balance of all intercompany accounts of
the Loan Parties; (j) as soon as possible and in any event within twenty (20)
days of filing thereof, copies of all tax returns filed by any Loan Party with
the Internal Revenue Service; (k) as soon as possible and in any event within
two-hundred and seventy days after the close of the fiscal year of ICD, a
statement of the unfunded liabilities of each Plan, certified as correct by an
actuary enrolled under ERISA; (l) the Borrowers will furnish to the Agents each
year at the time of delivery of the annual financial statements with respect to
the preceding Fiscal Year pursuant to paragraph (a) above a certificate of an
Authorized Officer updating the information required pursuant to the Collateral
Questionnaire or confirming that there has been no change in such information
since the Effective Date or the date of the most recent certificate delivered
pursuant to this paragraph (l). (m) promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by any Borrower or any Subsidiary with the Securities and
Exchange Commission, or any Governmental Authority succeeding to any or all of
the functions of said Commission, or with any national securities exchange, or
distributed by any Borrower to its shareholders generally, as the case may be;
and (n) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement as
the Administrative Agent or any Lender may reasonably request. Notwithstanding
anything to the contrary herein, other than with respect to non-cash income
adjustments related to derivative liability with respect to Capital Stock of ICD
consisting of warrants, all financial statements delivered hereunder shall be
prepared, and all financial covenants set forth in Section 6.11, shall be
calculated without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any similar accounting principle) permitting a
Person to value its financial liabilities at the fair value thereof. SECTION
5.02 Notices of Material Events. The Borrowers will furnish to the
Administrative Agent prompt written notice of the following: (a) the occurrence
of any Default or Event of Default; (b) the assertion by the holder of any
Indebtedness of any Loan Party in excess of $1,000,000 that any default exists
with respect thereto or that any Loan Party is not in compliance therewith; (c)
receipt of any notice of any governmental investigation or any litigation
commenced or threatened against any Loan Party that: (i) seeks damages in excess
of $250,000; or (ii) seeks injunctive relief, alleges criminal misconduct or the
violation of any law by any Loan Party or involves any product recall, in each
case which, if adversely determined, could reasonably be expected to have a
Material Adverse Effect;



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta090.jpg]
-89- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (d) any Lien (other than Permitted Encumbrances) securing a claim or
claims made or asserted against any of the Collateral; (e) commencement of any
proceedings contesting any tax, fee, assessment, or other governmental charge in
excess of $1,000,000; (f) the opening of any new deposit account by any Loan
Party with any bank or other financial institution; (g) any loss, damage, or
destruction to the Collateral in the amount of $1,000,000 or more, whether or
not covered by insurance; (h) the discharge by any Loan Party of its present
independent accountants or any withdrawal or resignation by such accountants;
(i) any and all default notices sent or received under or with respect to (i)
any leased location or (ii) public warehouse where Collateral included in the
Borrowing Base is located (which shall be delivered within two (2) Business Days
after receipt thereof); (j) the occurrence of any ERISA Event or underfunding of
any Non-U.S. Plan that, alone or together with any other ERISA Events that have
occurred, could reasonably be expected to result in a liability for the Loan
Parties or any of their Subsidiaries greater than $1,000,000; (k) (i) the
occurrence of unpermitted Releases of Hazardous Material of which any Loan Party
is aware, (ii) the receipt by any Loan Party of any notice of violation of or
potential liability or similar notice under, or the existence of any condition
that could reasonably be expected to result in violations of or liabilities
under, any Environmental Law or (iii) the commencement of, or any material
change to, any action, investigation, suit, proceeding, claim, demand, dispute
alleging a violation of or liability under any Environmental Law, that, for each
of clauses (i), (ii) and (iii) (and, in the case of clause (iii), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in Environmental Liabilities in excess of $1,000,000; (l) other than
Rig Fleet Equipment damaged under normal working conditions and as a result,
repaired or out for repair in the Ordinary Course of Business, the occurrence of
any damage, destruction, decommissioning or sale of any Rig Fleet Equipment with
a replacement value of $1,000,000 or greater; and (m) any development that
results in, or could reasonably be expected to result in, a Material Adverse
Effect. Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other Authorized Officer of the
Administrative Borrower setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta091.jpg]
-90- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 5.03 Existence; Conduct of Business. Each Borrower will, and
will cause each other Loan Party and its Subsidiaries to, (a) do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted. SECTION 5.04 Payment of
Obligations. Each Borrower will, and will cause each other Loan Party and its
Subsidiaries to, pay or discharge when due all Material Indebtedness and all
other material liabilities and obligations, including Taxes, except where the
validity or amount thereof is being Properly Contested. SECTION 5.05 Maintenance
of Properties and Intellectual Property Rights. Each Borrower will, and will
cause each other Loan Party and its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition sufficient and advisable for the ordinary operations of such Loan
Party, and (b) obtain and maintain in effect at all times all material
franchises, governmental authorizations, intellectual property rights, licenses
and permits, which are necessary for it to own its property or conduct its
business as conducted on the date of this Agreement. SECTION 5.06 Books and
Records; Inspection Rights. Each Borrower will, and will cause each other Loan
Party and its Subsidiaries to, keep proper books of record and account in which
full, true and correct entries are made of all dealings and transactions in
relation to its business and activities in conformity with GAAP and all
requirements of law. Each Borrower will, and will cause each other Loan Party
and its Subsidiaries to, permit any representatives or independent contractors
designated by the Agents, upon reasonable prior notice, at the expense of the
Borrowers, to visit and inspect its properties, to inspect and verify the
Collateral, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that, Borrowers’ obligation to reimburse Agents for such inspections
and verifications shall be limited to twice per calendar year so long as no
Default or Event of Default exists and Availability exceeds $15,000,000. The
Borrowers acknowledge, and upon the request of the Administrative Agent will
cause each other Loan Party to acknowledge, that the Agents, after exercising
their right of inspection, may prepare and distribute to the Lenders certain
Reports pertaining to the Loan Parties’ assets for internal use by the Agents
and the Lenders. SECTION 5.07 Compliance with Laws. Each Borrower will, and will
cause each other Loan Party and its Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. SECTION 5.08 Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only (i) to pay fees and expenses in connection with the
Transactions, (ii) to finance



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta092.jpg]
-91- Second Amended and Restated Credit Agreement – Independence Contract
Drilling the ongoing in-house fabrication of new drilling rigs and for contract
drilling operations and (iii) for working capital needs and general corporate
purposes of the Borrowers and the other Loan Parties, including Permitted
Acquisitions. No part of the proceeds of any Loan or Letter of Credit will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X or any
other regulations of the Board or a violation of the Securities and Exchange Act
of 1934, in each case as in effect on the date of the making of such Loan and
such use of proceeds. Letters of Credit will be issued only to support the
working capital needs and general corporate purposes of the Borrowers and the
other Loan Parties. Without limiting the foregoing, each Loan Party agrees that
it will not, directly or indirectly, use the proceeds of the Loans in offering,
or to lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person: (i) to fund or facilitate any
activities or business of or with any Person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions
or would result in violation of the United States Foreign Corrupt Practices Act
of 1977, as amended; or (ii) in any other manner that will result in a violation
of Sanctions or the United States Foreign Corrupt Practices Act of 1977, as
amended by any Person (including any Person participating in the offering,
whether as underwriter, advisor, investor or otherwise). SECTION 5.09 Insurance.
Each Borrower will, and will cause each other Loan Party and each subsidiary of
a Loan Party to, maintain with financially sound and reputable carriers against:
(i) loss or damage by fire and loss in transit; (ii) theft, burglary, pilferage,
larceny, embezzlement, and other criminal activities; (iii) business
interruption; (iv) general liability; and (v) and such other hazards,
liabilities or risks, as is customary in the business of such Person. All such
insurance shall be in amounts, cover such assets and be under policies
reasonably acceptable to the Agents. All policies covering the casualty of the
Collateral are to be made payable to the Collateral Agent for the benefit of the
Secured Parties, as its interests may appear, in case of loss, under a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as the Collateral Agent may reasonably require to fully protect
the Secured Parties’ interest in the Collateral and to any payments to be made
under such policies. All certificates of insurance are to be delivered to the
Agents. In addition, each Borrower will provide loss payable and additional
insured endorsements in favor of the Agents. Such endorsements shall provide for
not less than thirty (30) days’ prior written notice to the Agents of the
exercise of any right of cancellation and that any loss payable thereunder shall
be payable notwithstanding any act or negligence of any Loan Party or any
Secured Party which might, absent such agreement, result in a forfeiture of all
or a part of such insurance payment. The Borrowers will not, and will not permit
any other Loan Party and its Subsidiaries to, use or permit any property to be
used in any manner which would be reasonably likely to render inapplicable any
insurance coverage. The Borrowers will cause any insurance or condemnation
proceeds received by any Loan Party to be immediately forwarded to the
Collateral Agent and the Collateral Agent shall remit such proceeds to the
Administrative Agent to be applied to the reduction of the Obligations in
accordance with Section 2.10(b). Original policies or certificates thereof
reasonably satisfactory to the Agents evidencing such insurance shall be
delivered to the Agents at least 30 days prior to the expiration of the existing
or preceding policies. For the avoidance of doubt, if any portion of the
Collateral is located in an area identified by the Federal Emergency Management
Agency as an area having special flood hazards and in which flood insurance has
been made available under the National Flood Insurance Act of 1968 (or any
amendment or successor act thereto) for which the applicable Loan Party is
eligible, then such Loan Party will maintain with a financially sound and
reputable



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta093.jpg]
-92- Second Amended and Restated Credit Agreement – Independence Contract
Drilling insurer, flood insurance in an amount sufficient to comply with
applicable rules and regulations promulgated pursuant to such Act. SECTION 5.10
Appraisals. Each Borrower will, and will cause each other Loan Party to, at the
sole expense of the Loan Parties, to provide the Agents with appraisals or
updates thereof of Rigs for which appraisals have not been performed in the
immediately preceding six (6) month period from an appraiser selected and
engaged by the Agents, and prepared on a basis satisfactory to the Agents, such
appraisals and updates to include, without limitation, information required by
applicable law and regulations up to three (3) times per calendar year;
provided, however, if no Default or Event of Default shall have occurred and be
continuing and Availability is not less than $15,000,000, only two (2) such
appraisals or updates per calendar year shall be conducted at Borrowers’
expense; provided, further, that, if an appraisal or update is initiated during
the existence of an Event of Default, all charges, costs and expenses relating
thereto shall be reimbursed by Borrowers and there shall be no restriction on
the frequency of examinations or appraisals. Any access required to complete any
appraisal made pursuant to this Section 5.10 shall not constitute an
“inspection” for purposes of Section 5.06. SECTION 5.11 Additional Collateral;
Further Assurances. (a) The Borrowers will, unless the Required Lenders
otherwise consent, cause each subsidiary of any Loan Party (excluding any
Non-U.S. Subsidiary) formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement to become a Borrower by executing
this Agreement through a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent. Upon execution and delivery thereof,
each such Person (i) shall automatically become a Loan Party hereunder and
thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Loan Documents, and (ii) will grant Liens to the
Collateral Agent, for the benefit of the Collateral Agent and the Secured
Parties, in any property of such Loan Party which constitutes Collateral. (b)
Each Borrower will, and will cause each other Loan Party to cause (i) 100% of
the issued and outstanding Capital Stock of each of its Subsidiaries (other than
its Non-U.S. Subsidiaries) to be subject at all times to a first priority,
perfected Lien (subject to Permitted Encumbrances) in favor of the Collateral
Agent pursuant to the terms and conditions of the Loan Documents or other
security documents as the Collateral Agent shall reasonably request, and (ii)
65% of the issued and outstanding Capital Stock entitled to vote (within the
meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Non-U.S. Subsidiary directly owned by any
Borrower or any Subsidiary to be subject at all times to a first priority,
perfected Lien (subject to Permitted Encumbrances) in favor of the Collateral
Agent pursuant to the terms and conditions of the Loan Documents or other
security documents as the Collateral Agent shall reasonably request; provided
that if, as a result of a change in applicable law after the Effective Date, a
pledge of a greater percentage than 65% of the issued and outstanding Capital
Stock entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
could not reasonably be expected to cause (1) undistributed earnings of such
Non-U.S. Subsidiary (as determined for federal income tax purposes) to be
treated as a deemed dividend to such Non-U.S. Subsidiary’s domestic parent or
(2) other material adverse tax consequences, then the Borrowers



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta094.jpg]
-93- Second Amended and Restated Credit Agreement – Independence Contract
Drilling will take steps to cause such greater percentage to be subject to a
first priority, perfected Lien (subject to Permitted Encumbrances) in favor of
the Collateral Agent. (c) Without limiting the foregoing, each Borrower will,
and will cause each other Loan Party and each subsidiary of a Loan Party which
is required to become a Loan Party pursuant to the terms of this Agreement to,
execute and deliver, or cause to be executed and delivered, to the Agents such
documents and agreements, and will take or cause to be taken such actions as any
Agent may, from time to time, reasonably request to carry out the terms and
conditions of this Agreement and the other Loan Documents, including but not
limited to all items of the type required by Section 4.01 (as applicable). (d)
If any Loan Party proposes to acquire a fee ownership interest in real property
after the date of this Agreement (to the extent such acquisition is permitted
hereunder), if an Event of Default is continuing or if Availability is ever less
than $6,000,000, each Borrower will, and will cause each other Loan Party to,
provide to the Collateral Agent (upon the Administrative Agent’s request, which
request may be made at the Administrative Agent’s sole option) a mortgage or
deed of trust granting the Collateral Agent a first priority Lien on its real
property, together with environmental audits, mortgage title insurance
commitment, real property survey, local counsel opinion(s), and, if required by
the Collateral Agent, supplemental casualty insurance and flood insurance, and
such other documents, instruments or agreements reasonably requested by the
Collateral Agent, in each case, in form and substance reasonably satisfactory to
the Collateral Agent. SECTION 5.12 Cash Management. (a) Each Loan Party shall
(i) instruct all Account Debtors of such Loan Party to remit all payments in
respect of any Account on which such Account Debtor is obligated to a “P.O. Box”
or “Lockbox Address” associated with a deposit account subject to a Blocked
Account Agreement (each, a “Payment Account”), which remittances shall be
collected by the depository institution at which such “P.O. Box” or “Lockbox
Address” is maintained and deposited in such Payment Account, and (ii) except
with respect to Excluded Accounts, cause each deposit account held by such Loan
Party (including, without limitation, each Payment Account) to become subject to
a Blocked Account Agreement pursuant to which (without limiting the terms
thereof) the Collateral Agent may, during a Cash Dominion Period, exercise full
dominion over such account and sweep all funds on deposit therein to an account
designated by the Collateral Agent (the “Collection Account”), with such sweep
instructions to be irrevocable unless otherwise agreed to by the Collateral
Agent. Without limiting the foregoing, all amounts received by a Borrower or any
of its Subsidiaries in respect of any deposit account (or by the depository
institution at which such account is held), in addition to all other cash
received from any other source, shall upon receipt be deposited into a Blocked
Account. Each Loan Party agrees that it will not cause or permit proceeds of any
deposit accounts to be directed to any account other than the Collection
Account; provided that, so long as a Cash Dominion Period is not in effect, the
Loan Parties may redirect proceeds of deposit accounts from the Collection
Account to another Blocked Account by providing the Administrative Agent and the
applicable depository bank with five (5) Business Days’ prior written notice.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta095.jpg]
-94- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (b) All collected amounts received in the Collection Account shall be
distributed and applied on a daily basis in accordance with Section 2.10(b),
except as an Agent may otherwise be directed by binding order issued by a court
of competent jurisdiction. (c) If any cash or cash equivalents owned by any Loan
Party (other than (i) de minimis cash or cash equivalents from time to time
inadvertently misapplied by any Loan Party, (ii) any funds which are held by any
Borrower and any of their respective Subsidiaries on behalf of any customer in
the ordinary course of business and (iii) any funds which are held by any
Borrower and any of their respective Subsidiaries in an Excluded Account in the
Ordinary Course of Business) are deposited to any account, or held or invested
in any manner, otherwise than in a deposit account subject to a Blocked Account
Agreement in compliance with Section 5.12(a), then the Collateral Agent shall be
entitled to require the applicable Loan Party to close such account and have all
funds therein transferred to an account subject to a Blocked Account Agreement
in compliance with Section 5.12(a), and to cause all future deposits to be made
to such account. (d) The Collection Account shall at all times be under the sole
dominion and control of the Collateral Agent. Each Loan Party hereby
acknowledges and agrees that (x) such Loan Party has no right of withdrawal from
the Collection Account, (y) the funds on deposit in the Collection Account shall
at all times continue to be collateral security for all of the obligations of
the Loan Parties hereunder and under the other Loan Documents, and (z) the funds
on deposit in the Collection Account shall be applied as provided in this
Agreement. In the event that, notwithstanding the provisions of this Section
5.12, any Loan Party receives or otherwise has dominion and control of any
proceeds or collections required to be transferred to the Collection Account,
such proceeds and collections shall be held in trust by such Loan Party for the
Collateral Agent, shall not be commingled with any of such Loan Party’s other
funds or deposited in any account of such Loan Party and shall promptly be
deposited into the Collection Account or dealt with in such other fashion as
such Loan Party may be instructed by the Collateral Agent. SECTION 5.13
Environmental Matters. The Borrowers shall promptly notify the Lenders of any
Release that triggers reporting obligations under any applicable Environmental
Laws, if such Release has or could reasonably be expected to result in a
Material Adverse Effect. In the event of such a Release, at the request of the
Administrative Agent, the Borrowers, at their own expense, shall provide to the
Lenders within ninety (90) days after the Release an environmental site
assessment report of the property(ies) where such a Release has taken place or
that has otherwise been impacted by the Release, by an environmental consulting
firm chosen by the Borrowers and reasonably acceptable to the Administrative
Agent, addressing the Release, the proposed cleanup, response or remedy and the
associated cost. Not limiting the generality of the immediately preceding two
sentences, if the Administrative Agent determines that a material environmental
risk exists, the Administrative Agent may independently retain an environmental
consulting firm to conduct an environmental site assessment of the property(ies)
and the Borrowers hereby grant, and agree to cause any Subsidiary that owns such
property(ies) to grant, access to the property(ties) upon reasonable notice to
the Administrative Borrower, subject to the rights of tenants, during normal
business hours, provided, however, that no testing, sampling or other invasive
investigation shall be performed as part of such environmental site assessment.
SECTION 5.14 Post-Closing Obligations. The Loan Parties shall comply with each
requirement set forth on Schedule 5.14 on or before the date referred to therein
(or within such



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta096.jpg]
-95- Second Amended and Restated Credit Agreement – Independence Contract
Drilling longer period as Administrative Agent may agree at its sole option)
with respect to such requirement. SECTION 5.15 Qualified ECP Guarantors. Each
Qualified ECP Guarantor hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 5.15 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 5.15 or otherwise
under this Agreement, as it relates to such other Loan Party, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until each Loan and all other
Obligations (other than contingent indemnification obligations to the extent no
claim giving rise thereto has been asserted) have been paid in full and all
Commitments and Letters of Credit have been terminated. Each Qualified ECP
Guarantor intends that this Section constitute, and this Section shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act. SECTION 5.16 Funded Status of Multiemployer Plans. Each Loan Party
will provide to the Administrative Agent promptly following receipt thereof,
copies of any documents that any Loan Party or any ERISA Affiliate may request
with respect to any Multiemployer Plan; provided, that if the Loan Parties or
any of their ERISA Affiliates have not requested any documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Loan Parties and/or their
ERISA Affiliates shall promptly make a request for such documents or notices
from such administrator or sponsor and shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof. ARTICLE
VI NEGATIVE COVENANTS Until the Commitments have expired or been terminated, the
principal of and interest on each Loan and all other Obligations (other than
contingent indemnification obligations to the extent no claim giving rise
thereto has been asserted) have been paid in full and no Letter of Credit shall
remain outstanding, the Borrowers jointly and severally covenant and agree with
the Administrative Agent, the Collateral Agent and the Lenders that: SECTION
6.01 Indebtedness. The Borrowers will not, and will not permit any other Loan
Party or its Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except: (a) the Obligations; (b) Indebtedness existing on the Effective Date and
set forth on Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (g) hereof;



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta097.jpg]
-96- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (c) Indebtedness of any Loan Party (other than ICD) to any other Loan
Party or a Non-U.S. Subsidiary in an aggregate principal amount not to exceed
$250,000 at any time outstanding, provided that: (i) the applicable Loan Parties
and Non-U.S. Subsidiaries shall have executed on the Effective Date a demand
note to evidence any such intercompany Indebtedness owing at any time by any
applicable Loan Party to another applicable Loan Party or Non-U.S. Subsidiary,
which demand notes shall be in form and substance reasonably satisfactory to the
Administrative Agent and shall be pledged and delivered to the Collateral Agent
pursuant to the Security Agreement as additional collateral security for the
Obligations; (ii) each Loan Party shall record all intercompany transactions on
its books and records in a manner reasonably satisfactory to the Administrative
Agent; and (iii) the obligations of the Loan Parties under any such Intercompany
Notes shall be subordinated to the Obligations hereunder in accordance with
Section 9.19; (d) Guarantees by a Loan Party of Indebtedness of any other Loan
Party (other than ICD) if the primary obligation is expressly permitted
elsewhere in this Section 6.01; (e) Indebtedness of any Loan Party incurred
pursuant to a Permitted Rig Financing or to finance the acquisition,
construction or improvement of any other fixed or capital assets, including
Capital Lease Obligations; provided that, (w) the financial covenants (and
related definitions) set forth in any Indebtedness permitted pursuant to this
clause (e) shall not be more restrictive to the Borrowers than the financial
covenants set forth in Section 6.11 hereof, (x) the aggregate principal amount
of Indebtedness permitted by this clause (e) shall not exceed $20,000,000 at any
time outstanding, (y) at the time of incurrence of such Indebtedness, no Default
or Event of Default has occurred and is continuing or would be caused thereby
and (z) such Indebtedness does not exceed the cost of acquiring, constructing or
improving the Rig (other than in the case of a Rig that was included in the
Borrowing Base immediately before the completion of a Permitted Rig Financing
with respect to such Rig) or other fixed or capital asset; (f) any Indebtedness
assumed in connection with a Permitted Acquisition, provided that such
Indebtedness was existing at the time of the Permitted Acquisition, was not
incurred in contemplation of or in connection with such Permitted Acquisition
and will not become secured by a Lien on any Collateral that was owned by a Loan
Party immediately before giving effect to the Permitted Acquisition; (g)
Indebtedness which represents an extension, refinancing, or renewal of any of
the Indebtedness described in clauses (b), (f) and (m) hereof; provided that,
(i) the principal amount or interest rate of such Indebtedness is not increased,
(ii) any Liens securing such Indebtedness are not extended to any additional
property of any Loan Party, (iii) such extension, refinancing or renewal does
not result in a shortening of the average weighted maturity of the Indebtedness
so extended, refinanced or renewed, (iv) the terms of any such extension,
refinancing, or renewal are not less favorable to the obligor thereunder than
the original terms of such Indebtedness and (v) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Obligations, then the terms and conditions of the



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta098.jpg]
-97- Second Amended and Restated Credit Agreement – Independence Contract
Drilling refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness; (h) Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds or other cash management services in
the ordinary course of business; provided that such Indebtedness is extinguished
within five (5) Business Days of its incurrence; (i) Indebtedness in respect of
deposits or advances received in the ordinary course of business in connection
with the sale of goods and services; (j) Swap Obligations to the extent
permitted under Section 6.05; (k) Indebtedness incurred to finance insurance
premiums relating to insurance requirements under Section 5.09 and directors’
and officers’ liability insurance; provided that the amount of such Indebtedness
is not in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance for the year in which such Indebtedness is
incurred and such Indebtedness is outstanding only during such year; (l)
[reserved]; and (m) Subordinated Indebtedness so long as (i) the aggregate
principal amount of all such Subordinated Indebtedness does not exceed
$60,000,000 at any one time outstanding, (ii) such Indebtedness is otherwise on
terms and conditions (including all economic terms) satisfactory to
Administrative Agent, (iii) both immediately before and after giving Pro Forma
Effect to the incurrence of such Subordinated Indebtedness and the use of the
proceeds therefrom (A) Borrowers shall be in compliance on a Pro Forma Basis
with the financial covenants set forth in Section 6.11 hereof as of the most
recent Fiscal Quarter (or month, as applicable), (B) the Leverage Ratio,
determined on Pro Forma Basis as of the last day of the most recent period for
which the Borrowers have delivered financial statements pursuant to Section
5.01(a) or Section 5.01(b), as applicable, is not greater than 0.50x below the
Leverage Ratio then permitted under Section 6.11(d) for the current Fiscal
Quarter and (C) no Default or Event of Default shall have occurred and be
continuing or would be reasonably expected to result therefrom and (iii) the
average daily Availability for the ninety (90) day period immediately preceding
the incurrence of such Subordinated Indebtedness and after giving Pro Forma
Effect thereto, is at least $25,000,000. SECTION 6.02 Liens. The Borrowers will
not, and will not permit any other Loan Party or its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except Permitted
Encumbrances. Notwithstanding the foregoing, none of the Liens permitted
pursuant to this Section 6.02 (other than any Lien junior to the Lien of the
Collateral Agent described in clauses (a), (b), (c), (d), (e), (f), (h), (i) or
(k) of the definition of Permitted Encumbrances (but only to the extent not yet
due), clauses (l) or (m) of the definition of Permitted Encumbrances (to the
extent securing obligations that are not overdue and a Reserve has been
implemented for the related obligations), or clause (g)



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta099.jpg]
-98- Second Amended and Restated Credit Agreement – Independence Contract
Drilling of the definition of Permitted Encumbrances) may at any time attach to
any Loan Party’s (1) Accounts, (2) Rig Fleet Equipment and (3) owned real
property interests. SECTION 6.03 Fundamental Changes; Asset Sales. (a) The
Borrowers will not, and will not permit any other Loan Party or its Subsidiaries
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it or liquidate or dissolve, except that, if
at the time thereof and immediately after giving effect thereto no Event of
Default shall have occurred and be continuing and all representations and
warranties contained in this Agreement shall be true and correct in all material
respects (i) any Borrower may merge into any other Borrower, provided that in
the event the Administrative Borrower is party to such merger it shall be the
surviving entity, and (ii) any Loan Party (other than ICD or any Borrower) may
merge into (1) any Borrower in a transaction in which the Borrower is the
surviving entity or (2) any other Loan Party (other than ICD or any Borrower);
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04. (b) The Borrowers will not, and will not permit any
other Loan Party to, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) any of its assets, or all or
substantially all of the stock of any of its Subsidiaries (in each case, whether
now owned or hereafter acquired), except that: (i) any Loan Party may sell,
transfer, lease or otherwise dispose of (1) its assets to any Loan Party, if at
the time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing and all representations and warranties
contained in this Agreement shall be true and correct in all material respects,
(2) Inventory in the ordinary course of business, (3) equipment (other than
equipment that is then included in the Borrowing Base unless no Event of Default
would exist following such disposition) that is obsolete or no longer useful in
its business (including equipment that is lost, destroyed or damaged during
drilling operations); provided that (x) the Administrative Borrower shall
provide prompt written notice to the Administrative Agent of any equipment with
a book value greater than $1,000,000 that is sold, transferred, leased or
otherwise disposed of, (y) immediately before such sale, transfer, lease or
other disposal, such equipment shall not constitute Eligible Completed Drilling
Rigs and (z) such Loan Party complies with the mandatory prepayment provisions
in Section 2.11, and (4) other assets having a book value not exceeding $500,000
in the aggregate in any fiscal year, if at the time thereof and immediately
after giving effect thereto no Event of Default shall have occurred and be
continuing; (ii) [reserved]; (iii) subject to Section 2.11(b)(iii), ICD may
issue its Capital Stock for cash proceeds; (iv) ICD may issue its Capital Stock
in connection with employee benefit and compensation programs adopted in the
Ordinary Course of Business by the governing body of ICD; and



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta100.jpg]
-99- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (v) in addition to the foregoing, if, at the time thereof and
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing nor would reasonably be expected to result, any Loan Party may
sell, transfer, lease or otherwise dispose of (1) the Specified Property and (2)
other assets (other than Capital Stock in a Subsidiary or Eligible Completed
Drilling Rigs); provided that, in the case of either (1) or (2) above, (w) not
less than 80% of the consideration for such sale, transfer, lease or disposal is
paid in cash, (x) such Loan Party receives fair value for the assets so sold,
transferred, leased or otherwise disposed of, (y) the aggregate book value of
all assets sold, transferred or otherwise disposed of in reliance upon this
clause (b)(iv) (other than the Specified Property) during any Fiscal Year shall
not exceed One Million Dollars ($1,000,000) and (z) if the assets which are the
subject of such sale, transfer, lease or disposal exceed $250,000, the Fixed
Charge Coverage Ratio, as of the last day of the calendar month ended
immediately prior to the date of such sale, transfer, lease or disposal and
after giving Pro Forma Effect to such sale, transfer, lease or disposal, is at
least 1.0 to 1.0. The Net Cash Proceeds of any sale or disposition permitted
pursuant to this Section 6.03(b) (other than pursuant to clause (i)(2) of this
Section 6.03(b)) shall be delivered to the Administrative Agent as required by
Sections 2.11(b) and (c) and applied to the Obligations as set forth therein.
(c) The Borrowers will not, and will not permit any other Loan Party or its
Subsidiaries to, engage in any business other than businesses of the type
conducted by the Borrowers and their Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto. SECTION 6.04
Investments, Loans, Advances, Guarantees and Acquisitions. The Borrowers will
not, and will not permit any other Loan Party or its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or amalgamation with any
Person that was not a Loan Party and a wholly owned Subsidiary prior to such
merger or amalgamation) any capital stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (whether through purchase of assets, merger, amalgamation or otherwise),
except: (a) Permitted Investments, subject to control agreements in favor of the
Collateral Agent for the benefit of the Secured Parties in form and substance
satisfactory to Agents or otherwise subject to a perfected security interest in
favor of the Collateral Agent for the benefit of the Secured Parties in a manner
satisfactory to the Agents; (b) investments in existence on the date of this
Agreement and described in Schedule 6.04; (c) (i) investments made by any Loan
Party in the Capital Stock of any wholly- owned Subsidiary which is a Loan
Party, and (ii) investments made by any Subsidiary which is not a Loan Party in
the Capital Stock of any Subsidiary which is a Loan Party;



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta101.jpg]
-100- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (d) investments made by any Loan Party in the Capital Stock of any
wholly- owned Subsidiary which is not a Loan Party, provided that the aggregate
amount of all investments made under this clause (d) shall not exceed $250,000;
(e) loans or advances made by a Loan Party to any other Loan Party (other than
ICD) permitted by Section 6.01; (f) Guarantees constituting Indebtedness
permitted by Section 6.01; (g) loans or advances made by a Loan Party to its
employees on an arms-length basis in the ordinary course of business consistent
with past practices for travel and entertainment expenses, relocation costs and
similar purposes up to a maximum of $15,000 to any employee and up to a maximum
of $50,000 in the aggregate at any one time outstanding; (h) notes payable, or
stock or other securities issued by Account Debtors to a Loan Party in
connection with the bankruptcy or reorganization of Account Debtors or in
settlement or delinquent obligations of Account Debtors in the ordinary course
of business and consistent with past practice; (i) advances in the form of (x) a
pre-payment of expenses, so long as such expenses are being paid in accordance
with customary trade terms of such Loan Party or (y) a pre- payment or down
payment on the acquisition of equipment or inventory in the Ordinary Course of
Business, provided that the aggregate amount of pre-payments or down payments
made to or deposited with any Person pursuant to clause (y) above shall not
exceed at any time $5,000,000 unless approved in writing by Administrative Agent
at its sole option; (j) non-cash consideration received in connection with the
sale, transfer, lease or disposal of any asset in compliance with Section
6.03(b)(i) in an aggregate amount not exceeding $500,000 in any Fiscal Year; (k)
Swap Agreements otherwise permitted under Section 6.05; (l) Permitted
Acquisitions and Capital Expenditures permitted hereunder; provided, however,
that prior to commencing the construction of, contracting for the construction
(including labor and materials) of, or acquiring materials related to the
construction of, a Rig that is not owned by a Borrower as of the Effective Date,
Borrowers shall obtain the approval of their respective board of directors or
equivalent governing body for the commencement of such construction, execution
of such contracts and acquisition of such materials; (m) investments occurring
as a result of Restricted Payments made under Section 6.06(c) or (d); and (n)
additional investments not to exceed $1,000,000 in the aggregate outstanding at
any one time, provided that on the date any such investment is made (i) no
Default or an Event of Default has occurred and is continuing or would result
therefrom and (ii) the average daily Availability for the immediately preceding
ninety (90) day period is at least $15,000,000 and the Borrowers’ Availability
after giving effect to such investment is at least $15,000,000.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta102.jpg]
-101- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 6.05 Swap Agreements. Borrowers will not, and will not permit
any other Loan Party or its Subsidiaries to, enter into any Swap Agreement,
except (a) Swap Agreements entered into to hedge or mitigate risks to which any
Loan Party or its Subsidiaries has actual exposure (other than those in respect
of Capital Stock of any Loan Party or its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap or collar interest rates with respect
to any interest-bearing liability of the Loan Party or its Subsidiaries or to
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
investment of the Loan Party or its Subsidiaries. SECTION 6.06 Restricted
Payments. Borrowers will not, and will not permit any other Loan Party or any
Subsidiary of any Loan Party to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except: (a) any Loan Party may
declare and pay dividends with respect to its Capital Stock payable solely in
additional shares of its common stock, (b) Loan Parties (other than ICD) and
wholly-owned Subsidiaries of Loan Parties may declare and pay dividends with
respect to their Capital Stock to any Loan Party or any wholly-owned subsidiary
of a Loan Party, (c) so long as no Default or Event of Default shave have
occurred and be continuing, ICD may redeem or repurchase Capital Stock issued by
ICD (or outstanding options to acquire Capital Stock issued by ICD) held by any
of its current or former employee stockholders upon the death, disability or
termination of employment of any such stockholder or in connection with the
payment of withholding or similar Taxes owing by such employee in connection
with the exercise of an option to purchase of, or the vesting of restricted
shares of, Capital Stock issued by ICD, provided that the aggregate of all such
redemptions and repurchases shall not exceed $500,000 in the aggregate after the
Effective Date, (d) ICD may redeem or repurchase Capital Stock issued by ICD (or
outstanding options to acquire Capital Stock issued by ICD) held by any of its
current or former employee stockholders in connection with the satisfaction of
federal and state Tax withholding obligations owing by such employee in
connection with the vesting or exercise of an award granted to such employee
pursuant to the terms and conditions of the Company’s 2012 Omnibus Incentive
Plan, as amended, or similar type plan approved by the Company’s Board of
Directors, and in each case, not to exceed the amount required to effectuate Tax
withholding for federal, state, local and foreign Taxes, at a rate not to exceed
the maximum statutory rate otherwise required by the relevant taxing
authorities, (e) [reserved], and (f) any Loan Party may make payments in
accordance with the agreements listed on Schedule 3.18 so long as no such
payment shall cause the occurrence of a Default or an Event of Default under
this Agreement. SECTION 6.07 Transactions with Affiliates. The Borrowers will
not, and will not permit any other Loan Party or its Subsidiaries to, sell,
lease or otherwise transfer any property or



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta103.jpg]
-102- Second Amended and Restated Credit Agreement – Independence Contract
Drilling assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Loan Party or its Subsidiaries than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among a Loan Party and another Loan Party that is a
wholly owned Subsidiary of a Loan Party not involving any other Affiliate, (c)
any Restricted Payment permitted by Section 6.06 and (d) the transactions set
forth in the agreements listed in Section 3.18 so long as such transactions,
individually or in the aggregate, will not cause the occurrence of a Default or
an Event of Default and would not reasonably be expected to cause a Default or
an Event of Default. SECTION 6.08 Restrictive Agreements. Borrowers will not,
and will not permit any other Loan Party or its Subsidiaries to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon (a) the
ability of such Loan Party or any of its Subsidiaries to create, incur or permit
to exist any Lien upon any of its property or assets, or (b) the ability of any
Subsidiary of a Loan Party to pay dividends or other distributions with respect
to any shares of its Capital Stock or to make or repay loans or advances to the
Borrowers or any other Subsidiary of any Borrower or to Guarantee Indebtedness
of the Borrowers or any other Subsidiary of any Borrower; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Effective Date identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness, and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof. SECTION 6.09 Amendment of Material
Documents. Borrowers will not, and will not permit any Loan Party or its
Subsidiaries to, amend, modify or waive any of its rights or obligations under
(a) its Charter Documents, (b) its form of customer contract in any material
manner (provided that any amendment, modification or waiver of the following
kind shall, without limitation, be deemed to be material: any amendment,
modification or waiver that (i) affects the assignability of such contract to
any Borrower’s lenders and financing sources, (ii) provides any Person any Lien
in respect of any Rig or its proceeds, (iii) affects the ability of the
Administrative Agent to remove any Rig from the jobsite location in connection
with the exercise of remedies under the Loan Documents or (iv) would reasonably
be expected to have an adverse effect on the Lenders or any Agent), (c) any
other Material Agreement, or (d) any Material Indebtedness, in each case to the
extent that such amendment, modification or waiver would reasonably likely have
a Material Adverse Effect. SECTION 6.10 Prepayment of Indebtedness. Borrowers
will not, and will not permit any Loan Party or its Affiliates to, directly or
indirectly, purchase, redeem, defease or prepay any principal of, premium, if
any, interest or other amount payable in respect of any Indebtedness prior to
its scheduled maturity, other than (a) the Obligations; (b) Indebtedness



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta104.jpg]
-103- Second Amended and Restated Credit Agreement – Independence Contract
Drilling secured by a Permitted Encumbrance if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Section
6.03; (c) Indebtedness permitted by Section 6.01 so long as (i) with respect to
any such Indebtedness that is contractually subordinated to the Loans or other
Obligations, the terms of the agreement or agreements governing such
subordination permit such purchase, redemption, defeasance or prepayment; and
(ii) no Default or Event of Default has occurred and is continuing or would
result from such purchase, redemption, defeasance or prepayment. SECTION 6.11
Financial Covenants. (a) [Reserved]. (b) Fixed Charge Coverage Ratio. Borrowers
will not permit the Fixed Charge Coverage Ratio as of the last day of any Fiscal
Quarter to be less than 1.10 to 1.00. (c) Rig Utilization Ratio. During a Rig
Utilization Testing Period, the Borrowers will maintain a Rig Utilization Ratio,
measured for the six-month period ending as of the last day of the calendar
month preceding the first day of a Rig Utilization Testing Period and as of the
last day of each calendar month thereafter, of no less than the correlative
percentage indicated below: Calendar Month Rig Utilization Ratio May 31, 2017
June 30, 2017 60% July 31, 2017 August 31, 2017 September 30, 2017 October 31,
2017 November 30, 2017 December 31, 2017 70% January 31, 2018, and on the last
day of each calendar month thereafter 75% (d) Maximum Leverage Ratio. The
Borrowers and their Subsidiaries will not permit the Leverage Ratio as of the
last day of any Fiscal Quarter to exceed the correlative ratio indicated: Fiscal
Quarter Leverage Ratio June 30, 2017 4.00 to 1.00 September 30, 2017 4.00 to
1.00



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta105.jpg]
-104- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Fiscal Quarter Leverage Ratio December 31, 2017 4.00 to 1.00 March 31,
2018 4.00 to 1.00 June 30, 2018 4.00 to 1.00 September 30, 2018 3.75 to 1.00
December 31, 2018 3.75 to 1.00 March 31, 2019 3.50 to 1.00 June 30, 2019 3.50 to
1.00 September 30, 2019 3.25 to 1.00 December 31, 2019, and on the last day of
each Fiscal Quarter thereafter 3.00 to 1.00 SECTION 6.12 Sale Leasebacks.
Borrowers will not, and will not permit any Loan Party or its Subsidiaries to,
engage in any sale leaseback, synthetic lease or similar transaction involving
any of its assets. SECTION 6.13 Change of Corporate Name or Location; Change of
Fiscal Year. Borrowers will not, and will not permit any Loan Party to, (a)
change its name as it appears in official filings in the state of its
incorporation or other organization, (b) change its chief executive office,
principal place of business, corporate offices or warehouses or locations at
which Collateral is held or stored, or the location of its records concerning
the Collateral, (c) change the type of entity that it is, (d) change its
organization identification number, if any, issued by its state of incorporation
or other organization, or (e) change its state of incorporation or organization,
in each case without at least thirty (30) days prior written notice to the
Agents and after Collateral Agent’s written acknowledgment (which shall not be
unreasonably withheld or delayed) that any reasonable action requested by
Collateral Agent in connection therewith, including to continue the perfection
of any Liens in favor of Collateral Agent, on behalf of Lenders, in any
Collateral, has been completed or taken, and provided, that any such new
location shall be in the continental United States. No Loan Party shall change
its Fiscal Year. SECTION 6.14 Billing, Credit and Collection Policies. Borrowers
will not, and will not permit any Loan Party or its Subsidiaries to, make any
change in their respective billing, credit and collection policies, which change
would, based upon the facts and circumstances in existence at such time, change
in any material respect the assumptions underlying the definition of “Eligible
Accounts” or reasonably be expected to materially adversely affect the
collectability, credit quality or characteristics of the Accounts, or the
ability of the Borrowers to perform their obligations, or the ability of the
Collateral Agent to exercise any of its rights and remedies, hereunder or under
any other Loan Document.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta106.jpg]
-105- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 6.15 Equity Issuances. Borrowers will not, and will not permit
any Loan Party or its Subsidiaries to, issue any preferred stock or other
Capital Stock which requires the payment of dividends or mandatory redemptions
or other distributions, except for preferred stock where (a) all dividends in
respect of which are to be paid in additional shares of such preferred stock, in
lieu of cash or (b) all payments in respect of which are not due and payable
until after the Maturity Date. SECTION 6.16 Hazardous Materials. No Loan Party
or its Subsidiaries shall cause or suffer to exist any release of any Hazardous
Material on, at, in, under, above, to or from any real or immovable property
owned, leased, subleased or otherwise operated or occupied by any Loan Party or
its Subsidiaries that would violate any Environmental Law, form the basis for
any Environmental Liabilities or otherwise adversely affect the value or
marketability of any real or immovable property owned, leased, subleased or
otherwise operated or occupied by any Loan Party or any other property, other
than such releases, violations, Environmental Liabilities and effects that would
not, in the aggregate, have a Material Adverse Effect. SECTION 6.17
Identification of Rig Fleet Equipment. The Borrowers will not permit any Rig to
fail to be numbered with identifying numbers as set forth on Schedule 3.27 or
fail to be conspicuously and permanently marked as property of a Borrower. The
Borrowers will not change the identifying number of any Rig without prior
written notice to the Administrative Agent. ARTICLE VII EVENTS OF DEFAULT
SECTION 7.01 EVENTS OF DEFAULT. Any of the following shall constitute an “Event
of Default”: (a) the Borrowers shall fail to pay any principal of any Loan or
reimbursement obligation in respect of any Letter of Credit when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; (b) the Borrowers shall fail to pay any
interest on any Loan or any fee or other amount (other than such amount referred
to in clause (a) above) payable under this Agreement, within three Business Days
after the same shall become due and payable; (c) any representation or warranty
made or deemed made by or on behalf of any Loan Party or any Subsidiary of any
Loan Party in or in connection with this Agreement or any Loan Document or any
amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been false or
misleading in any material respect when made or deemed made; (d) any Loan Party
shall fail to observe or perform any covenant, condition or agreement contained
in Section 5.01, 5.02(a), 5.03 (with respect to a Loan Party’s existence), 5.08
or 5.09 or in Article VI;



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta107.jpg]
-106- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (e) any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clauses (a) through (d) above) or in any other Loan Document, and such
failure shall continue unremedied for a period of (i) five (5) days if such
breach relates to terms or provisions set forth in Article V of this Agreement
(other than those provisions in Article V specified in clause (d) above) or (ii)
thirty (30) days if such breach relates to any other term or provision of this
Agreement or any other Loan Document; (f) (i) any Loan Party or any Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (after giving effect to the expiration of any grace or
cure period set forth therein), or (ii) any event or condition occurs that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice) the
holder or holders of any such Material Indebtedness or any trustee or agent on
its or their behalf to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (f)(ii) shall not apply to
secured Material Indebtedness that becomes due solely as a result of the
voluntary sale or transfer of the property or assets securing such Material
Indebtedness; (g) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or any of its Subsidiaries or either of its debts, or
of a substantial part of its assets, under any federal, state, provincial or
foreign bankruptcy, insolvency, reorganization, adjustment of debt, receivership
or similar law now or hereafter in effect or (ii) the appointment of a receiver,
receiver and manager, interim receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any of its Subsidiaries or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for sixty (60) consecutive days
or an order or decree approving or ordering any of the foregoing shall be
entered; (h) any Loan Party or any of its Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state, provincial or foreign bankruptcy,
insolvency, reorganization, adjustment of debt, receivership or similar law now
or hereafter in effect, (ii) consent to the institution of, or fail to contest
in a timely and appropriate manner, any proceeding or petition described in
clause (g) above, (iii) apply for or consent to the appointment of a receiver,
receiver and manager, interim receiver, trustee, custodian, sequestrator,
conservator or similar official for such Loan Party or any such Subsidiary or
for a substantial part of either of its assets, (iv) file an answer admitting
the material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing; (i) any Loan Party or
any of its Subsidiaries shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due or any Loan Party shall
dissolve or commence any dissolution proceeding; (j) (i) one or more judgments
for the payment of money in an aggregate amount in excess of $1,000,000 shall be
rendered against any Loan Party or any of its Subsidiaries and the



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta108.jpg]
-107- Second Amended and Restated Credit Agreement – Independence Contract
Drilling same shall remain undischarged for a period of thirty (30) consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of any
Loan Party or any of its Subsidiaries to enforce any such judgment or (ii) any
Loan Party or any of its Subsidiaries shall fail within thirty (30) days to
discharge one or more non-monetary judgments or orders which, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
which judgments or orders, in any such case, are not stayed on appeal or
otherwise being Properly Contested; (k) (i) a Lien shall have arisen, or in the
reasonable opinion of the Required Lenders, may reasonably be expected to arise,
under the terms of ERISA or the Code with respect to any Plan, or (ii) an ERISA
Event or unfunded liability arising under a Non-U.S. Plan shall have occurred
that, in the opinion of the Required Lenders, when taken together with all other
ERISA Events and unfunded Non-U.S. Plan liabilities that have occurred, could
reasonably be expected to result in a Material Adverse Effect; (l) a Change in
Control shall occur; (m) any Collateral Document shall for any reason fail to
create a valid and perfected first priority security interest in any Collateral
purported to be covered thereby, except as permitted by the terms of any
Collateral Document or this Agreement, or any Collateral Document shall fail to
remain in full force or effect or any action shall be taken to discontinue or to
assert the invalidity or unenforceability of any Collateral Document, or any
Loan Party shall fail to comply with any of the terms or provisions of any
Collateral Document; (n) any material provision of any Loan Document for any
reason ceases to be valid, binding and enforceable in accordance with its terms
(or any Loan Party shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
or (o) (i) an uninsured loss occurs with respect to any portion of the
Collateral, which loss would reasonably be expected to have a Material Adverse
Effect or (ii) any other event or change shall occur that has caused or
evidences, either in any case or in the aggregate, a Material Adverse Effect;
then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Section 7.01), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Administrative Borrower,
take any or all of the following actions, at the same or different times: (i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, (ii) declare the Obligations then outstanding to be due and payable
in whole, and thereupon the principal of the Loans and Obligations so declared
to be due and payable, together with accrued interest thereon and all fees and
other obligations of the Borrowers accrued hereunder, shall become due and
payable immediately, without presentment, demand, protest or other notice of any
kind (including, without limitation, without notice of intent to accelerate and
without notice of acceleration), all of which are hereby waived by the
Borrowers, and/or (iii) require the Loan Parties to furnish cash collateral in
an amount equal to 105% of the aggregate



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta109.jpg]
-108- Second Amended and Restated Credit Agreement – Independence Contract
Drilling face amount of all outstanding Letters of Credit Obligations to be held
and applied in accordance with Section 2.06(c). In case of any event with
respect to any Borrower described in clause (g) or (h) of this Section 7.01, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder including the obligation to
furnish cash collateral with respect to all Letter of Credit Obligations as
aforesaid, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. SECTION 7.02 Remedies Upon Default. In case any one or more of
the Events of Default shall have occurred and be continuing, and whether or not
the maturity of the Obligations shall have been accelerated pursuant hereto, the
Agents may (and at the direction of the Required Lenders, shall) proceed to
protect and enforce their rights and remedies under this Agreement or any of the
other Loan Documents by suit in equity, action at law or other appropriate
proceeding, whether for the specific performance of any covenant or agreement
contained in this Agreement and the other Loan Documents or any instrument
pursuant to which the Obligations are evidenced, and, if such amount shall have
become due, by declaration or otherwise, proceed to enforce the payment thereof
or any other legal or equitable right of the Loan Parties. No remedy herein or
in any Loan Document is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or now or hereafter existing at law or in equity or by
statute or any other provision of law. SECTION 7.03 Application of Funds. After
(i) an Event of Default has occurred and is continuing and (ii) the exercise of
remedies provided for in this Article VII (or after the Loans have automatically
become immediately due and payable and the Letter of Credit Obligations have
automatically been required to be cash collateralized as set forth in Section
7.01), any amounts received on account of the Obligations shall be applied by
the Administrative Agent in the following order until each item is paid in full,
in cash: first, to pay or prepay any fees, indemnities, expense reimbursements
or other Obligations then due to the Administrative Agent and the Collateral
Agent in their capacities as such, second, to pay or prepay all amounts then due
and payable to the Administrative Agent on account of Protective Advances,
third, to pay or prepay all amounts then owed to the Swingline Lender on account
of Swingline Loans, fourth, to ratably pay or prepay all amounts owed to the
Issuing Bank(s) on account of Letter of Credit Obligations, fifth, to ratably
pay or prepay all interest and fees owed on account of the Loans, sixth, to
ratably pay or prepay all principal amounts of the Loans then outstanding,
seventh, to provide cash collateral for any outstanding Letters of Credit,



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta110.jpg]
-109- Second Amended and Restated Credit Agreement – Independence Contract
Drilling eighth, to ratably pay any other expense reimbursements or other
Obligations then due and payable to the Lenders (other than with respect to
Banking Services Obligations and Swap Obligations), and ninth, to ratably pay
off any amounts owing by the Borrowers and provide cash collateral with respect
to Banking Services Obligations and Swap Obligations. The Administrative Agent
and the Lenders shall have the continuing and exclusive right to apply and
reverse and reapply any and all such proceeds and payments to any portion of the
Obligations owing to the Administrative Agent and Lenders. All amounts owing
under this Agreement in respect of such Obligations including fees, interest,
default interest, interest on interest, expense reimbursements and indemnities,
shall be payable in accordance with the foregoing waterfall provisions
irrespective of whether a claim in respect of such amounts is allowed or
allowable in any insolvency proceeding. Administrative Agent’s calculation of
the allocation of amounts under the foregoing clauses shall be conclusive and
binding upon Secured Parties absent manifest error. Notwithstanding the
foregoing, Banking Services Obligations and Swap Obligations shall be excluded
from the application described above or any other application of proceeds set
forth in the Loan Documents, if the Administrative Agent has not received
written notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the provider of the same. ARTICLE VIII
THE AGENTS SECTION 8.01 Appointment and Authorization. Each Lender hereby
designates and appoints each of the Agents as its agent under this Agreement and
the other Loan Documents and each Lender hereby irrevocably authorizes each
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are expressly delegated to it by the terms of this Agreement or any other
Loan Document, together with such powers as are reasonably incidental thereto.
Each Agent agrees to act as such on the express conditions contained in this
Article VIII. The provisions of this Article VIII are solely for the benefit of
the Agents and the Lenders and the Borrowers shall have no rights as a third
party beneficiary of any of the provisions contained herein. Notwithstanding any
provision to the contrary contained elsewhere in this Agreement or in any other
Loan Document, the Agents shall not have any duties or responsibilities, except
those expressly set forth herein, nor shall the Agents have or be deemed to have
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations, or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agents.
Without limiting the generality of the foregoing sentence, the use of the term
“agents” in this Agreement with reference to the Agents is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. Except as
expressly otherwise provided in this Agreement, each Agent shall have and may
use its sole discretion with respect to exercising or refraining from exercising
any discretionary rights or



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta111.jpg]
-110- Second Amended and Restated Credit Agreement – Independence Contract
Drilling taking or refraining from taking any actions which such Agent is
expressly entitled to take or assert under this Agreement and the other Loan
Documents, including (a) the determination of the applicability of ineligibility
criteria and other determinations with respect to the calculation of the
Borrowing Base, (b) the making of Protective Advances pursuant to Section 2.04,
and (c) the exercise of remedies pursuant to Article VII, and any action so
taken or not taken shall be deemed consented to by the Lenders. SECTION 8.02
Delegation of Duties. Each Agent may execute any of its duties under this
Agreement or any other Loan Document by or through agents, employees,
attorneys-in- fact or through its Related Parties and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. Neither
Agent shall be responsible for the negligence or misconduct of any agent,
employee, attorney-in-fact or Related Party that it selects as long as such
selection was made without gross negligence or willful misconduct. SECTION 8.03
Liability of the Agents. None of the Agents or any of their respective Related
Parties shall be liable for any action taken or omitted to be taken by any of
them under or in connection with this Agreement or any other Loan Document or
the transactions contemplated hereby, and each Loan Party and Secured Party
hereby waives and agrees not to assert any right, claim or cause of action based
thereon, except to the extent of liabilities resulting primarily from its own
gross negligence or willful misconduct in connection with its duties expressly
set forth herein, as finally determined in a non-appealable decision of a court
of competent jurisdiction. Without limiting the foregoing, none of the Agents or
any of their respective Related Parties shall be: (i) responsible to any other
Secured Party for the due execution, validity, genuineness, effectiveness,
sufficiency, or enforceability of, or for any recital, statement, warranty or
representation in, this Agreement, any other Loan Document or any related
agreement, document or order; (ii) required to ascertain or to make any inquiry
concerning the performance or observance by any Loan Party of any of the terms,
conditions, covenants, or agreements of this Agreement or any of the Loan
Documents; (iii) responsible to any other Secured Party for the state or
condition of any properties of the Loan Parties constituting Collateral for the
Obligations or any information contained in the books or records of the Loan
Parties; (iv) responsible to any other Secured Party for the validity,
enforceability, collectability, effectiveness or genuineness of this Agreement
or any other Loan Document or any other certificate, document or instrument
furnished in connection therewith; or (v) responsible to any other Secured Party
for the validity, priority or perfection of any Lien securing or purporting to
secure the Obligations or for the value or sufficiency of any of the Collateral.
SECTION 8.04 Reliance by the Agents. Each Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, Electronic Transmission, telegram,
facsimile, telex, or telephone message, statement, or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including, without limitation, counsel to any Borrower),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta112.jpg]
-111- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders (or all Lenders if
so required by Section 9.03) and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of the Lenders. SECTION 8.05
Notice of Default. Neither Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default, unless such Agent shall have
received written notice from a Lender or a Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default.” The Administrative Agent will notify the Lenders of its
receipt of any such notice. The Agents shall take such action with respect to
such Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 7.01; provided, however, that unless and until an Agent
has received any such request, such Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable. SECTION 8.06 Credit
Decision. Each Lender acknowledges that none of the Agents or any of their
respective Related Parties has made any representation or warranty to it, and
that no act by an Agent hereinafter taken, including any review of the affairs
of the Borrowers and their Affiliates, shall be deemed to constitute any
representation or warranty by such Agent or Related Parties to any Lender. Each
Lender represents to the Agents that it has, independently and without reliance
upon any Agent or Related Party and based on such documents and information as
it has deemed appropriate, made its own appraisal of, and investigation into,
the business, prospects, operations, property, financial and other condition,
and creditworthiness of the Borrowers and their Affiliates, and all applicable
bank regulatory laws relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to the
Borrowers. Each Lender also represents that it will, independently and without
reliance upon any Agent or Related Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals, and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition, and creditworthiness of the Borrowers.
Except for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by an Agent, neither Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition, or creditworthiness of any Borrower which may come into the
possession of any of such Agent or its Related Parties. SECTION 8.07
Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender agrees to severally (and not jointly) indemnify each
Agent (to the extent not reimbursed by the Loan Parties and without limiting the
obligations of the Loan Parties hereunder), ratably according to its Applicable
Percentages of the Aggregate Exposure, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against any Agent in any way relating to or arising
out of this Agreement or any other Loan Document or any action taken or omitted
to be taken by any Agent in connection therewith; provided, that no Lender shall
be liable for any portion of such liabilities, obligations,



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta113.jpg]
-112- Second Amended and Restated Credit Agreement – Independence Contract
Drilling losses, damages, penalties, actions, judgments, suits, costs, expenses
or disbursements resulting from such Agent’s gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. If any indemnity furnished to an Agent or any other such Person
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. Without limiting the foregoing, each Lender agrees severally (and not
jointly) to reimburse each Agent promptly upon demand, ratably according to its
Applicable Percentage of the Aggregate Exposure, for any out-of-pocket expenses
(including reasonable counsel fees) incurred by such Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Loan Document, to the extent that such Agent is not reimbursed
for such expenses by the Loans Parties. The obligations of the Lenders under
this Section 8.07 are subject to Section 9.14 (which shall apply mutatis
mutandis to the Lenders’ obligations under this Section 8.07. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation of any Agent. SECTION 8.08 The Agents in Individual Capacity. The
financial institutions serving as Administrative Agent or Collateral Agent and
their respective Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with any Borrower and its Affiliates as though they were not Agents
hereunder and without notice to or consent of the Lenders. The Lenders
acknowledge that, pursuant to such activities, such financial institutions or
their respective Affiliates may receive information regarding any Borrower or
its Affiliates (including information that may be subject to confidentiality
obligations in favor of any such Borrower or such Affiliate) and acknowledge
that neither such Agent nor such financial institution shall be under any
obligation to provide such information to the Lenders. With respect to its Loans
and participations in Letters of Credit and Swingline Loans hereunder, such
financial institutions shall have the same rights and powers under this
Agreement as any other Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” include such financial institutions
in their individual capacities. SECTION 8.09 Successor Agents. (a) Any Agent may
resign at any time by giving written notice thereof to the Lenders and the
Administrative Borrower. Upon any such resignation, the Required Lenders shall
have the right to appoint a successor Agent. If no successor agent shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be any Lender or a commercial bank organized under
the laws of the United States of America or any political subdivision thereof
which has combined capital and reserves in excess of $250,000,000. Upon the
acceptance of any appointment as an Agent hereunder, such successor agent shall
thereupon succeed to and become vested with all the rights, powers, privileges,
duties and obligations of the retiring Agent and the term “Administrative
Agent,” “Collateral Agent,” or “Agents,” as the case may be, shall mean such
successor agent, and the retiring Agent shall be discharged from its duties and
obligations under the Loan Documents. After any retiring Agent’s resignation
hereunder, the provisions of this Article VIII shall continue



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta114.jpg]
-113- Second Amended and Restated Credit Agreement – Independence Contract
Drilling in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as an Agent. Any resignation by CIT Finance
LLC as Administrative Agent pursuant to this Section 8.09(a) shall also
constitute its resignation as the Collateral Agent, as a Swingline Lender and as
the Issuing Bank, unless otherwise specifically stated in writing by CIT Finance
LLC at its sole option. (b) If within forty-five (45) days after written notice
is given of the retiring Agent’s resignation under this Section 8.09 no
successor Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (or such later date as such retiring Agent
may in its sole discretion notify the Lenders and the Administrative Borrower)
(i) the retiring Agent’s resignation shall become effective, (ii) the retiring
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Agent under the Loan Documents until such time, if any,
as the Required Lenders appoint a successor Agent as provided above. After any
retiring Agent’s resignation hereunder as Agent shall have become effective, the
provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was an Agent under this Agreement.
SECTION 8.10 Collateral Matters. (a) The Lenders hereby irrevocably authorize
the Collateral Agent, at its option and in its sole discretion, to release any
Lien upon any Collateral and to terminate any guarantee (i) upon the termination
of the Commitments and payment and satisfaction in full of all Loans and
reimbursement obligations in respect of Letters of Credit, and the termination
of all outstanding Letters of Credit (whether or not any of such obligations are
due) and all other Obligations (other than contingent indemnification and
expense reimbursement obligations for which no claim has been made); (ii)
constituting property being sold or disposed of (or being encumbered pursuant to
clause (l) of the Permitted Encumbrance definition) if the Loan Party disposing
of such property certifies to the Collateral Agent that the sale or disposition
(or encumbrance) is made in compliance with Section 6.03 (or if applicable, a
Permitted Encumbrance permitted under said clause (l)) (and the Collateral Agent
may rely conclusively on any such certification without further inquiry); (iii)
constituting property in which no Loan Party owned any interest at the time the
Lien was granted or at any time thereafter; (iv) constituting property leased to
a Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement; or (v) pursuant to Section 8.10(b). Except as
provided above, the Collateral Agent will not release any of its Liens without
the prior written authorization of the Lenders (as required by Section 9.03);
provided that the Collateral Agent may, in its discretion, release the
Collateral Agent’s Liens on Collateral valued in the aggregate not in excess of
$250,000 during each Fiscal Year without the prior written authorization of any
Lender. Upon request by the Collateral Agent or the Borrowers at any time, the
Lenders will confirm in writing the Collateral Agent’s authority to release any
Collateral Agent’s Liens upon particular types or items of Collateral pursuant
to this Section 8.10. (b) In the event that any Loan Party conveys, sells,
leases, assigns, transfers or otherwise disposes of all or any portion of any of
the Capital Stock or assets of a Loan Party to a person that is not (and is not
required to become) a Loan Party, in each case in a transaction not prohibited
by Section 6.03 and so long no Event of Default is then continuing or would
result therefrom, the Collateral Agent shall promptly (and the Lenders hereby
authorize the Collateral



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta115.jpg]
-114- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Agent to) take such action and execute any such documents as may be
reasonably requested by the Administrative Borrower and at the Administrative
Borrower’s expense to release, share or subordinate any Liens created by any
Loan Document in respect of such assets or Capital Stock, and, in the case of a
disposition of the Capital Stock of any Subsidiary that is a Loan Party in a
transaction not prohibited by Section 6.03 and as a result of which such
Subsidiary would cease to be a Loan Party, thus terminating such Subsidiary’s
Guaranty obligation under the Guarantee and Collateral Agreement (other than
with respect to obligations that expressly survive a termination); provided,
however, that (i) the Collateral Agent shall not be required to execute any such
document on terms which, in the Collateral Agent’s reasonable opinion, would
expose the Collateral Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Borrowers in respect of) all interests retained by the
Borrowers, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. In addition, the Collateral Agent agrees to
take such actions as are reasonably requested by the Administrative Borrower and
at the Administrative Borrower’s expense to terminate the Liens and security
interests created by the Loan Documents when all the Obligations (other than in
respect of contingent indemnification and expense reimbursement obligations for
which no claim has been made) are paid in full and all Letters of Credit and
Commitments are terminated, and upon receipt by the Administrative Agent, for
the benefit of Agents and Lenders, of liability releases from the Loan Parties
in form and substance satisfactory to the Administrative Agent. Any
representation, warranty or covenant contained in any Loan Document relating to
any such Capital Stock, asset or Subsidiary of the Administrative Borrower shall
no longer be deemed to be made once such Capital Stock or asset is so conveyed,
sold, leased, assigned, transferred or disposed of. Upon any release or
termination in connection with the foregoing, the Collateral Agent shall (and is
hereby authorized by the Lenders to) execute such documents as may reasonably
requested by the Administrative Borrower to evidence the release of the
Collateral Agent’s Liens upon such Collateral all without recourse or warranty.
Notwithstanding the foregoing or the payment in full of the Obligations,
Collateral Agent shall not be required to terminate its Liens in the Collateral
unless, with respect to any loss or damage Agents may incur as a result of
dishonored checks or other items of payment received by Agents from any Borrower
or any Account Debtor and applied to the Obligations, Agents shall, at their
option, (i) have received a written agreement satisfactory to Agents, executed
by Administrative Borrower and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
the Agents and each Lender from any such loss or damage or (ii) have retained
cash Collateral or other Collateral for such period of time as the Agents, in
their reasonable discretion, may deem necessary to protect the Agent and each
Lender from any such loss or damage. (c) The Collateral Agent shall have no
obligation whatsoever to any of the Lenders to assure that the Collateral exists
or is owned by any Loan Party or is cared for, protected, or insured or has been
encumbered, or that the Collateral Agent’s Liens have been properly or
sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure, or fidelity, or to continue
exercising, any of the rights, authorities, and powers granted or available to
the Collateral Agent pursuant to any of the Loan Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission, or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta116.jpg]
-115- Second Amended and Restated Credit Agreement – Independence Contract
Drilling interest in the Collateral and its capacity as one of the Lenders, and
that the Collateral Agent shall have no other duty or liability whatsoever to
any Lender as to any of the foregoing. (d) In the event of a foreclosure by any
Agent on any of the Collateral pursuant to a public or private sale or any court
ordered sale of the Collateral, such Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale and such Agent, as agent for and
representative of Lenders (but not any Lender or Lenders in its or their
respective individual capacities unless the Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by such Agent
at such sale. (e) Notwithstanding anything to the contrary contained herein or
in any other Loan Document, the authority to enforce rights and remedies
hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings in
connection with such enforcement shall be instituted and maintained exclusively
by, the applicable Agent (or its agents or designees) in accordance with the
Loan Documents for the benefit of the applicable Secured Parties; provided that
the foregoing shall not prohibit (i) any Agent from exercising on its own behalf
the rights and remedies that inure to its benefit (solely in its capacity as
such Agent) hereunder and under the other Loan Documents, (ii) each of the
Issuing Bank and the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as such) hereunder and under
the other Loan Documents, (iii) any Lender or Participant from exercising setoff
rights in accordance with Section 9.09, (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Bankruptcy Code or other
debtor relief law or (v) any Lender from exercising any express right or remedy
of such Lender under the Loan Documents where an Agent does not have the power
and authority under the Loan Documents to act on behalf of such Lender; and
provided, further, that if at any time there is no Person acting as the
Administrative Agent or the Collateral Agent hereunder and under the other Loan
Documents, then (A) the Required Lenders shall have the rights otherwise
ascribed to the applicable Agent pursuant to Section 8.10 and (B) in addition to
the matters set forth in Section 8.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders. Prior to the initial commencement of the
exercise of the Collateral Agent’s secured creditor remedies as to the Rigs, the
Collateral Agent shall endeavor to consult with the Lenders regarding the nature
of the secured remedies it proposes to commence, provided that nothing in this
sentence shall (i) confer any right or remedy in favor of any Loan Party or (ii)
confer any consent or blocking right in respect of the exercise, the manner of
exercise or any other aspect related to such remedies. SECTION 8.11 Restrictions
on Actions by Lenders. Each of the Lenders agrees that it shall not, unless
specifically requested to do so by the Administrative Agent or unless acting as
part of the Required Lenders, take or cause to be taken any action to enforce
its rights under this Agreement or against any Loan Party, including the
commencement of any legal or equitable proceedings, to foreclose any Lien on, or
otherwise enforce any security interest in, any of the Collateral.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta117.jpg]
-116- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 8.12 Agency for Perfection. Each Lender hereby appoints each
other Lender as agent for the purpose of perfecting the Lenders’ security
interest in assets which, in accordance with Article 9 of the UCC can be
perfected only by possession. Should any Lender (other than the Collateral
Agent) obtain possession of any such Collateral, such Lender shall notify the
Collateral Agent thereof, and, promptly upon the Collateral Agent’s request
therefor shall deliver such Collateral to the Collateral Agent or otherwise deal
with such Collateral in accordance with the Collateral Agent’s instructions.
SECTION 8.13 Concerning the Collateral and the Related Loan Documents. Each
Lender agrees that any action taken by an Agent or the Required Lenders, as
applicable, in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by an Agent or the Required Lenders, as applicable,
of their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all of the
Lenders. SECTION 8.14 Reports and Financial Statements; Disclaimer by Lenders.
By signing this Agreement, each Lender: (a) is deemed to have requested that the
Agents furnish such Lender, promptly after it becomes available, (i) a copy of
all financial statements to be delivered by the Borrowers hereunder, (ii) a copy
of any notice of Default or Event of Default received by such Agent and (iii) a
copy of each Report; (b) expressly agrees and acknowledges that no Agent (i)
makes any representation or warranty as to the accuracy of any Report, or (ii)
shall be liable for any information contained in any Report; (c) expressly
agrees and acknowledges that the Reports are not comprehensive audits or
examinations, that the Agent or other party performing any audit or examination
will inspect only specific information regarding the Borrowers and will rely
significantly upon the Borrowers’ books and records, as well as on
representations of the Borrowers’ personnel; (d) agrees to keep all Reports
confidential in accordance with Section 9.13; and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
agrees: (i) to hold the Agents and any such other Person or Lender preparing a
Report harmless from any action the indemnifying Lender may take or conclusion
the indemnifying Lender may reach or draw from any Report in connection with any
loans or other credit accommodations that the indemnifying Lender has made or
may make to the Borrowers, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a loan or loans of the Borrowers; and (ii) to
pay and protect, and indemnify, defend, and hold the Agents and any such other
Person or Lender preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable costs of counsel) incurred by the Agents and any such other Lender
preparing a Report as the direct or indirect result of any third parties who
might obtain all or part of any Report through the indemnifying Lender.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta118.jpg]
-117- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 8.15 Relation Among Lenders. The Lenders are not partners or
co- venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Agents) be authorized to
act for, any other Lender. SECTION 8.16 Lead Arranger; Syndication Agent. None
of the Lead Arranger, or Syndication Agent shall have any duties, liabilities,
right, power or responsibilities hereunder in its capacity as such. ARTICLE IX
MISCELLANEOUS SECTION 9.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone or Electronic
Transmission (and subject to Section 9.01(b)), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, as follows: (i) if to any Loan Party, to the Administrative
Borrower at: Independence Contract Drilling, Inc. 11601 N. Galayda Drive
Houston, Texas 77086 Attention: Philip A. Choyce Facsimile No: (281) 605-5034
E-mail: pchoyce@icdrilling.com (ii) if to the Administrative Agent, Collateral
Agent or the Swingline Lender, to: c/o CIT Finance LLC 12221 Merit Drive, Suite
1700 Dallas, Texas 75251 Attention: Regional Credit Manager Facsímile No: (972)
455-1676 E-mail: stewart.mcleod@cit.com with a copy to: CIT Finance LLC 11 West
42nd St., 12th Floor New York, New York 10036 Attention: Law Department –
Commercial & Industrial Facsimile No: (212) 771-9520 E-mail: Fred.Avila@cit.com



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta119.jpg]
-118- Second Amended and Restated Credit Agreement – Independence Contract
Drilling with an additional copy to (for informational purposes only): Holland &
Knight LLP 200 Crescent Court, Suite 1600 Dallas, Texas 75201 Attention: Eric W.
Kimball Facsimile No.: (214) 964-9501 E-mail: Eric.Kimball@hklaw.com (iii) if to
any other Lender, to it at its address or facsimile number or e- mail address
set forth in its Administrative Questionnaire. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the other parties hereto. (b) All such notices and other
communications (i) sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received,
or (ii) sent by facsimile shall be deemed to have been given when sent, provided
that if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next Business Day
for the recipient, or (iii) sent by Electronic Transmission shall be deemed to
have been given (x) if delivered by posting to an E-System or other Intranet or
extranet-based website, prior to 5:00 p.m., New York City time, on the date of
such posting and (y) if delivered by any other Electronic Transmission, prior to
5:00 p.m., New York City time, on the date of transmission thereof. SECTION 9.02
Electronic Transmissions; Public-Side Lenders. (a) Authorization. Each Agent and
its Related Parties is authorized to transmit, post or otherwise make or
communicate, in its sole discretion (but shall not be required to do so),
Electronic Transmissions in connection with any Loan Document and the
transactions contemplated therein; provided, however, that no notice to any Loan
Party shall be made by posting to an Internet or extranet-based site or other
equivalent service but may be made by e-mail or E-Fax. Each Borrower and each
Secured Party hereby acknowledges and agrees that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including, without limitation, risks of interception, disclosure and
abuse and each indicates it assumes and accepts such risks by hereby authorizing
each Agent and its Related Parties to transmit Electronic Transmissions. (b)
Signatures. No Electronic Transmission shall be denied legal effect merely
because it is made electronically. Electronic Transmissions that are not readily
capable of bearing either a signature or a reproduction of a signature may be
signed, and shall be deemed signed, by attaching to, or logically associating
with such Electronic Transmission, an E-Signature, upon which each Secured Party
and Loan Party may rely and assume the authenticity thereof. Each Electronic
Transmission containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original. Each E-Signature shall be deemed sufficient to
satisfy any requirement for a “signature” and each



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta120.jpg]
-119- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Electronic Transmission shall be deemed sufficient to satisfy any
requirement for a “writing”, in each case including pursuant to any Loan
Document, the UCC, the Federal Uniform Electronic Transactions Act, the
Electronic Signatures in Global and National Commerce Act and any substantive or
procedural law governing such subject matter. Each party or beneficiary hereto
agrees not to contest the validity or enforceability of an Electronic
Transmission or E-Signature under the provisions of any applicable law requiring
certain documents to be in writing or signed; provided, however, that nothing
herein shall limit such party’s or beneficiary’s right to contest whether an
Electronic Transmission or E-Signature has been altered after transmission. (c)
Separate Agreements. All uses of an E-System shall be governed by and subject
to, in addition to this Section 9.02, separate terms and conditions posted or
referenced in such E-System and related agreements, documents or other
instruments executed by Secured Parties and Loan Parties in connection with such
use. Notwithstanding the foregoing, if the confidentiality restrictions posted
or referenced in such E-System conflict with the confidentiality restrictions
set forth in this Agreement, then the confidentiality restrictions of this
Agreement shall govern and control. (d) Limitation of Liability. All E-Systems
and Electronic Transmissions shall be provided “as is” and “as available.” No
Agent or any of their Related Parties warrants the accuracy, adequacy or
completeness of any E-Systems or Electronic Transmission and disclaims all
liability for errors or omissions therein. No warranty of any kind is made by
any Agent or any of its Related Parties in connection with any E-Systems or
Electronic Communication, including any warranty of merchantability, fitness for
a particular purpose, non-infringement of third party rights or freedom from
viruses or other code defects. Each Borrower and each Secured Party (other than
the Administrative Agent) agrees that no Agent have any responsibility for
maintaining or providing any equipment, software, services or any testing
required in connection with all Electronic Transmissions or otherwise required
for any E-System. (e) Public-Side Lenders. Each Borrower hereby acknowledge that
certain of the Lenders may be “public-side” Lenders (i.e., Lenders who do not
wish to receive material non- public information with respect to the Loan
Parties or their securities) (each, a “Public Lender”). The Borrowers agree to
clearly and conspicuously designate as “PUBLIC” all materials that the Loan
Parties intend to be made available to Public Lenders. By designating such
materials as “PUBLIC”, the Borrowers authorize such materials to be made
available to a portion of any E- System designated “Public Investor” (or
equivalent designation), which is intended to contain only information that (x)
prior to any public offering of securities by ICD or any other Loan Party, is of
a type that would be contained in a customary offering circular for an offering
of debt securities made in reliance on Rule 144A under the Securities Act or (y)
following any public offering of securities by ICD or any other Loan Party, is
either publicly available or not material information (though it may be
sensitive and proprietary) with respect to parent or any Loan Party or its
securities for purposes of United States Federal and State securities laws.
SECTION 9.03 Waivers; Amendments. (a) No failure or delay by any Agent, the
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta121.jpg]
-120- Second Amended and Restated Credit Agreement – Independence Contract
Drilling abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. No waiver of any provision of any Loan Document or consent
to any departure by any Loan Party therefrom shall in any event be effective
unless the same shall be permitted by Section 9.03(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of
Event of Default, regardless of whether any Agent, any Lender or the Issuing
Bank may have had notice or knowledge of such Event of Default at the time. (b)
Neither this Agreement nor any other Loan Document (other than the Fee Letter)
nor any provision hereof or thereof may be waived, amended or modified except
(i) in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrowers and (x) the Required Lenders or (y) the
Administrative Agent, with the consent of the Required Lenders, or (ii) in the
case of any other Loan Document (other than the Fee Letter), pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, with the consent of the
Required Lenders; provided that no such agreement shall: (i) increase the
Commitment of any Lender without the written consent of such Lender; (ii) reduce
or forgive the principal amount of any Loan owing to any Lender or reduce the
rate of interest thereon, or reduce or forgive any interest or fees payable
hereunder to any Lender, without the written consent of such Lender; (iii)
postpone the maturity of any Loan owing to any Lender, or any scheduled date of
payment of the principal amount of any Loan owing to any Lender, or any date for
the payment of any interest, fees or other Obligations payable hereunder to any
Lender, or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date of expiration of any Commitment of any Lender, without the
written consent of such Lender; (iv) increase the sum of aggregate Commitments
to an amount in excess of $85,000,000, except with the consent of each Lender or
except as contemplated under Section 2.01(c); (v) change Section 2.10(b),
Section 2.11(c) or Section 7.03 in a manner that would alter the manner in which
payments are shared, without the written consent of each Lender affected
thereby; (vi) increase the advance rates or modify the definition of “Borrowing
Base” or any component definition directly used in such definition if such
increase or modification would increase Availability, in each case without the
written consent of each Lender, provided that the foregoing shall not limit the
discretion of the Administrative Agent to establish, change or eliminate
Reserves (provided further that to make any financial covenants less
restrictive, the consent of the Required Lenders shall be required);



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta122.jpg]
-121- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (vii) change any of the provisions of this Section 9.03(b) or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender; (viii) except as
provided in Section 8.10 or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
(ix) affect the rights or duties of the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender hereunder without the prior
written consent of the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender, as the case may be; or (x) contractually
subordinate any of the Liens granted to the Collateral Agent without the consent
of each Lender, provided, however, this subparagraph (x) shall not apply to a
subordination of the Liens granted to the Collateral Agent if such subordination
arises pursuant to the granting of liens or superpriority claims pursuant to
Section 364 of Title 11 of the United States Code (the “Bankruptcy Code”) or any
other provision of the Bankruptcy Code. (c) Notwithstanding the foregoing,
neither the consent of the Required Lenders nor the consent of any affected
Lender shall be required for any amendment or supplement to this Agreement
entered into pursuant to or in connection with Section 2.01(c) (except that to
make financial covenants less restrictive, the consent of the Required Lenders
shall be required). (d) The Administrative Agent may (i) amend the Commitment
Schedule to reflect assignments entered into pursuant to Section 9.05, (ii) with
consent of the Borrowers only, amend, modify or supplement this Agreement to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, modification or supplement does not adversely affect the rights of
any Lender, and (iii) waive payment of the fee required under Section
9.05(b)(ii)(C). (e) If, in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender” or “each Lender affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then, so long as the Administrative Agent is not a Non-Consenting
Lender, the Borrowers may elect to replace all, but not less than all,
Non-Consenting Lenders as Lenders party to this Agreement, provided that,
concurrently with such replacement, (i) one or more Eligible Assignees shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lenders pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lenders to be terminated as of such date and
to comply with the requirements of Section 9.05(b), and (ii) the Borrowers shall
pay to each such Non-Consenting Lender in same day funds on the day of such
replacement (1) all interest, fees and other amounts then accrued but unpaid to
such Non-Consenting Lender by the Borrowers hereunder to and including the date
of termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta123.jpg]
-122- Second Amended and Restated Credit Agreement – Independence Contract
Drilling Lender on the day of such replacement under Section 2.16 had the Loans
and Obligations of such Non-Consenting Lender been prepaid on such date rather
than sold to the replacement Lender. SECTION 9.04 Expenses; Indemnity; Damage
Waiver. (a) Expenses. (i) The Borrowers shall pay all reasonable, documented
out-of- pocket expenses incurred by the Agents and their respective Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Agents, in connection with the syndication as of the Effective Date or pursuant
to Section 2.01(c) and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) the Borrowers shall pay all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(iii) the Borrowers shall pay all out-of-pocket expenses incurred by any Agent,
the Issuing Bank or any Lender, including the fees, charges and disbursements of
any advisors, consultants, accountants or counsel for the Agents, the Issuing
Bank or any Lender, in connection with the enforcement, collection or protection
of its rights in connection with the Loan Documents, including its rights under
this Section 9.04, or in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred in
connection with any sale or other realization upon the Collateral or during any
workout, restructuring, negotiations or a solvency or bankruptcy proceedings in
respect of such Loans or Letters of Credit. Expenses being reimbursed by the
Borrowers under this Section 9.04(a) include, without limiting the generality of
the foregoing, costs and expenses incurred in connection with: (i) subject to
the limitations set forth in Section 5.10, appraisals of all or any portion of
the Collateral (including travel, lodging, meals and other out-of-pocket
expenses of the appraisers); (ii) subject to the limitations set forth in
Section 5.06, field examinations and the preparation of Reports at either the
Collateral Agent’s then customary charge (such charge is currently $1,000 per
day (or portion thereof) for each Person employed by the Collateral Agent (who
may be an employee of Collateral Agent) with respect to each field examination)
or at the fee charged by a third party retained by the Collateral Agent, plus in
each case travel, lodging, meals and other out of pocket expenses; (iii) lien
searches; (iv) taxes, fees and other charges for recording any Mortgages, filing
financing statements and continuations, and other actions to perfect, protect,
and continue the Collateral Agent’s Liens; (v) sums paid or incurred to take any
action required of any Loan Party under the Loan Documents that such Loan Party
fails to pay or take; and



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta124.jpg]
-123- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (vi) costs and expenses of forwarding loan proceeds, collecting checks
and other items of payment, and establishing and maintaining the accounts and
lock boxes, and costs and expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrowers as Loans
or to another deposit account, all as described in Section 2.18(c). (b)
Indemnities. The Borrowers shall indemnify the Administrative Agent, the
Collateral Agent, the Lead Arranger, the Syndication Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, on an after-Tax basis, any and all losses, claims, damages, penalties,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) the handling of the Funding Accounts, Collection Account, any
account subject to a Blocked Account Agreement and Collateral of Borrowers as
herein provided, (iv) the Agent, Issuing Bank or Lender relying on any
instructions of the Administrative Borrower, (v) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrowers or any of their Subsidiaries, or any Environmental Liability
related in any way to the Borrowers or any of their Subsidiaries, or (vi) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee or any Loan Party is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are finally determined by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee in a
final nonappealable order or judgment. (c) No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby; provided, however, that the
foregoing shall not, and shall not be deemed to, release any Person from
liability arising under this Agreement (if any) resulting from such Person’s
failure to comply with Section 9.13 hereof. The relationship between any Loan
Party, on the one hand, and the Lenders, the Issuing Bank and the Agents, on the
other hand, shall be solely that of debtor and creditor. None of the Agents, the
Issuing Bank or any Lender (i) shall have any fiduciary responsibilities to any
Loan Party, or (ii) undertakes any responsibility to any Loan Party to review or
inform such Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. To the extent permitted by applicable law, no
Loan Party shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages)



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta125.jpg]
-124- Second Amended and Restated Credit Agreement – Independence Contract
Drilling arising out of, in connection with, or as a result of, this Agreement
or any agreement or instrument contemplated hereby, the Transactions, any Loan
or Letter of Credit or the use of the proceeds thereof. (d) All amounts due
under this Section shall be payable promptly after written demand therefor. (e)
In no event shall any Indemnitee be liable on any theory of liability for any
special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings). SECTION 9.05 Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of their rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void), and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), Participants (to
the extent provided in Section 9.05(c)) and, to the extent expressly
contemplated hereby, the Related Parties of the Administrative Agent, the
Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) (i) Subject to the conditions set
forth in Section 9.05(b)(ii), any Lender may assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it). (ii) Assignments shall be subject to the following conditions: (A) except
in the case of an assignment to a Lender or an Affiliate or Approved Fund of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $5,000,000 in the case of assignments of
Commitments, unless each of the Administrative Borrower and the Administrative
Agent otherwise consent (such consent of Administrative Borrower not to be
unreasonably withheld, conditioned or delayed), provided that no such consent of
the Administrative Borrower shall be required if an Event of Default has
occurred and is continuing, provided further that the Administrative Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta126.jpg]
-125- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (B) after giving effect to any partial assignment of a Lender’s
Commitment, the assignor’s Commitment shall not be less than $5,000,000; (C) the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 payable to the Administrative Agent (unless waived by the Administrative
Agent at its sole option); and (D) the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire. (iii)
Subject to acceptance and recording thereof pursuant to Section 9.05(b)(iv),
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.04). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.05
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.05(c).
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of and interest owing on, the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrowers, the Agents, the Issuing
Bank and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as the absolute owner of any Obligations
held by such Person, as included in the Register, for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Administrative Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice. (v) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in Section 9.05(b),
if applicable and any written consent to such assignment required by Section
9.05(b), the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Sections 2.04, 2.05, 2.06,
2.07(b), 2.18(e) or 8.07, the Administrative Agent shall have no obligation to
accept such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta127.jpg]
-126- Second Amended and Restated Credit Agreement – Independence Contract
Drilling all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph. (c) (i) Any Lender may, without the consent of any
Person a party to this Agreement (other than as is required under the definition
of “Eligible Assignee”), sell participations to one or more banks or other
entities who would otherwise constitute Eligible Assignees (a “Participant”) in
all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, and (C) the Borrowers, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) through (iii) of the first proviso to Section 9.03(b)
that affects such Participant. Subject to Section 9.05(c)(ii), the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations therein, including
the requirement under Section 2.17(f) (it being understood that the
documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.05(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(d) as though it were a Lender. (ii) A Participant shall
not be entitled to receive any greater payment under Sections 2.15 or 2.17 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Administrative Borrower’s prior written
consent. A Participant that would be a Non-U.S. Lender if it were a Lender shall
not be entitled to the benefits of Section 2.17 unless the Administrative
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.17(e) as though it were a Lender. (iii) Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”) in a manner that shall cause the Loans to be considered to be in
“registered form” for purposes of Section 163(f) of the Code; provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is registered under Section 5f.103-1(c) of the U.S. Federal Income
Tax Regulations, or as reasonably requested by the Borrowers in order to comply
with their respective reporting and withholding obligations under FATCA. The
entries in the Participant Register shall be conclusive absent manifest error,



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta128.jpg]
-127- Second Amended and Restated Credit Agreement – Independence Contract
Drilling and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement. (d) Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender or an Affiliate of such Lender, including, without limitation,
any pledge or assignment to secure obligations to a Federal Reserve Bank, and
this Section 9.05 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto. (e) Securitization.
In addition to any other assignment permitted pursuant to this Section, Loan
Parties hereby acknowledge that (x) the Lenders, their Affiliates and Approved
Funds (“Lender Parties”) may sell or securitize the Loans (a “Securitization”)
through the pledge of the Loans as collateral security for loans to a Lender
Party or the assignment or issuance of direct or indirect interests in the Loans
(such as, for instance, collateralized loan obligations), and (y) such
Securitization may be rated by a rating agency. The Loan Parties shall
reasonably cooperate with the Lender Parties to effect the Securitization
including, without limitation, by (a) amending this Agreement and the other Loan
Documents, and executing such additional documents, as reasonably requested by
the Lenders in connection with the Securitization; provided that (i) any such
amendment or additional documentation does not impose material additional costs
on Borrower and (ii) any such amendment or additional documentation does not
materially adversely affect the rights, or materially increase the obligations,
of Borrower under the Loan Documents or change or affect in a manner adverse to
Borrower the financial terms of the Loans, (b) providing such information as may
be reasonably requested by the Lenders or rating agencies in connection with the
rating of the Loans or the Securitization, and (c) providing a certificate (i)
agreeing to indemnify the Lender Parties, or any party providing credit support
or otherwise participating in the Securitization, including any investors in a
securitization entity (collectively, the “Securitization Parties”) for any
losses, claims, damages or liabilities (the “Securitization Liabilities”) to
which the Lender Parties or such Securitization Parties may become subject
insofar as the Securitization Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
any Loan Document or in any writing delivered by or on behalf of any Loan Party
to the Lender Partiers in connection with any Loan Document or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein, or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and such indemnity shall survive any transfer by the Lenders or
their successors or assigns of the Loans, and (ii) agreeing to reimburse the
Lender Parties and the other Securitization Parties for any legal or other
expenses reasonably incurred by such Persons in connection with defending the
Securitization Liabilities. SECTION 9.06 Survival. All covenants, agreements,
representations and warranties made by the Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, the Issuing Bank or any Lender may have had



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta129.jpg]
-128- Second Amended and Restated Credit Agreement – Independence Contract
Drilling notice or knowledge of any Event of Default or incorrect representation
or warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and
9.04 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any provision
hereof. SECTION 9.07 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agents and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement. SECTION 9.08
Severability. Any provision of any Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.09 Right of Setoff. In addition to any rights and remedies of the
Lenders provided by law, if an Event of Default exists or the Loans have been
accelerated, each Lender and each of its Affiliates is authorized at any time
and from time to time, without prior notice to the Borrowers, any such notice
being waived by the Borrowers to the fullest extent permitted by law, to set-off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held by, and other indebtedness at any time owing by, such
Lender or Affiliate to or for the credit or the account of any Borrower against
any and all Obligations owing to such Lender, now or hereafter existing,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any Loan Document and although such
Obligations may be contingent or unmatured. Each Lender agrees promptly to
notify the Borrowers and the Administrative Agent after any such set-off and
application made by such Lender or any Affiliate; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. NOTWITHSTANDING THE FOREGOING, NO LENDER OR AFFILIATE THEREOF SHALL
EXERCISE ANY RIGHT OF SET OFF, BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT
ACCOUNT OR PROPERTY OF ANY BORROWER HELD OR MAINTAINED BY SUCH LENDER WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta130.jpg]
-129- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 9.10 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF
PROCESS. (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HERETO AND THERETO SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. (b) EACH OF THE LOAN
PARTIES AND SECURED PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY (INCLUDING ITS APPELLATE
DIVISION), AND OF ANY OTHER APPELLATE COURT IN THE STATE OF NEW YORK, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS
IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW; PROVIDED THAT ANY
SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE
BROUGHT, AT THE OPTION OF THE ADMINISTRATIVE AGENT (OR AT THE DIRECTION OF THE
REQUIRED LENDERS IF SUCH DIRECTION IS GIVEN BEFORE SUCH A SUIT IS BROUGHT BY THE
ADMINISTRATIVE AGENT) IN THE COURTS OF ANY JURISDICTION WHERE SUCH PROPERTY IS
LOCATED TO THE EXTENT SUCH COURTS HAVE JURISDICTION OVER THE RELEVANT OBLIGOR OR
OVER SUCH COLLATERAL OR OTHER PROPERTY. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ISSUING BANK OR LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION. (c) EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 9.10(B). EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta131.jpg]
-130- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (d) EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.01. NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. SECTION 9.11
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION. SECTION 9.12 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement. SECTION 9.13 Confidentiality. (a)
Each Borrower acknowledges that (i) from time to time financial advisory,
investment banking and other services may be offered or provided to it (in
connection with this Agreement or otherwise) by each Lender or by one or more
subsidiaries of such Lender and (ii) information delivered to each Lender by the
Loan Parties may be provided to each such subsidiary and affiliate, it being
understood that any such subsidiary or affiliate receiving such information
shall be bound by the provisions of Section 9.13(b) as if it were a Lender under
this Agreement. (b) Each of the Administrative Agent, the Issuing Bank and the
Lenders severally and not jointly agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its and its Affiliates’ directors, officers, employees, advisors, managers and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested or required by any
regulatory authority or by the NAIC, (iii) to the extent required by applicable
laws or regulations or by any subpoena or similar legal process, (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(vi) to any nationally recognized rating agency or service (including Moody’s
Investor Services, Inc., S&P and Fitch Ratings Ltd.) that requires access to
information about a Lender’s (or a potential Lender’s) investment portfolio in
connection with ratings to be issued with respect to such Lender (or potential
Lender) or with



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta132.jpg]
-131- Second Amended and Restated Credit Agreement – Independence Contract
Drilling respect to an Approved Fund, (vii) subject to an agreement containing
provisions substantially similar to those set forth in this Section, to (A) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement, (B) any investor or
prospective investor in an Approved Fund and any trustee, collateral manager,
servicer, noteholder or secured party in an Approved Fund or (C) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Loan Parties and their obligations, (vii) with the consent of
the Administrative Borrower, or (ix) to the extent such Information (A) becomes
publicly available other than as a result of a breach of this Section, or (B)
becomes available to any Agent, Issuing Bank or Lender on a non-confidential
basis from a source other than the Borrowers. For the purposes of this Section
9.13, “Information” means all information received from the Borrowers relating
to the Borrowers or their business, other than any such information that is
available to any Agent, Issuing Bank or Lender on a non-confidential basis prior
to disclosure by the Borrowers. Any Person required to maintain the
confidentiality of Information as provided in this Section 9.13 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, any Agent or Lender may issue and disseminate to
the public general information describing this credit facility, including the
names and addresses of the Borrowers and a general description of the Borrowers’
businesses, and may (so long as the Administrative Borrower has previously
reviewed and approved the form of such advertisement or promotional materials)
use Borrowers’ names in published advertising and other promotional materials.
The obligations of the Administrative Agent, the Issuing Bank and the Lenders
under this Section 9.13 shall terminate upon the termination of the Commitments
and the payment and satisfaction in full of all Loans and Letter of Credit
Obligations. SECTION 9.14 Several Obligations; Nonreliance; Violation of Law.
The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any Margin Stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation. SECTION 9.15 USA Patriot Act. Each Lender that
is subject to the requirements of the Patriot Act hereby notifies the Borrowers
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers, which information
includes the names and addresses of the Borrowers and other information that
will allow such Lender to identify the Borrowers in accordance with the Patriot
Act. SECTION 9.16 Execution of Loan Documents. The Lenders hereby empower and
authorize the Administrative Agent and Collateral Agent, on behalf of the
Lenders, to execute and deliver to the Loan Parties the other Loan Documents and
all related agreements, certificates, documents, or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta133.jpg]
-132- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.17 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. SECTION 9.18 Administrative
Borrower; Joint and Several Liability. (a) Each Borrower hereby irrevocably
appoints Independence Contract Drilling, Inc. as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until the
Administrative Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed Administrative Borrower. Each Borrower hereby irrevocably
appoints and authorizes the Administrative Borrower (i) to provide the Agents,
Issuing Bank and Lenders with all notices with respect to Borrowings and Letters
of Credit obtained for the benefit of any Borrower and all other notices and
instructions under this Agreement and (ii) to take such action as the
Administrative Borrower deems appropriate on its behalf to obtain Borrowings and
Letters of Credit and to exercise such other powers as are reasonably incidental
thereto to carry out the purposes of this Agreement. It is understood that the
handling of the Funding Accounts, Collection Account, any account subject to a
Blocked Account Agreement and Collateral of Borrowers in a combined fashion, as
more fully set forth herein, is done solely as an accommodation to Borrowers in
order to utilize the collective borrowing powers of Borrowers in the most
efficient and economical manner and at their request, and that no Agent, Issuing
Bank or Lender shall incur any liability to any Borrower as a result hereof.
Each Borrower expects to derive benefit, directly or indirectly, from the
handling of the Funding Accounts, Collection Account, any account subject to a
Blocked Account Agreement and the Collateral in a combined fashion since the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group. To induce the Agents, Issuing Bank and
Lenders to do so, and in consideration thereof, each Borrower hereby jointly and
severally agrees to indemnify each Agent, Issuing Bank and Lender and hold it
harmless against any and all liability, expense, loss or claim of damage or
injury, made against such Lender by any Borrower or by any third party
whosoever, arising from or incurred by reason of (a) the handling of the Funding
Accounts, Collection Account, any account subject to a Blocked Account Agreement
and Collateral of Borrowers as herein provided, (b) such Agent, Issuing Bank or
Lender relying on any instructions of the Administrative Borrower, or (c) any
other action taken by the Agent, Issuing Bank or Lenders hereunder or under the
other Loan Documents, except that Borrowers will have no liability under this
Section 9.18 with respect to any liability that has been finally determined by a
court of competent jurisdiction to have resulted solely from the gross
negligence or willful misconduct of such indemnified party.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta134.jpg]
-133- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (b) Unless otherwise specifically provided herein, all references to
“Borrower” or “Borrowers” herein shall refer to and include each of the
Borrowers separately and all representations contained herein shall be deemed to
be separately made by each of them, and each of the covenants, agreements and
obligations set forth herein shall be deemed to be the joint and several
covenants, agreements and obligations of them. Any notice, request, consent,
report or other information or agreement delivered to any Agent or Lender by the
Borrowers shall be deemed to be ratified by, consented to and also delivered by
the other Borrowers. Each Borrower recognizes and agrees that each covenant and
agreement of “Borrower” or “Borrowers” under this Agreement and the other Loan
Documents shall create a joint and several obligation of the Borrowers, which
may be enforced against Borrowers, jointly or against each of the Borrowers
separately. (c) All Loans to the Borrowers, upon funding, shall be deemed to be
jointly funded to and received by the Borrowers. Each Borrower jointly and
severally agrees to pay, and shall be jointly and severally liable under this
Agreement for, all Obligations of the Borrowers, regardless of the manner or
amount in which proceeds of such Loans are used, allocated, shared, or disbursed
by or among the Borrowers themselves, or the manner in which an Agent and/or any
Lender accounts for such Loans or other extensions of credit on its books and
records. Each Borrower shall be liable for all amounts due to an Agent and/or
any Lender under this Agreement, regardless of which Borrower actually receives
Loans or other extensions of credit hereunder or the amount of such Loans and
extensions of credit received or the manner in which such Agent and/or such
Lender accounts for such Loans or other extensions of credit on its books and
records. Each Borrower’s Obligations with respect to Loans and other extensions
of credit made to it, and such Borrower’s Obligations arising as a result of the
joint and several liability of such Borrower hereunder, with respect to Loans
made to the other Borrowers hereunder, shall be separate and distinct
obligations, but all such Obligations of the Borrowers shall be primary
obligations of such Borrower. The Borrowers acknowledge and expressly agree with
the Agents, the Issuing Bank and each Lender that the joint and several
liability of each Borrower is required solely as a condition to, and is given
solely as inducement for and in consideration of, credit or accommodations
extended or to be extended under the Loan Documents to any or all of the other
Borrowers. Each Borrower’s obligations under this Agreement and as an obligor
under the Collateral Documents shall be separate and distinct obligations. Upon
any Event of Default, the Agents may proceed directly and at once, without
notice, against any Borrower to collect and recover the full amount, or any
portion of the Obligations, without first proceeding against any other Borrower
or any other Person, or against any security or collateral for the Obligations.
Each Borrower consents and agrees that the Agents shall be under no obligation
to marshal any assets in favor of any Borrower or against or in payment of any
or all of the Obligations. (d) With respect to any Borrower’s Obligations
arising as a result of the joint and several liability of the Borrowers
hereunder with respect to Loans or other extensions of credit made to any of the
other Borrowers hereunder, such Borrower waives, until the Obligations shall
have been indefeasibly paid in full, the Commitments and this Agreement shall
have been terminated, any right to enforce any right of subrogation or any
remedy which an Agent and/or any Lender now has or may hereafter have against
any other Borrower, any endorser or any guarantor of all or any part of the
Obligations, and any benefit of, and any right to participate in, any security
or collateral given to an Agent and/or any Lender to secure payment of the
Obligations or any other liability of any Borrower to an Agent and/or any
Lender.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta135.jpg]
-134- Second Amended and Restated Credit Agreement – Independence Contract
Drilling (e) Subject to Section 9.18(d), to the extent that any Borrower shall
be required to pay a portion of the Obligations which shall exceed the amount of
Loans other extensions of credit received by such Borrower and all interest,
costs, fees and expenses attributable to such Loans or other extensions of
credit, then such Borrower shall be reimbursed by the other Borrowers for the
amount of such excess. This Section 9.18(e) is intended only to define the
relative rights of Borrowers, and nothing set forth in this Section 9.18(e) is
intended or shall impair the obligations of each Borrower, jointly and
severally, to pay to Administrative Agent, the Issuing Bank and Lenders the
Obligations as and when the same shall become due and payable in accordance with
the terms hereof. Notwithstanding anything to the contrary set forth in this
Section 9.18(e) or any other provisions of this Agreement, it is the intent of
the parties hereto that the liability incurred by each Borrower in respect of
the Obligations of the other Borrowers (and any Lien granted by each Borrower to
secure such Obligations), not constitute a fraudulent conveyance or fraudulent
transfer under the provisions of any applicable law of any state or other
governmental unit (“Fraudulent Conveyance”). Consequently, each Borrower, each
Agent, the Issuing Bank and each Lender hereby agree that if a court of
competent jurisdiction determines that the incurrence of liability by any
Borrower in respect of the Obligations of any other Borrower (or any Liens
granted by such Borrower to secure such Obligations) would, but for the
application of this sentence, constitute a Fraudulent Conveyance, such liability
(and such Liens) shall be valid and enforceable only to the maximum extent that
would not cause the same to constitute a Fraudulent Conveyance, and this
Agreement and the other Loan Documents shall automatically be deemed to have
been amended accordingly, nunc pro tunc. (f) Each Borrower’s obligation to pay
and perform the Obligations shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever and irrespective of (i) any
lack of validity or enforceability of this Agreement, or any term or provision
therein, as to any other Borrower, or (ii) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, any Borrower’s obligations hereunder. SECTION
9.19 Subordination of Intercompany Indebtedness. Each Borrower hereby agrees
that any Indebtedness (along with any Lien, whether now or hereafter arising,
purporting to secure such Indebtedness) of any other Borrower or Loan Party now
or hereafter owing to such Borrower, whether heretofore, now or hereafter
created (the “Borrower Subordinated Debt”), is hereby subordinated to all of the
Obligations and that, except as permitted under Section 6.10, the Borrower
Subordinated Debt shall not be paid in whole or in part until the Obligations
have been paid in full and this Agreement is terminated and of no further force
or effect. No Borrower shall accept any payment of or on account of any Borrower
Subordinated Debt at any time in contravention of the foregoing. Each payment on
the Borrower Subordinated Debt received in violation of any of the provisions
hereof shall be deemed to have been received by such Borrower as trustee for the
Secured Parties and shall be paid over to the Administrative Agent immediately
on account of the Obligations, but without otherwise affecting in any manner
such Borrower’s liability hereunder. Each Borrower agrees to file all claims
against the Borrower or Loan Party from whom the Borrower Subordinated Debt is
owing in any bankruptcy or other proceeding in which the filing of claims is
required by law in respect of any Borrower Subordinated Debt, and the
Administrative Agent shall be entitled to all of such Borrower’s rights
thereunder. If for any reason a Borrower fails to file such claim at least ten
(10) Business Days prior to the last



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta136.jpg]
-135- Second Amended and Restated Credit Agreement – Independence Contract
Drilling date on which such claim should be filed, such Borrower hereby
irrevocably appoints the Administrative Agent as its true and lawful
attorney-in-fact, and the Administrative Agent is hereby authorized to act as
attorney-in-fact in such Borrower’s name to file such claim or, in the
Administrative Agent’s discretion, to assign such claim to and cause proof of
claim to be filed in the name of the Administrative Agent or its nominee. In all
such cases, whether in administration, bankruptcy or otherwise, the Person or
Persons authorized to pay such claim shall pay to the Administrative Agent the
full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, each Borrower hereby assigns to the Administrative
Agent all of such Borrower’s rights to any payments or distributions to which
such Borrower otherwise would be entitled. If the amount so paid is greater than
such Borrower’s liability hereunder, the Administrative Agent shall pay the
excess amount to the party entitled thereto. In addition, each Borrower hereby
irrevocably appoints the Administrative Agent as its attorney-in-fact to
exercise all of such Borrower’s voting rights in connection with any bankruptcy
proceeding or any plan for the reorganization of the Borrower or Loan Party from
whom the Borrower Subordinated Debt is owing. SECTION 9.20 Amendment and
Restatement. This Agreement amends and restates in its entirety the Existing
Credit Agreement. This Agreement and the other Loan Documents govern the present
relationship among the Loan Parties, Administrative Agent, the Lenders and the
other Persons a signatory hereto. This Agreement, however, is in no way
intended, nor shall it be construed, to affect, replace, impair or extinguish
the creation, attachment, perfection or priority of the security interests in,
and other Liens on, the Collateral, which security interests and other Liens
each of the Loan Parties, by this Agreement, acknowledges, reaffirms and
confirms to Administrative Agent and the Lenders. In addition, except as
otherwise provided herein, all monetary obligations and liabilities and
indebtedness of any Loan Party created or existing under, pursuant to, or as a
result of, the Existing Credit Agreement (the “Existing Credit Agreement
Obligations”) shall continue in existence within the definition of “Obligations”
under this Agreement, which obligations, liabilities and indebtedness the Loan
Parties, by this Agreement, acknowledge, reaffirm, confirm and assume. The Loan
Parties agree that any outstanding commitment to make advances or otherwise
extend credit or credit support to any Loan Party and each other obligation of
any Person (other than a Loan Party) which is a party to the Existing Credit
Agreement are hereby terminated. The Loan Parties represent and warrant that
none of them have assigned or otherwise transferred any rights arising under the
Existing Credit Agreement. In order to induce Administrative Agent and the
Lenders to enter into this Agreement on the Effective Date, each Borrower hereby
represents, warrants and covenants to Administrative Agent and the Lenders that
it has determined that each Borrower will benefit specifically and materially
from the amendment and restatement of the Existing Credit Agreement pursuant to
this Agreement on the Effective Date and that each Borrower requested and
bargained for the structure and terms of and security for the Loans contemplated
by this Agreement on the Effective Date. Amounts in respect of interest, fees
and other amounts payable to or for the account of Administrative Agent,
Swingline Lender, Issuing Bank and Lenders shall be calculated (i) in accordance
with the provisions of the Existing Credit Agreement with respect to any period
(or a portion of any period) ending prior to the Effective Date (and such
amounts shall be payable to the applicable Persons a party to the Existing
Credit Agreement in accordance with the Existing Credit Agreement) and (ii) in
accordance with the provisions of this Agreement with respect to any period (or
a portion of any period) commencing on or after the Effective Date. On the
Effective Date, each Lender shall settle with Administrative Agent so that,
after giving effect to such settlement, each Lender holds



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta137.jpg]
-136- Second Amended and Restated Credit Agreement – Independence Contract
Drilling its pro rata share of the outstanding Loans and of all participation
interests in all Swingline Loans and Letters of Credit. SECTION 9.21 Release. TO
THE EXTENT NOT PROHIBITED BY LAW, EACH LOAN PARTY HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER WAIVES AND DISCHARGES ADMINISTRATIVE AGENT, EACH
LENDER, EACH OTHER PERSON A PARTY TO THE EXISTING CREDIT AGREEMENT IN ITS
INDIVIDUAL CAPACITY AND ANY REPRESENTATIVE CAPACITY, AND EACH OF THEIR
RESPECTIVE CURRENT AND FORMER DIRECTORS, OFFICERS, AGENTS, AND EMPLOYEES, AND
EACH OF THEIR RESPECTIVE PREDECESSORS, SUCCESSORS, HEIRS, AND ASSIGNS
(INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”) FROM ALL POSSIBLE
CLAIMS, COUNTERCLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES AND LIABILITIES WHATSOEVER, WHETHER KNOWN OR UNKNOWN, ANTICIPATED OR
UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR CONDITIONAL, OR AT
LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE
EFFECTIVE DATE THAT ANY OF THE LOAN PARTIES MAY NOW HAVE AGAINST THE RELEASED
PARTIES (OR ANY OF THEM), IF ANY, RELATING TO THE EXISTING CREDIT AGREEMENT OR
THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT (INCLUDING, WITHOUT
LIMITATION, ANY TERM SHEET OR COMMITMENT LETTER DISCUSSED WITH RESPECT TO THIS
AGREEMENT), IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING
INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE. EACH OF THE LOAN
PARTIES WAIVES THE BENEFITS OF ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE: “A
GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY IT MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH
OF THE LOAN PARTIES UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT
THE TIME OF MAKING THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE
DIFFERENT THAN IT NOW BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW KNOWN OR
SUSPECTED MAY LATER BE DISCOVERED. TO THE EXTENT NOT PROHIBITED BY LAW, EACH OF
THE LOAN PARTIES ACCEPTS THIS POSSIBILITY, AND EACH OF THEM ASSUMES THE RISK OF
THE FACTS TURNING OUT TO BE DIFFERENT AND NEW INFORMATION BEING DISCOVERED; AND
EACH OF THEM FURTHER AGREES THAT THE RELEASE PROVIDED FOR HEREIN SHALL IN ALL
RESPECTS CONTINUE TO BE EFFECTIVE AND NOT SUBJECT TO TERMINATION OR RESCISSION
BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR ANY NEW INFORMATION. NOTWITHSTANDING
THE FOREGOING, THE OBLIGATIONS AND LIABILITIES OF ANY RELEASED PARTY ARISING
UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS FROM AND AFTER THE EFFECTIVE
DATE SHALL NOT BE RELEASED PURSUANT TO THIS SECTION 9.21.



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta138.jpg]
-137- Second Amended and Restated Credit Agreement – Independence Contract
Drilling SECTION 9.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. [Signature Pages Follow]



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta139.jpg]
Second Amended and Restated Credit Agreement – Independence Contract Drilling
#51620555 IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written. INDEPENDENCE CONTRACT DRILLING, INC., individually, as a
Borrower and as Administrative Borrower By: /s/ Philip A. Choyce Name: Philip A.
Choyce Title: Executive Vice President & Chief Financial Officer



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta140.jpg]
Second Amended and Restated Credit Agreement – Independence Contract Drilling
#51620555 CIT FINANCE LLC, individually, as Administrative Agent, Collateral
Agent, Issuing Bank, Swingline Lender and Lender By: /s/ Stewart McLeod Name:
Stewart McLeod Title: Director



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta141.jpg]
Second Amended and Restated Credit Agreement – Independence Contract Drilling
#51620555 CATERPILLAR FINANCIAL SERVICES CORPORATION, individually, as a Lender
By: /s/ Adam Brown Name: Adam Brown Title: Credit Manager



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta142.jpg]
Second Amended and Restated Credit Agreement – Independence Contract Drilling
#51620555 THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, individually, as a Lender
By: /s/ Jennifer L. Riffle Name: Jennifer L. Riffle Title: Vice President



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta143.jpg]
Second Amended and Restated Credit Agreement – Independence Contract Drilling
#51620555 PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY, individually, as
a Lender By: Prudential Investment Management, Inc., as investment manager By:
/s Jennifer L. Riffle Name: Jennifer L. Riffle Title: Vice President



--------------------------------------------------------------------------------



 
[icdsecondamendedandresta144.jpg]
Second Amended and Restated Credit Agreement – Independence Contract Drilling
#51620555 MORGAN STANLEY BANK, N.A., individually, as a Lender By: /s/ Michael
King Name: Michael King Title: Authorized Signatory



--------------------------------------------------------------------------------



 